 
CONFORMED COPY (SECOND AMENDMENT)
 
EXECUTION VERSION
 
 

--------------------------------------------------------------------------------

 
TERM LOAN CREDIT AGREEMENT
 
Dated as of March 11, 2014
 
among
 
LOWER LAKES TOWING LTD.,
as Cdn. Borrower,
 
GRAND RIVER NAVIGATION COMPANY, INC.,
as US GR Borrower,
 
BLACK CREEK SHIPPING COMPANY, INC.,
as US BC Borrower,
 
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
 
GUGGENHEIM CORPORATE FUNDING, LLC,
as Agent, Collateral Agent and Co-Arranger
 
and

 
BARCLAYS CAPITAL INC.,
as Co-Arranger
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
1.
AMOUNT AND TERMS OF CREDIT
2
 
1.1
Credit Facilities
2
 
1.2
Reserved
5
 
1.3
Prepayments
5
 
1.4
Use of Proceeds
7
 
1.5
Interest and Applicable Margins
7
 
1.6
Reserved
9
 
1.7
Cash Management Systems
9
 
1.8
Fees
9
 
1.9
Receipt of Payments
9
 
1.10
Application and Allocation of Payments
10
 
1.11
Loan Account and Accounting
10
 
1.12
Indemnity
11
 
1.13
Access and Audits
12
 
1.14
Taxes
12
 
1.15
Illegality
15
 
1.16
Increased Costs and Reduction of Return
15
 
1.17
Funding Losses
17
 
1.18
Inability to Determine Rates
17
 
1.19
Reserves on LIBOR Loans
18
 
1.20
Certificates of Lenders
18
 
1.21
Currency Matters
18
 
1.22
Reserved
18
 
1.23
Joint and Several Liability of US Borrowers; Waivers; Extent of Liability;
Contribution; Joint Enterprise; Subordination
18
2.
CONDITIONS PRECEDENT
21
 
2.1
Conditions to the Term Loans
21
3.
REPRESENTATIONS AND WARRANTIES
22
 
3.1
Corporate Existence; Compliance with Law
22
 
3.2
Executive Offices, Collateral Locations
22

 
 
i

--------------------------------------------------------------------------------

 
 

 
3.3
Corporate Power, Authorization, Enforceable Obligations
23
 
3.4
Financial Statements and Projections
23
 
3.5
Material Adverse Effect
24
 
3.6
Ownership of Property; Liens
24
 
3.7
Labor Matters
25
 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
25
 
3.9
Government Regulation
25
 
3.10
Margin Regulations
26
 
3.11
Taxes
26
 
3.12
No Litigation
26
 
3.13
Canadian Pension Plans, Canadian Benefit Plans and ERISA Plans
27
 
3.14
Brokers
28
 
3.15
Intellectual Property
28
 
3.16
Full Disclosure
28
 
3.17
Environmental Matters
28
 
3.18
Insurance
29
 
3.19
Deposit and Disbursement Accounts
30
 
3.20
Government Contracts
30
 
3.21
Customer and Trade Relations
30
 
3.22
Bonding; Licenses
30
 
3.23
Solvency
30
 
3.24
Material Contracts
30
 
3.25
Citizen of the United States
31
 
3.26
Vessels
31
 
3.27
Permitted Intercompany Indebtedness
31
 
3.28
Time Charter Agreements
31
 
3.29
Bareboat Charter Agreements
32
 
3.30
Foreign Assets Control Regulations and Anti-Money Laundering
32
 
3.31
Patriot Act
33
 
3.32
First Lien Debt
33
4.
FINANCIAL STATEMENTS AND INFORMATION
33
 
4.1
Reports and Notices
33

 
 
ii

--------------------------------------------------------------------------------

 
 

 
4.2
Communication with Accountants
34
5.
AFFIRMATIVE COVENANTS
34
 
5.1
Maintenance of Existence and Conduct of Business
34
 
5.2
Payment of Charges
34
 
5.3
Books and Records
35
 
5.4
Insurance; Damage to or Destruction of Collateral
35
 
5.5
Compliance with Laws
36
 
5.6
Supplemental Disclosure
37
 
5.7
Intellectual Property
37
 
5.8
Environmental Matters
38
 
5.9
Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
38
 
5.10
Further Assurances
39
 
5.11
Additional Provisions Regarding Vessels
39
 
5.12
Reserved
42
 
5.13
OFAC; Counter-Terrorism; Patriot Act
42
 
5.14
Reserved
42
 
5.15
The Manitoulin
42
 
5.16
Post-Closing Obligations
42
6.
NEGATIVE COVENANTS
44
 
6.1
Amalgamations, Mergers, Subsidiaries, Etc
44
 
6.2
Investments; Loans and Advances
44
 
6.3
Indebtedness
45
 
6.4
Employee Loans and Affiliate Transactions
45
 
6.5
Capital Structure and Business
45
 
6.6
Guaranteed Indebtedness
46
 
6.7
Liens
46
 
6.8
Operating Leases
46
 
6.9
Sale of Stock and Assets
47
 
6.10
Pension and Benefit Plans; ERISA Plans
47
 
6.11
Financial Covenants
47
 
6.12
Hazardous Materials
47
 
6.13
Sale-Leasebacks
48

 
 
iii

--------------------------------------------------------------------------------

 
 

 
6.14
Restricted Payments
48
 
6.15
Change of Corporate Name or Location; Change of Fiscal Year
49
 
6.16
No Impairment of Intercompany Transfers
49
 
6.17
Real Estate Purchases
49
 
6.18
Material Contracts and First Lien Loan Documents
49
 
6.19
Reserved
49
 
6.20
Salt Water Operation
50
 
6.21
Time Charters
50
 
6.22
Bareboat Charter Agreements
50
 
6.23
Capital/Corporate Structure
50
 
6.24
Acquisitions
50
7.
TERM
50
 
7.1
Termination
50
 
7.2
Survival of Obligations Upon Termination of Financing Arrangements
50
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
51
 
8.1
Events of Default
51
 
8.2
Remedies
53
 
8.3
Waivers by Credit Parties
54
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
54
 
9.1
Assignment and Participations
54
 
9.2
Appointment of Agent
55
 
9.3
Agents' Reliance, Etc
57
 
9.4
Guggenheim and Affiliates
57
 
9.5
Lender Credit Decision
57
 
9.6
Indemnification
58
 
9.7
Successor Agent
58
 
9.8
Setoff and Sharing of Payments
59
 
9.9
Payments; Information; Actions in Concert
59
 
9.10
Release of Collateral or Guarantors
60
10.
SUCCESSORS AND ASSIGNS
61
 
10.1
Successors and Assigns
61
11.
MISCELLANEOUS
61

 
 
iv

--------------------------------------------------------------------------------

 
 

 
11.1
Complete Agreement; Modification of Agreement
61
 
11.2
Amendments and Waivers
61
 
11.3
Fees and Expenses
62
 
11.4
No Waiver
64
 
11.5
Remedies
64
 
11.6
Severability
64
 
11.7
Conflict of Terms
64
 
11.8
Confidentiality
64
 
11.9
Governing Law; Submission to Jurisdiction
65
 
11.10
Notices
66
 
11.11
Section Titles
66
 
11.12
Counterparts
66
 
11.13
Press Releases and Related Matters
67
 
11.14
Reinstatement
67
 
11.15
Advice of Counsel
67
 
11.16
No Strict Construction
67
 
11.17
Judgment Currency
67
 
11.18
Joint and Several Obligations (Canada)
68
 
11.19
Waiver of Jury Trial
68
 
11.20
USA PATRIOT Act Notice
68
 
11.21
Anti-Money Laundering Legislation
68
12.
COLLATERAL ALLOCATION MECHANISM
69
 
12.1
Implementation of CAM
69
 
12.2
Reserved
70
 
12.3
Net Payments Upon Implementation of CAM Exchange
70

 
 
v

--------------------------------------------------------------------------------

 
 
INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2A)
-
Reserved
Annex C (Section 1.7)
-
Cash Management System
Annex D-1 (Section 2.1(a))
-
Closing Checklist
Annex D-2 (Section 5.16(b))
-
Post-Closing Checklist
Annex D-3 (Section 5.16(c))
-
Post-Closing Checklist (Control Agreements)
Annex D-4 (Section 5.16(d))
-
Post-Closing Checklist
 
 
(Second Amendment Closing Date)
Annex E (Section 4.1(a))
-
Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 11.10)
-
Notice Addresses
Annex I
-
Commitments
Annex J
-
Collateral
Annex K (Section 5.4)
-
Insurance
Exhibit 1.1(a)(i)
-
Reserved
Exhibit 1.1(a)(iii)
-
Reserved
Exhibit 1.1(b)
-
Reserved
Exhibit 1.1(c)(iii)
-
Reserved
Exhibit 1.1(d)(i)
-
Reserved
Exhibit 1.1(d)(ii)
-
Reserved
Exhibit 1.1(e)(i)
-
Reserved
Exhibit 1.1(f)(i)(G)
-
Form of Lender Joinder
Exhibit 1.1(g)(ii)
-
Reserved
Exhibit 1.5(e)(ii)
-
Form of Notice of Conversion/Continuation – LIBOR
Exhibit 1.5(e)(iii)
 
Reserved
Exhibit 4.1(b)
-
Reserved
Exhibit 6.14
-
Form of Subordination Provisions
Exhibit 9.1(a)
-
Form of Assignment Agreement
Disclosure Schedule 3.1
-
Type of Entity; Jurisdiction of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations
Disclosure Schedule 3.4(c)
-
Fair Saleable Balance Sheet
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
Litigation
Disclosure Schedule 3.13
-
Pension and Benefit Plans
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts

 
 
vi

--------------------------------------------------------------------------------

 
 
Disclosure Schedule 3.20
-
Government Contracts
Disclosure Schedule 3.22
-
Bonds; Patent, Trademark, Industrial Design
   
Licenses
Disclosure Schedule 3.24
-
Material Contracts
Disclosure Schedule 3.27
-
Permitted Intercompany Indebtedness
Disclosure Schedule 5.1
-
Trade Names
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.4(b)
-
Employee Loans
Disclosure Schedule 6.6
-
Guaranteed Indebtedness
Disclosure Schedule 6.7
-
Existing Liens

 
 
vii

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, the liens and security interest
granted to Agent and Lenders pursuant to this Agreement and the exercise of any
right or remedy by Agent or Lenders hereunder are subject to the provisions of
that certain Intercreditor Agreement, dated as of the Second Amendment Closing
Date, as it may hereafter be amended, supplemented, modified, extended, restated
or replaced (the “Intercreditor Agreement”), among Bank of America, N.A., as
“First Lien Agent,” and Guggenheim Corporate Funding, LLC, as “Second Lien
Agent”; and each holder of the Obligations hereunder, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.
 
This TERM LOAN CREDIT AGREEMENT (this "Agreement"), dated as of March 11, 2014,
among Lower Lakes Towing Ltd., a Canadian corporation, Grand River Navigation
Company, Inc, a Delaware corporation, Black Creek Shipping Company, Inc., a
Delaware corporation, the other Credit Parties signatory hereto, Guggenheim
Corporate Funding, LLC (in its individual capacity, "Guggenheim") as Agent, as
Collateral Agent and as Co-Arranger, Barclays Capital Inc., as Co-Arranger, and
the Lenders signatory hereto from time to time.
 
RECITALS
 
WHEREAS, Lower Lakes, LLTC, Grand River, Black Creek, and the other credit
parties thereto, Agent and the lenders signatory thereto are parties to a Credit
Agreement dated as of the Second Amendment Closing Date (as the same may be
amended, restated, replaced, modified or supplemented from time to time, in
accordance with the terms thereof and the terms of this Agreement and the
Intercreditor Agreement, the "First Lien Credit Agreement");
 
WHEREAS, the parties hereto desire to enter into this Agreement to advance term
loans to, among other things, (i) partially repay the indebtedness of the credit
parties under the Original Credit Agreement, (ii) partially pay accrued
dividends on the preferred stock of Rand Logistics, Inc., (iii) to provide an
incremental term loan facility in an amount not to exceed US$22,500,000, subject
to the terms and conditions herein, (iv) repay any interest (but not principal)
due and payable on the Preferred Equity, (v) partially pay the acquisition and
construction costs and expenses in accordance with Section 5.15,  and (vi)
continue to provide funds for other general corporate purposes and funds for
other purposes permitted hereunder;
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall
govern.  All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, "Appendices") hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement.  These Recitals shall be construed as
part of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
AMOUNT AND TERMS OF CREDIT

 
1.1           Credit Facilities.
 
(a)           Maximum Amount of Term Loans.  The aggregate original principal
amounts of the Cdn. Term Loan, the US GR Term Loan and the US BC Term Loan shall
not exceed US$72,500,000.
 
(b)           Cdn. Term Loan.
 
(i)           On the Closing Date, subject to the terms and conditions of this
Agreement, each Cdn. Lender agrees to make to Lower Lakes a term loan
denominated in US Dollars (collectively, the "Cdn. Term Loan") in the amount of
its respective “Cdn. Term Commitment” as set forth on Annex I. Lower Lakes shall
have the obligation to pay the amount of the applicable Cdn. Lender's Term
Commitment, together with interest thereon as prescribed in Section 1.5.
 
(ii)           The aggregate outstanding principal balance of the Cdn. Term
Loan, together with any accrued and unpaid interest thereon, shall be due and
payable in full in immediately available funds on the Commitment Termination
Date, if not sooner paid in full.  No payment with respect to the Cdn. Term Loan
may be reborrowed.
 
(iii)           Each payment of principal with respect to the Cdn. Term Loan
shall be paid to Agent for the ratable benefit of each Cdn. Lender, ratably in
proportion to the amount of the Cdn. Term Loan held by each such Cdn. Lender.
 
(c)           Reserved.
 
(d)           US GR Term Loan.
 
(i)           On the Closing Date, subject to the terms and conditions of this
Agreement, each US Lender agrees to make to Grand River a term loan denominated
in US Dollars (collectively, the "US GR Term Loan") in the amount, which,
together with the amount of the US BC Term Loan (as defined below), shall not
exceed its respective “US Term Commitment” as set forth on Annex I. Grand River
shall have the obligation to pay the amount of the applicable US Lender's Term
Commitment, together with interest thereon as prescribed in Section 1.5.
 
(ii)             The aggregate outstanding principal balance of the US GR Term
Loan, together with any accrued and unpaid interest thereon, shall be due and
payable in full in immediately available funds on the Commitment Termination
Date, if not sooner paid in full.  No payment with respect to the US GR Term
Loan may be reborrowed.
 
(iii)           Each payment of principal with respect to the  US GR Term Loan
shall be paid to Agent for the ratable benefit of each applicable US Lender,
ratably in proportion to the amount of the US GR Term Loan held by each such US
Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           US BC Term Loan.
 
(i)           On the Closing Date, subject to the terms and conditions hereof,
each US Lender agrees to make to Black Creek a term loan denominated in US
Dollars (collectively, the "US BC Term Loan") in the amount, which, together
with the amount of the US GR Term Loan, shall not exceed its respective “US Term
Commitment” as set forth on Annex I.  Black Creek shall have the obligation to
pay the amount of the applicable US Lender's Term Commitment, together with
interest thereon as prescribed in Section 1.5.
 
(ii)           The aggregate outstanding principal balance of the US BC Term
Loan, together with any accrued and unpaid interest thereon, shall be due and
payable in full in immediately available funds on the Commitment Termination
Date, if not sooner paid in full.  No payment with respect to the US BC Term
Loan may be reborrowed.
 
(iii)           Each payment of principal with respect to the US BC Term Loan
shall be paid to Agent for the ratable benefit of each applicable US Lender,
ratably in proportion to the amount of the US BC Term Loan held by each such US
Lender.
 
(f)           Incremental Loans.
 
(i)           One or more Borrowers may request additional term loans to be made
on the Incremental Funding Date (the “Incremental Loans”) by (1) one or more of
the current Lenders agreeing to provide an Incremental Loan (any current Lender
which so provides shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) joining this Agreement and providing an
Incremental Loan, as applicable, hereunder, subject to the following terms and
conditions:
 
(A)           reserved;
 
(B)           the Borrowers shall have a pro forma Total Funded Debt to EBITDA
Ratio for the 12-month period then ended of less than 5.75:1.00; provided, that
for such foregoing calculation, “EBITDA” shall include, at Borrowers’ option,
the projected EBITDA generated from the Manitoulin in an amount equal to
$3,834,000; provided, further, (x) Borrowers are only permitted to borrow
Advances under the First Lien Credit Agreement for purposes of funding the final
payment due to the Conversion Shipyard with respect to the Conversion of the
Manitoulin (such Advances, “First Lien Manitoulin Advances”) if Borrowers
contemporaneously borrow Incremental Loans for the same purpose in an amount
equal to $5,626,152; and (y) notwithstanding anything to the contrary in the
First Lien Credit Agreement, no Borrower(s) may borrow any amount in excess of
$155,000,000 in the aggregate (such amounts, the “First Lien Additional
Advances”) under the First Lien Credit Agreement for any purpose whatsoever,
unless (I) the Incremental Loans are at least twenty percent (20%) of the
aggregate amount of the Incremental Loans and the First Lien Additional Advances
and (II) in the case of any First Lien Additional Advance, each Incremental Loan
shall be in a minimum amount of $1,000,000; provided, however, if the Lenders
hereunder decline their right to provide the required portion of Incremental
Loans hereunder or if the Incremental Loans are otherwise prohibited by this
Agreement, including, without limitation, by clause (G) below, then the
Borrowers may borrow First Lien Manitoulin Advances or First Lien Additional
Advances, as the case may be, without borrowing any Incremental Loans;
 
 
3

--------------------------------------------------------------------------------

 
 
(C)           no current Lender shall be obligated to provide an Incremental
Loan, and any agreement to provide an Incremental Loan by any current Lender
shall be in the sole discretion of such current Lender;
 
(D)           Borrowers may not request the addition of a New Lender unless (and
then only to the extent that) there is insufficient participation on behalf of
the existing Lenders in the Incremental Loans being requested by Borrowers,
evidenced by a written notice delivered to the Borrowers of such applicable
existing Lender’s election not to provide an Incremental Loan;
 
(E)           the aggregate original principal amount of all Incremental Loans
shall not exceed US$22,500,000;
 
(F)           subject to the Intercreditor Agreement, the Incremental Loans
shall be on terms and conditions (including pricing terms) not less favorable
than that provided to the Lenders that have made Term Loans;
 
(G)           Borrowers may not request the Incremental Loans under this Section
1.1(f) more than two (2) times during the period commencing on the Closing Date
and ending on the second (2nd) anniversary of the Closing Date unless otherwise
agreed to by the Agent and the applicable Lenders;
 
(H)           Borrowers shall deliver to Agent on or before the Incremental
Funding Date the following documents in form and substance satisfactory to
Agent: (1) an updated Annex I to be attached hereto, reflecting each applicable
Lender’s Incremental Commitment, (2) certificate dated as of the Incremental
Funding Date certifying that no Default or Event of Default shall have occurred
and be continuing and certifying that the representations and warranties made by
each Borrower herein and in the Loan Documents are true and complete in all
material respects (unless already qualified by materiality in such specific
provision) with the same force and effect as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date) and (3) if not previously executed and
delivered, security documents granting or confirming the grant, as the case may
be, of the Agent’s security interest in the Manitoulin, in form and substance
reasonably satisfactory to Agent;
 
(I)           any New Lender shall be subject to the prior written consent of
Agent;
 
(J)           each New Lender shall execute a lender joinder in substantially
the form of Exhibit 1.1(f)(i)(G) pursuant to which such New Lender shall join
and become a party to this Agreement and the Loan Documents with the Incremental
Commitment as set forth in such lender joinder;
 
(K)           the Incremental Loans shall rank pari passu in right of payment
and of security with the Term Loans and, except with regard to pricing and as
set forth in this Section 1.1(f), shall be treated substantially the same as the
Term Loans (including with respect to mandatory and voluntary repayments and
voting rights);
 
 
4

--------------------------------------------------------------------------------

 
 
(L)           on the Incremental Funding Date, Borrowers shall pay all
reasonable costs and expenses incurred by Agent and by each Increasing Lender
and New Lender in connection with the negotiations regarding, and the
preparation, negotiation, execution and delivery of all agreements and
instruments executed and delivered by any of Agent, Borrowers and/or Increasing
Lenders and New Lenders in connection with, such increase (including all fees
for any supplemental or additional public filings of any Loan Documents
necessary to protect, preserve and continue the perfection and priority of the
liens, security interests, rights and remedies of Agent and Lenders hereunder
and under the Loan Documents in light of such increase); and
 
(M)           If the Incremental Loan will be used to fund a portion of the
final payment due to the Conversion Shipyard with respect to the Conversion of
the Manitoulin, then (1) the Conversion Shipyard shall have released or shall
contemporaneously release its lien (if any) on the Manitoulin, (2) the
Manitoulin shall immediately thereafter comply with all requirements of this
Agreement applicable to the other Cdn. Vessels and (3) all obligations of Lower
Lakes 17 set forth in Section 5.15(c) shall have been satisfied or shall
contemporaneously be satisfied.
 
(g)           Reserved.
 
(h)           Reliance on Notices.  Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Conversion/Continuation
– LIBOR or similar notice believed by Agent to be genuine.  Agent may assume
that each Person executing and delivering any notice in accordance herewith was
duly authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary.
 
1.2           Reserved.  
 
1.3           Prepayments.
 
(a)           Voluntary Prepayments.  A Borrower may at any time on at least
five (5) days' prior written notice to Agent voluntarily prepay all or part of
the Loans advanced; provided that any such prepayment shall be in a minimum
amount of US$1,000,000 and integral multiples of US$250,000, in excess of such
amount (unless the outstanding amounts thereof are less than such minimum
payment threshold).  Any voluntary prepayment must be accompanied by payment of
any Fee required by the Fee Letter, if any, plus the payment of any LIBOR
funding breakage costs in accordance with Section 1.17, as applicable.  Each
notice of partial prepayment shall designate the Loan or other Obligations to
which such prepayment is to be applied.
 
(b)           Mandatory Prepayments.  Subject to the terms and conditions in the
Intercreditor Agreement:
 
(i)           Reserved.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           As soon as reasonably possible and in any event within two (2)
Business Days, upon receipt by any Credit Party of any cash proceeds of any
asset disposition in excess of US$100,000 for each disposition or series of
related dispositions, except for those dispositions permitted pursuant to the
terms of Section 6.9(a), (b), (c) or (d), the Borrowers shall, in accordance
with the provisions of Section 1.3(c), prepay the Loans in an amount equal to
all such proceeds (including the first US$100,000 of proceeds), net of (A)
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Credit
Party in connection therewith (in each case, paid to non-Affiliates), and (B)
goods and services taxes, sales taxes and transfer taxes, as applicable.  Any
such prepayment shall be applied in accordance with the provisions of
Section 1.3(c).
 
(iii)           If a Credit Party issues Stock for cash, other than issuances
whose proceeds are used exclusively for purposes described in Section 6.14(l)
and (m), for acquisition and construction costs and expenses in accordance with
Section 5.15, or for any Permitted Acquisitions, then, no later than the
Business Day following the date of receipt of the proceeds thereof, the
Borrowers shall prepay the Loans in an amount equal to all such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
paid to non-Affiliates in connection therewith.  Any such prepayment shall be
applied in accordance with Section 1.3(c).
 
(iv)           If a Credit Party incurs any Indebtedness other than Indebtedness
expressly permitted under this Agreement (and for greater certainty, the
provisions of this Section 1.3(b)(iv) shall not constitute approval for the
incurrence of any such Indebtedness), the Borrowers shall prepay the Loans in an
amount equal to the proceeds of all of such Indebtedness.  Any such prepayment
shall be applied in accordance with the provisions of Section 1.3(c).
 
(v)           Reserved.
 
(vi)           Following the Discharge of First Lien Obligations (as defined in
the Intercreditor Agreement) and until the Termination Date, Borrowers shall
prepay the Obligations on the date that is ten (10) days after the earlier of
(A) the date on which Borrowers' annual audited Financial Statements for the
immediately preceding Fiscal Year are delivered pursuant to Annex E or (B) the
date on which such annual audited Financial Statements were required to be
delivered pursuant to Annex E, in an amount equal to (x) seventy-five percent
(75%) of the Excess Cash Flow for the immediately preceding Fiscal Year, (y)
fifty percent (50%) of the Excess Cash Flow for the immediately preceding Fiscal
Year if the Senior Funded Debt to EBITDA Ratio as of the last day of such
preceding Fiscal Year is less than 3.00 to 1.00 or (z) twenty-five percent (25%)
of the Excess Cash Flow for the immediately preceding Fiscal Year if the Senior
Funded Debt to EBITDA Ratio as of the last day of such preceding Fiscal Year is
less than 2.00 to 1.00. Any prepayments from Excess Cash Flow paid pursuant to
this clause (vi) shall be applied in accordance with Section 1.3(c).  Each such
prepayment shall be accompanied by a certificate signed by Parent's chief
financial officer certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance reasonably satisfactory to Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Application of Certain Mandatory Prepayments.  Any prepayments
required to be made pursuant to Section 1.3(b)(ii), (b)(iii), (b)(iv) or (b)(vi)
above shall be applied as follows:  first, to reimbursable expenses of Agent and
to Fees then due and payable pursuant to any of the Loan Documents; second, on a
pro rata basis, to interest then due and payable on the Loans; and third, to
prepay the Loans until the Loans shall have been paid in full; provided, that
any such proceeds arising from a sale of a Vessel shall be applied first to the
principal and interest of the Term Loan of the Borrower owning such Vessel,
until such Loan has been paid in full, and then ratably to the other Term Loans.
Any mandatory prepayment made pursuant to Section 1.3(b)(ii), (b)(iii) or
(b)(iv) must be accompanied by payment of any Fee required by the Fee Letter, if
any, plus the payment of any LIBOR funding breakage costs in accordance with
Section 1.17, as applicable.
 
(d)           Application of Prepayments from Insurance Proceeds and
Condemnation and Expropriation Proceeds.  Following the Discharge of First Lien
Obligations (as defined in the Intercreditor Agreement), prepayments from
insurance, expropriation or condemnation proceeds, whether received in
accordance with Section 5.4(c) or otherwise, shall be applied to the Loans in
accordance with Section 5.4(c).  If the precise amount of insurance,
expropriation or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures, Vessels and Real Estate are not otherwise determined, the
allocation and application of those proceeds shall be determined by Agent,
subject to the approval of Requisite Lenders acting reasonably.
 
(e)           No Implied Consent.  Nothing in this Section 1.3 shall be
construed to constitute Agent's or any Lender's consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.
 
1.4           Use of Proceeds.  The Borrowers shall utilize the proceeds of the
Loans for the purposes set forth in the second ‘WHEREAS’ clause of this
Agreement.
 
1.5           Interest and Applicable Margins.
 
(a)           Interest.  Each Borrower shall pay interest to Agent, for the
ratable benefit of Lenders in accordance with the various Term Loans being made
by each Lender, in arrears on each applicable Interest Payment Date, at the
following rates:  (i) with respect to any LIBOR Loan, the applicable LIBOR Rate
plus nine and a half percent (9.50%) per annum or (ii) with respect to any US
Base Rate Loan, the US Base Rate plus eight and a half percent (8.50%) per
annum; provided, that, subject to the terms and conditions of the Intercreditor
Agreement, the interest rate may be increased to match the interest rate of the
Incremental Loans.
 
(b)           If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period,
as applicable) and, with respect to payments of principal, interest thereon
shall be payable at the then applicable rate(s) during such extension.
 
(c)           All computations of Fees and interest in this Agreement or in any
other Loan Document shall be made by Agent on the basis of a 365-day year (or
366 days in the case of a leap year), except for LIBOR Loans, which shall be
calculated on the basis of a 360-day year, and unless expressly stated herein to
the contrary, in each case for the actual number of days occurring in the period
for which such interest and Fees are payable.  The US Base Rate is a daily rate
and is adjusted daily. Each determination by Agent of an interest rate and Fees
hereunder and under any other Loan Document shall, absent manifest error, be
presumptive evidence of the correctness of such rates and Fees.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           If (i) an Event of Default has occurred and is continuing under
Section 8.1(a), (j) or (k), or (ii) any other Event of Default has occurred and
is continuing, and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to the Borrowers, the
interest rates applicable to the Loans shall, subject to the Interest Act
(Canada) and applicable law in the United States, be increased by two percentage
points (2%) per annum above the rates of interest or the rate of such Fees
otherwise applicable hereunder unless Agent or Requisite Lenders elect to impose
a smaller increase (the "Default Rate"), and all outstanding Obligations shall
bear interest at the Default Rate applicable to such Obligations.  Interest at
the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.
 
(e)           Subject to the conditions precedent set forth in Section 2.1(i)
and (j), each Borrower shall have the option to (A) request that any Loan be
made as a LIBOR Loan, (B) convert at any time all or any part of outstanding
Loans from US Base Rate Loans to LIBOR Loans, (C) convert any LIBOR Loan to a US
Base Rate Loan, upon payment of an administrative fee of US$250 and subject to
payment of LIBOR breakage costs in accordance with Section 1.17(e) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (D) continue all or any portion of any Loan denominated in US
Dollars as a LIBOR Loan upon the expiration of the applicable LIBOR Period and
the succeeding LIBOR Period of that continued Loan shall commence on the first
day after the last day of the LIBOR Period of the Loan to be continued.  Any
Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
US$1,000,000 and integral multiples of US$500,000 in excess of such
amount.  Each US Base Rate Loan must be in a minimum amount of US$1,000 and
integral multiples of US$1,000 thereafter.  Any such election must be made by
11:00 a.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Loan which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which the applicable Borrower wishes to convert any US Base Rate
Loan to a LIBOR Loan for a LIBOR Period designated by such Borrower in such
election.  If no election is received with respect to a LIBOR Loan by 11:00 a.m.
(New York time) on the third Business Day prior to the end of the LIBOR Period
with respect thereto (or if a Default or an Event of Default has occurred and is
continuing or the additional conditions precedent set forth in Section 2.1(i)
and (j) shall not have been satisfied), that LIBOR Loan shall be converted to a
US Base Rate Loan at the end of its LIBOR Period.  Each Borrower must make such
election by notice to Agent in writing, by electronic mail or overnight
courier.  In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a "Notice of Conversion/Continuation -
LIBOR") in the form of Exhibit 1.5(e)(ii).  Following the occurrence of a
Default or an Event of Default, at the sole discretion of the US Revolving
Lenders, none of the Borrowers shall be entitled to obtain LIBOR Loans.  In the
event that none of the Borrowers are entitled to obtain LIBOR Loans, on the
maturity of any outstanding LIBOR Loan such Loan shall automatically be
converted into a US Base Rate Loan.  The agreement to any subsequent conversion
of a US Base Rate Loan into a LIBOR Loan shall be at the sole discretion of the
Lenders.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           Limitation on Interest. If any provision of this Agreement or of
any of the other Loan Documents would obligate any Borrower or any other Credit
Party to make any payment of interest or other amount payable to any Lender in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by such Lender of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada) or any equivalent legislation of
the United States of America) then, notwithstanding such provisions, such amount
or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to such Lender under this Section 1.5, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
which would constitute "interest" for purposes of Section 347 of the Criminal
Code (Canada) or any equivalent legislation of the United States of
America.  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if a Lender shall have received an amount in
excess of the maximum permitted by that section of the Criminal Code (Canada) or
any equivalent legislation of the United States of America, Borrowers shall be
entitled, by notice in writing to such Lender, to obtain reimbursement from such
Lender in an amount equal to such excess and, pending such reimbursement, such
amount shall be deemed to be an amount payable by such Lender to Borrowers.  Any
amount or rate of interest referred to in this Section 1.5(f) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of "interest" (as defined in the Criminal
Code (Canada) or any equivalent legislation of the United States) shall, if they
relate to a specific period of time, be pro-rated over that period of time and
otherwise be pro-rated over the period from the Closing Date to the Termination
Date and, in the event of a dispute relating to “interest” (as defined in the
Criminal Code (Canada) paid or payable by the Cdn. Borrower, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.
 
(g)           Interest Act (Canada).  For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a 365
day year (except for LIBOR Loans which shall be calculated on the basis of a 360
day year) or any other period of time less than a calendar year) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 365 (or 360, as applicable) or such
other period of time, respectively.
 
1.6           Reserved.
 
1.7           Cash Management Systems.  On or prior to the Closing Date, the
Credit Parties will establish and will maintain until the Termination Date, the
cash management systems described in Annex C (the "Cash Management Systems").
 
1.8           Fees.  The Borrowers shall pay, on a joint and several basis, to
Guggenheim the Fees specified in the Fee Letter at the times specified for
payment therein.
 
1.9           Receipt of Payments.  Each Borrower shall make each payment under
this Agreement not later than 12:00 noon (New York time) on the day when due for
value on that day to the Term Loan Account.  For purposes of computing interest
and Fees, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Term Loan Account prior
to 12:00 noon (New York time).  Payments received after 12:00 noon (New York
time) on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.
 
 
9

--------------------------------------------------------------------------------

 
 
1.10           Application and Allocation of Payments.
 
(a)           So long as no Event of Default has occurred and is continuing, (i)
voluntary prepayments shall be applied in accordance with the provisions of
Section 1.3(a); and (ii) mandatory prepayments shall be applied as set forth in
Sections 1.3(c) and 1.3(d).  All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its applicable Commitment.  As to any other payment, and
as to all payments made when an Event of Default has occurred and is continuing
or following the Commitment Termination Date, Borrowers hereby irrevocably waive
the right to direct the application of any and all payments received from or on
behalf of a Borrower, and Borrowers hereby irrevocably agree that Requisite
Lenders shall have the continuing exclusive right to apply any and all such
payments against the Obligations as Requisite Lenders may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records.  In the absence of a specific determination by Requisite
Lenders with respect thereto and after acceleration or maturity of the
Obligations, all payments and proceeds of Collateral shall be applied to amounts
then due and payable in the following order: (1) to Agent's expenses and to Fees
reimbursable hereunder; (2) to interest on the Loans, ratably in proportion to
the interest accrued as to each Loan; (3) to principal of the Loans and (4) to
all other Obligations including expenses of Lenders to the extent reimbursable
under Section 11.3.
 
1.11           Loan Account and Accounting.
 
(a)           Agent shall maintain a loan account or loan accounts (the "Loan
Account") on its books to record:  the Loans, all payments made by a Borrower,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations.  All entries in the Loan Account shall be
made in accordance with Agent's customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded on Agent's most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect a Borrower's duty to pay the
Obligations.  Agent shall render to Borrowers a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account for the immediately preceding month.  Unless Borrowers notify Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection), within forty-five (45) days of receipt thereof, each
and every such accounting shall, absent manifest error, be presumptive evidence
of all matters reflected therein.  Only those items expressly objected to in
such notice shall be deemed to be disputed by a Borrower.  Notwithstanding any
provision herein contained to the contrary, the Lender has elected to dispense
with the issuance of notes to that Lender and shall rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this Section
1.11(b), shall establish and maintain at its address referred to in Section
11.10 (or at such other address as Agent may notify the Borrowers) (A) a record
of ownership (the “Register”) in which Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of Agent and
each Lender in the Loans, each of their obligations under this Agreement to
participate in each Loan, and any assignment of any such interest, obligation or
right and (B) accounts in the Register in accordance with its usual practice in
which it shall record (1) the names and addresses of the Lenders (and each
change thereto pursuant to Section 11.10), (2) the Commitments of each Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, and for LIBOR Loans, the LIBOR Period applicable thereto, (4)
the amount of any principal or interest due and payable or paid and (5) any
other payment received by Agent from a Borrower or other Credit Party and its
application to the Obligations.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans are registered obligations, the right, title and interest
of the Lenders and their assignees in and to such Loans shall be transferable
only upon notation of such transfer in the Register and no assignment thereof
shall be effective until recorded therein.  This Section 1.11(c) and Section 9.9
shall be construed so that the Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Revenue Code.
 
(d)           The Credit Parties, Agent and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by the Borrowers, Agent or such Lender during
normal business hours and from time to time upon at least one Business Day’s
prior notice.  No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by Agent.
 
1.12           Indemnity.  Each Credit Party that is a signatory hereto shall
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person's respective officers, directors, employees,
legal counsel, agents and representatives (each, an "Indemnified Person"), from
and against any and all suits, actions, proceedings, orders, claims, damages,
losses, liabilities and expenses (including reasonable legal fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as a result of or in connection with credit
having been extended, suspended or terminated under this Agreement or the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith including the taking of any
enforcement actions by Agent, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, "Indemnified Liabilities"); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person's gross negligence or willful
misconduct.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
 
 
11

--------------------------------------------------------------------------------

 
 
1.13           Access and Audits.  Prior to the occurrence of an Event of
Default or a Trigger Period, each Credit Party shall, during normal business
hours, upon two (2) Business Days' prior notice on not more than two occasions
in any fiscal year at the expense of the Borrowers: (a) provide Agent and any of
its officers, employees and agents access to its properties, facilities,
advisors, officers and employees of each Credit Party and to the Collateral, (b)
permit Agent and any of its officers, employees and agents, to inspect, audit
and make extracts from any Credit Party's books and records, and (c) permit
Agent and its officers, employees and agents, to inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party.  If an Event of Default or a Trigger Period has
occurred and is continuing, or if access is necessary to preserve or protect the
Collateral, as determined by Agent, each such Credit Party shall provide such
access to Agent and to each Lender at all times and without advance notice, but
subject to the rights of applicable landlords and bailees.  Furthermore, so long
as any Event of Default or a Trigger Period has occurred and is continuing, the
Borrowers shall provide and shall cause each other Credit Party to provide Agent
and each Lender with access to its suppliers and customers. During the
occurrence and continuation of an Event of Default or a Trigger Period, the
Borrowers shall be responsible for the costs of all audits conducted by
Agent.  Each Credit Party shall make available to Agent and its counsel,
reasonably promptly, originals or copies of all books and records that Agent may
reasonably request.  Each Credit Party shall deliver any document or instrument
necessary for Agent, as it may from time to time request acting reasonably, to
obtain records from any service bureau or other Person that maintains records
for such Credit Party, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by such Credit
Party.  Agent will give Lenders at least five (5) days' prior written notice of
regularly scheduled audits.  Representatives of other Lenders may accompany
Agent's representatives on regularly scheduled audits at no charge to the
Borrowers.
 
1.14           Taxes.
 
(a)           Except as required by a Requirement of Law, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax, penalties or
other liabilities with respect thereto (collectively, "Taxes").
 
(b)           If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) if such Tax is an Indemnified Tax, such amount payable shall
be increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions applicable to any increases to
any amount under this Section 1.14), such Secured Party receives the amount it
would have received had no such deductions been made, (ii) the relevant Credit
Party  shall make such deductions, (iii) the relevant Credit Party shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           In addition, the Borrowers agree to pay, and authorize Agent to
pay in each Borrower’s name, as applicable, any stamp, documentary, excise or
property Tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”).   Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by any Credit Party, the applicable Borrower shall furnish to Agent,
at its address referred to in Section 11.10, the original or a certified copy of
a receipt evidencing payment thereof.
 
(d)           The Credit Parties hereby acknowledge and agree that (i) neither
Guggenheim nor any Affiliate of Guggenheim has provided any Tax advice to any
Tax Affiliate in connection with the transactions contemplated hereby or any
other matters and (ii)  the Credit Parties have received appropriate Tax advice
to the extent necessary to confirm that the structure of any transaction
contemplated by the Credit Parties in connection with this Agreement complies in
all material respects with applicable federal, state, provincial and foreign Tax
laws.
 
(e)           The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with a copy to Agent), each Secured Party for all
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 1.14) paid or payable by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally asserted.  A certificate of
the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrowers with a copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.  In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.
 
(f)           Any Lender claiming any additional amounts payable pursuant to
this Section 1.14 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(g)           (i) Each Non-US Lender Party making US Loans to a US Borrower
that, at any of the following times, is entitled to an exemption from United
States withholding Tax or, after a change in any Requirement of Law, is subject
to such withholding Tax at a reduced rate under an applicable Tax treaty, shall
(w) on or prior to the date such Non-US Lender Party becomes a “Non-US Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (g) and (z) from time to time if requested by the
Borrowers or Agent (or, in the case of a participant, the relevant Lender),
provide Agent and the Borrowers (or, in the case of a participant, the relevant
Lender) with two completed originals of each of the following, as
applicable:  (A) Forms W-8ECI (claiming exemption from U.S. withholding Tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN-E (claiming exemption from, or a reduction of, U.S. withholding Tax under
an income Tax treaty) and/or W-8IMY (accompanied by Form W-8ECI, Form W-8BEN-E,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable) or any successor forms, (B) in the case of a Non-US Lender Party
claiming exemption under Section 871(h) or 881(c) of the Revenue Code, Form
W-8BEN-E (claiming exemption from U.S. withholding Tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Agent that such Non-US Lender Party is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Revenue Code, (2) a “10
percent shareholder” of any of the Borrowers within the meaning of Section
881(c)(3)(B) of the Revenue Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Revenue Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-US Lender Party to such exemption from United States withholding Tax or
reduced rate with respect to all payments to be made to such Non-US Lender Party
under the Loan Documents in respect of US Loans to US Borrowers.  Unless the
Borrowers and Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-US Lender Party
in respect of US Loans to US Borrowers are not subject to United States
withholding Tax or are subject to such Tax at a rate reduced by an applicable
Tax treaty, the Credit Parties and Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)           Each US Lender Party making US Loans to a US Borrower shall (A)
on or prior to the date such US Lender Party becomes a “US Lender Party”
hereunder, (B) on or prior to the date on which any such form or certification
expires or becomes obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (g) and (D) from time to time if requested by the
Borrowers or Agent (or, in the case of a participant, the relevant Lender),
provide Agent and the Borrowers (or, in the case of a participant, the relevant
Lender) with two completed originals of Form W-9 (certifying that such US Lender
Party is entitled to an exemption from U.S. backup withholding Tax) or any
successor form.
 
(iii)           Each Lender having sold a participation in any of its
Obligations shall collect from such participant the documents described in this
clause (g) and provide them to Agent.
 
(iv)           If a payment in respect of US Loans to a US Borrower made to a
Non-US Lender Party would be subject to United States federal withholding Tax
imposed by FATCA if such Non-US Lender Party fails to comply with the applicable
reporting requirements of FATCA, such Non-US Lender Party shall deliver to Agent
and Borrowers any documentation under any Requirement of Law or reasonably
requested by Agent or Borrowers sufficient for Agent or Borrowers to comply with
their obligations under FATCA and to determine that such Non-U.S. Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for the purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
(v)           Each Lender agrees that if any form or certification it previously
delivered under this clause (g) expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the US Borrower of its legal inability to do so.
 
 
14

--------------------------------------------------------------------------------

 
 
(h)           If any Secured Party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified pursuant to this Section 1.14 (including by the
payment of additional amounts pursuant to Section 1.14(b)), it shall pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 1.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such Secured Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such Credit
Party, upon the request of such Secured Party, shall repay to such Secured Party
the amount paid over pursuant to this Section 1.14(h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Secured Party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 1.14(h), in no event shall the Secured Party be required to pay any
amount to a Credit Party pursuant to this Section 1.14(h) the payment of which
would place the Secured Party in a less favorable net after-Tax position than
the Secured Party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 1.14(h) shall not be construed to require any
Secured Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Credit Party or any
other Person.
 
1.15           Illegality.
 
(a)           Reserved.
 
(b)           Subject to clause (d) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Loan, the Borrowers shall prepay in full all
LIBOR Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the LIBOR Period thereof if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans, together
with any amounts required to be paid in connection therewith pursuant to Section
1.17.
 
(c)            If the obligation of any Lender to maintain LIBOR Loans has been
terminated, the Borrowers may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Loans shall be instead US Base Rate Loans.
 
(d)           Before giving any notice to Agent pursuant to this Section 1.15,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Loans, if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.
 
1.16           Increased Costs and Reduction of Return
 
(a)           If any Lender shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the Closing Date, (x)
there shall be any increase in the cost to such Lender of maintaining any LIBOR
Loans or (y) such Lender shall be subject to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then the
Borrowers shall be liable for, and shall from time to time, within thirty (30)
days of demand therefor by such Lender (with a copy of such demand to Agent),
pay to Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs or such Taxes;
provided, that the Borrowers shall not be required to compensate any Lender
pursuant to this subsection 1.16(a) for any increased costs incurred more than
180 days prior to the date that such Lender notifies the Borrowers, in writing
of the increased costs and of such Lender’s intention to claim compensation
thereof; provided, further, that if the circumstance giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           If any Lender shall have determined that:
 
(i)           the introduction of any Capital Adequacy Regulation;
 
(ii)           any change in any Capital Adequacy Regulation;
 
(iii)           any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof; or
 
(iv)           compliance by such Lender (or its Lending Office) or any entity
controlling the Lender, with any Capital Adequacy Regulation;
 
affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its loans, credits or obligations under this
Agreement, then, within thirty (30) days of demand of such Lender (with a copy
to Agent), the Borrowers shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender (or the entity controlling the Lender) for such increase; provided, that
the Borrowers shall not be required to compensate any Lender pursuant to this
subsection 1.16(b) for any amounts incurred more than 180 days prior to the date
that such Lender notifies the Borrowers, in writing of the amounts and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(c)           Notwithstanding anything to the contrary herein, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
(whether or not having the force of law) and (ii) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Requirement of Law under
subsection (a) above and/or a change in a Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted,
issued, promulgated or implemented.
 
 
16

--------------------------------------------------------------------------------

 
 
1.17           Funding Losses.
 
   The Borrowers agree to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:
 
(a)           the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Loan (including payments made after any
acceleration thereof);
 
(b)           the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrowers have given (or are deemed to have given) a Notice of
Conversion/Continuation – LIBOR;
 
(c)           the failure of the Borrowers to make any prepayment after the
Borrowers have given a notice in accordance with Section 1.3;
 
(d)           the prepayment (including pursuant to Section 1.3) of a LIBOR
Loan, on a day which is not the last day of the LIBOR Period with respect
thereto; or
 
(e)           the conversion of any LIBOR Loan to a US Base Rate Loan on a day
that is not the last day of the applicable LIBOR Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred.  Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
1.17 and under subsection 1.16(a): each LIBOR Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR Rate used in determining the interest
rate for such LIBOR Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Loan is in fact so funded.  This covenant shall
survive the termination of this Agreement and the payment of the Obligations and
all other amounts payable hereunder.  As promptly as practicable under the
circumstances, each Lender shall provide each US Borrower or Lower Lakes, as
applicable, with its written calculation of all amounts payable pursuant to this
Section 1.17, and such calculation shall be binding on the parties hereto unless
such US Borrower or Lower Lakes, as applicable, shall object in writing within
ten (10) Business Days of receipt thereof, specifying the basis for such
objection in detail.
 
1.18           Inability to Determine Rates.
 
If Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for any requested
LIBOR Period with respect to a proposed LIBOR Loan or that the LIBOR Rate
applicable pursuant to subsection 1.5(a) for any requested LIBOR Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to the Lenders of maintaining such Loan, Agent will forthwith give notice of
such determination to the Borrowers and each Lender.  Thereafter, the obligation
of the Lenders to make or maintain LIBOR Loans hereunder shall be suspended
until Agent revokes such notice in writing.  Upon receipt of such notice, the
Borrowers may revoke any Notice of Conversion/Continuation - LIBOR then
submitted by it.  If the Borrowers do not revoke such notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Borrowers, in the amount
specified in the applicable notice submitted by the Borrowers, but such Loans
shall be made, converted or continued as US Base Rate Loans.
 
 
17

--------------------------------------------------------------------------------

 
 
1.19           Reserves on LIBOR Loans.
 
The Borrowers shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board), additional costs on the unpaid principal amount of each
LIBOR Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrowers shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender.  If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.
 
1.20           Certificates of Lenders.
 
  Any Lender claiming reimbursement or compensation pursuant to this Article I
shall deliver to the Borrowers (with a copy to Agent) a certificate setting
forth in reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.
 
1.21           Currency Matters.
 
Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to Agent and Lenders
shall be payable in the currency in which such Obligations are
denominated.  Unless stated otherwise, all amounts, calculations, comparisons,
measurements or determinations under this Agreement shall be made in US
Dollars.  For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted in
the Equivalent Amount of US Dollars on the date of calculation, comparison,
measurement or determination.
 
1.22           Reserved.
 
1.23           Joint and Several Liability of US Borrowers; Waivers; Extent of
Liability; Contribution; Joint Enterprise; Subordination.
 
(a)           Joint and Several Liability.  Each US Borrower agrees that it is
jointly and severally liable for, and absolutely, unconditionally and
irrevocably guarantees to Agent the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents in respect of the US
Loans.  Each US Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until payment in full of such Obligations,
and that such obligations are absolute and unconditional, irrespective of (a)
the genuineness, validity, regularity, enforceability, subordination or any
future modification of, or change in, such Obligations or Loan Document, or any
other document, instrument or agreement to which any US Borrower is or may
become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Obligations or any action, or
the absence of any action, by Agent in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any US Borrower; (e) any
election by Agent in an insolvency proceeding for the application of Section
1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any
other US Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code or otherwise; (g) the disallowance of any claims of Agent against any US
Borrower for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except payment in full of all such Obligations.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Waivers.  Each US Borrower expressly waives, to the maximum extent
permitted by applicable law, all rights that it may have now or in the future
under any statute, at common law, in equity or otherwise, to compel Agent to
marshal assets or to proceed against any US Borrower, other Person or security
for the payment or performance of any Obligations before, or as a condition to,
proceeding against such US Borrower.  Each US Borrower waives all defenses
available to a surety, guarantor or accommodation co-obligor other than payment
in full of all Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of any Obligations as long as it is a US
Borrower.  It is agreed among each US Borrower and Agent that the provisions of
this Section 1.23 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the US Lenders would decline to
make the US Loans.  Each US Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business.  Agent may, in its discretion, pursue such
rights and remedies as it deems appropriate, including realization upon
Collateral or any real property by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section
1.23.  If, in taking any action in connection with the exercise of any rights or
remedies, Agent shall forfeit any other rights or remedies, including the right
to enter a deficiency judgment against any US Borrower or other Person, whether
because of any applicable laws pertaining to "election of remedies" or
otherwise, each US Borrower consents to such action and waives any claim based
upon it, even if the action may result in loss of any rights of subrogation that
any US Borrower might otherwise have had.  Any election of remedies that results
in denial or impairment of the right of Agent to seek a deficiency judgment
against any US Borrower shall not impair any other US Borrower’s obligation to
pay the full amount of the Obligations arising in respect of the US Loan.  Each
US Borrower waives, to the maximum extent permitted by applicable law, all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for such Obligations, even though that
election of remedies destroys such US Borrower's rights of subrogation against
any other Person.  Agent may bid all or a portion of such Obligations at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against such
Obligations.  The amount of the successful bid at any such sale, whether Agent
or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of such Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 1.23,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent might
otherwise be entitled but for such bidding at any such sale.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           Extent of Liability; Contribution.  Notwithstanding anything
herein to the contrary, each US Borrower’s liability under this Section 1.23
shall be limited to the greater of (i) all amounts for which such US Borrower is
primarily liable, as described below, and (ii) such US Borrower's Allocable
Amount.  If any US Borrower makes a payment under this Section 1.23 of any
Obligations arising with respect to the US Loan (other than amounts for which
such US Borrower is primarily liable) (a “Guarantor Payment”) that, taking into
account all other Guarantor Payments previously or concurrently made by any
other US Borrower, exceeds the amount that such US Borrower would otherwise have
paid if each US Borrower had paid the aggregate Obligations arising with respect
to the US Loan satisfied by such Guarantor Payments in the same proportion that
such US Borrower’s Allocable Amount bore to the total Allocable Amounts of all
US Borrowers, then such US Borrower shall be entitled to receive contribution
and indemnification payments from, and to be reimbursed by, each other US
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.  The
“Allocable Amount” for any US Borrower shall be the maximum amount that could
then be recovered from such US Borrower under this Section 1.23 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.  Nothing contained in this Section 1.23 shall limit the
liability of any US Borrower to pay any portion of the US Loan made directly or
indirectly to that US Borrower (including Loans advanced to any other US
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such US Borrower) and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such US Borrower shall be primarily
liable for all purposes hereunder.  Upon the occurrence of any of the
above-described circumstances or upon any reasonable expectation by Agent that
any such circumstances may occur, Agent shall have the right, in its discretion,
to restrict the disbursement and use of such Loans to such US Borrower.
 
(d)           Joint Enterprise.  Each US Borrower has requested that US Term
Lenders make the US Loan available to US Borrowers on a combined basis, in order
to finance US Borrowers' business most efficiently and economically.  US
Borrowers' business is a mutual and collective enterprise, and the successful
operation of each US Borrower is dependent upon the successful performance of
the integrated group. US Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each US Borrower and ease
administration of the facility, all to their mutual advantage.  US Borrowers
acknowledge that Agent’s willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
US Borrowers and at US Borrowers' request.
 
(e)           Subordination.  Each US Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the payment in full of all
Obligations arising in respect of the US Loans.
 
 
20

--------------------------------------------------------------------------------

 
 
2.
CONDITIONS PRECEDENT

 
2.1           Conditions to the Term Loans.  No Lender shall be obligated to
make any Term Loan on the Closing Date, or to take, fulfill, or perform any
other action hereunder, until (i) all conditions provided for in Annex D-1 have
been satisfied or provided for in a manner reasonably satisfactory to Agent, or
waived in writing by Agent and Requisite Lenders and (ii) the following
conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, or waived in writing by Agent and Requisite Lenders:
 
(a)           Credit Agreement; Loan Documents and Other Matters.  This
Agreement or counterparts hereof shall have been duly executed by, and delivered
to, each Borrower, each other Credit Party, Agent and the Lenders; and Agent
shall have received such documents, instruments, agreements and legal opinions
as Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as Annex D-1 along with
satisfaction of all other matters identified in Annex D-1, all in form and
substance satisfactory to Agent.
 
(b)           Approvals.  Agent shall have received satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement.
 
(c)           Reserved.
 
(d)           Leverage.  The Borrowers shall have delivered evidence to the
satisfaction of Agent demonstrating that: (i) the ratio of (x) Funded Debt of
the Credit Parties as of the Closing Date after giving effect to the
consummation of the transactions contemplated by the Loan Documents, payment of
all costs and expenses in connection therewith, funding of the initial Loans and
the issuance of the initial letters of credit under the First Lien Credit
Agreement, to (y) EBITDA of the Borrowers for the twelve (12) month period
ending January 31, 2014 shall be not greater than 5.75 to 1.00; and (ii) the
ratio of (x) (1) Funded Debt of the Credit Parties, less (2) the Loans
hereunder, in each instance, as of the Closing Date after giving effect to the
consummation of the transactions contemplated by the Loan Documents, payment of
all costs and expenses in connection therewith, funding of the initial Loans and
the issuance of the initial letters of credit under the First Lien Credit
Agreement, to (y) EBITDA of the Borrowers for the twelve (12) month period
ending January 31, 2014, shall be not greater than 3.50 to 1.00.
 
(e)           Payment of Fees.  The Borrowers shall have paid the Fees required
to be paid on the Closing Date or, to extent that there is an Incremental Loan,
on the applicable payment date of such Incremental Loan (“Incremental Loan
Payment Date”), in the respective amounts specified in the Fee Letter, and shall
have reimbursed Agent (from proceeds of the First Lien Loans to be advanced on
the Second Amendment Closing Date) for all fees, costs and expenses of closing
presented as of the Second Amendment Closing Date and the Incremental Loan
Payment Date, as the case may be.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)           Capital and Corporate Structure: Other Indebtedness.  The capital
and corporate structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party shall be acceptable to Agent in its sole
discretion.
 
(g)           Due Diligence.  Agent shall have completed its legal due
diligence.
 
(h)           Security.  Subject to the Intercreditor Agreement, Agent shall
have been delivered the items of Collateral set forth in Annex J.
 
(i)           Representations and Warranties.   Each representation or warranty
by any Credit Party contained herein or in any other Loan Document is true and
correct in any material respect as of such date as determined by Agent or
Requisite Lenders, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement.
 
(j)           Default or Event of Default.  No Default or Event of Default has
occurred and is continuing or would result after giving effect to the Term
Loans.
 
3.
REPRESENTATIONS AND WARRANTIES

 
To induce Lenders to make the Loans, each Credit Party executing this Agreement
makes the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.
 
3.1           Corporate Existence; Compliance with Law.  Each Credit Party
(a) is a corporation, limited liability company, partnership or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization set forth in
Disclosure Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses or
liabilities which could reasonably be expected to have a Material Adverse
Effect; (c) has the requisite power and authority and the legal right to own,
pledge, mortgage, hypothecate or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as now
conducted and proposed to be conducted; (d) subject to specific representations
regarding Environmental Laws, has all licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct; (e) is in compliance with its
organizational documents, bylaws or partnership agreement or operating
agreement, as applicable; and (f) subject to specific representations set forth
herein regarding Environmental Laws, tax and other laws, is in compliance with
all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
3.2           Executive Offices, Collateral Locations.  As of the Closing Date,
each Credit Party's name as it appears in official filings in its jurisdiction
of incorporation or organization, organization type, organization number, if
any, issued by its jurisdiction of incorporation or organization, and the
current location of each Credit Party's chief executive office, principal place
of business, domicile (within the meaning of the Civil Code of Quebec) and the
warehouses and premises at which any Collateral is located are set forth on
Disclosure Schedule (3.2), none of such locations has changed within the four
(4) months preceding the Closing Date and each Credit Party has only one
jurisdiction of incorporation or organization.  No Credit Party keeps records in
the Province of Quebec.  In addition, Disclosure Schedule (3.2) lists the
federal employer identification number and business number, as applicable, of
each Credit Party.
 
 
22

--------------------------------------------------------------------------------

 
 
3.3           Corporate Power, Authorization, Enforceable Obligations.  The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein: (a)
are within such Person's power; (b) have been duly authorized by all necessary
corporate, limited liability company, partnership or limited partnership action;
(c) do not contravene any provision of such Person's organizational documents,
bylaws or partnership agreement or operating agreement, as applicable; (d) do
not violate any law or regulation, or any order or decree of any court or
Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, debenture,
deed of trust, lease, agreement or other instrument to which such Person is a
party or by which such Person or any of its property is bound; (f) do not result
in the creation or imposition of any Lien upon any of the property of such
Person other than those in favor of Agent, on behalf of itself and the Secured
Parties or for Permitted Encumbrances, pursuant to the Loan Documents and (g) do
not require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 2.1(b), all of which will have been
duly obtained, made or complied with or waived prior to the Closing Date.  On or
prior to the Closing Date, each of the Loan Documents to which a Credit Party is
a party shall have been duly executed and delivered by such Credit Party and
each such Loan Document shall then constitute a legal, valid and binding
obligation of such Credit Party enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
3.4           Financial Statements and Projections.  Except for the Projections,
all Financial Statements that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.
 
(a)           Financial Statements.  The audited financial statements of Rand
and its Subsidiaries as at March 31, 2014 and the combined unaudited financial
statements of Rand and its Subsidiaries as at December 31, 2014 have been
delivered to Agent.
 
(b)           Projections.  The Projections delivered to Agent on the Closing
Date have been prepared by Rand and its Subsidiaries in light of the past
operations of its businesses and reflect projections for the five (5) year
period beginning on April 1, 2014 on a quarterly basis for the first year and on
an annual basis thereafter.  The Projections are based upon the same accounting
principles as those used in the preparation of the financial statements
described above and the estimates and assumptions stated therein, all of which
Rand believes to be reasonable and fair in light of current conditions and
current facts known to Rand and, as of the Closing Date, reflect Rand's good
faith and reasonable estimates of the future financial performance of Rand and
its Subsidiaries, and of the other information projected therein for the period
set forth therein.  The Projections are not a guarantee of future performance,
and actual results may differ from the Projections.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           Fair Saleable Balance Sheet.  The Fair Saleable Balance Sheet
delivered on the Closing Date and attached hereto as Disclosure Schedule 3.4(c)
was prepared by Rand and its Subsidiaries on the same basis as the Pro Forma,
except that the Credit Parties' assets are set forth therein at their fair
saleable values on a going concern basis and the liabilities set forth therein
include all contingent liabilities of the Credit Parties stated at the
reasonably estimated present values thereof.
 
3.5           Material Adverse Effect.  Since September 30, 2014, (a) no Credit
Party has incurred any obligations, contingent or non-contingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments and that, alone or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party's assets and no law or regulation applicable to
any Credit Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect, and (c) no Credit Party is in default and, to
the best of each Credit Party's knowledge, no third party is in default under
any material contract, lease or other agreement or instrument, that alone or in
the aggregate could reasonably be expected to have a Material Adverse
Effect.  Since September 30, 2014, no event has occurred, that alone or together
with other events, has had or could reasonably be expected to have a Material
Adverse Effect.
 
3.6           Ownership of Property; Liens.  As of the Closing Date, the real
estate ("Real Estate") listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or used by any Credit Party.  Each
Credit Party owns good and marketable (and in the case of Real Estate located
outside the Province of Quebec) fee simple title to all of its owned Real Estate
and good and marketable title to the Vessels, and valid and marketable leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule (3.6), and copies of all such leases or a summary of terms thereof
reasonably satisfactory to Agent have been delivered to Agent.  Disclosure
Schedule (3.6) further describes any Real Estate with respect to which any
Credit Party is a lessor, sublessor or assignor as of the Closing Date.  Each
Credit Party also has good and marketable title to, or valid leasehold interests
in, all of its other personal property and assets.  As of the Second Amendment
Closing Date, none of the Vessels, properties and assets of any Credit Party are
subject to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances.  Each Credit Party has received all deeds, assignments, waivers,
consents, non-disturbance and attornment or similar agreements, bills of sale
and other documents, and has duly effected all recordings, filings and other
actions necessary to establish, protect, perfect and publish such Credit Party's
right, title and interest in and to all such Real Estate and other properties
and assets.  Disclosure Schedule (3.6) also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate.  As of the Closing Date, no Vessel and no portion of any Credit
Party's Real Estate has suffered any material damage by fire or other casualty
loss that has not heretofore been repaired and restored in all material respects
to its original condition or otherwise remedied.  As of the Second Amendment
Closing Date, all material permits required to have been issued or appropriate
to enable the Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.
 
 
24

--------------------------------------------------------------------------------

 
 
3.7           Labor Matters.  Except as set forth on Disclosure Schedule (3.7),
as of the Closing Date: (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party's knowledge, threatened;
(b) hours worked by and payment made to employees of each Credit Party comply in
all material aspects with each federal, state, provincial, local or foreign law
applicable to such matters; (c) each Credit Party has withheld all employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of the Canada and Quebec Pension plans,
employment insurance and employee income taxes; all payments due from any Credit
Party for U.S. employee health and welfare insurance have been paid or accrued
as a liability on the books of such Credit Party; (d) no Credit Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on
Disclosure Schedule (3.7) have been delivered to Agent); (e) there is no
organizing activity involving any Credit Party pending or, to any Credit Party's
knowledge, threatened by any labor union or group of employees; (f) there are no
certification applications or representative proceedings pending or, to any
Credit Party's knowledge, threatened with any labor relations board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for certification; and (g) there are no material complaints or charges
against any Credit Party pending or, to the knowledge of any Credit Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Credit Party of any individual.
 
3.8           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except  as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  As of the Closing Date, all of the issued and outstanding Stock of each
Credit Party (other than Rand) is owned by each of the Stockholders and in the
amounts set forth in Disclosure Schedule (3.8).  Except as set forth in
Disclosure Schedule (3.8), there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its
Subsidiaries.  All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party, as of the Closing Date (except for the Obligations), is described
in Section 6.3 (including Disclosure Schedule (6.3)).
 
3.9           Government Regulation.  No Credit Party is an "investment company"
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act, or
any other federal, provincial or state statute that restricts or limits its
ability to incur Indebtedness or to perform its obligations hereunder. Neither
the making of the Loans by Lenders to any Borrower nor the application of the
proceeds thereof and repayment thereof and the consummation of the transactions
contemplated by the Loan Documents will violate any provision of any applicable
statute or any rule, regulation, order or policy of or issued by any securities
commissions, securities exchange or other securities regulatory authority.
 
 
25

--------------------------------------------------------------------------------

 
 
3.10           Margin Regulations.  No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as "Margin Stock").  No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a "purpose credit" within the meaning of
Regulation T, U or X of the Federal Reserve Board.  No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
 
3.11           Taxes.  All federal, provincial, state and other material tax
returns, reports and statements, including information returns, required by any
Governmental Authority to be filed by any Credit Party have been filed with the
appropriate Governmental Authority, and all Charges have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof (except for those Taxes identified on Disclosure Schedule
(3.11)), excluding Charges or other amounts being contested in accordance with
Section 5.2(b) and unless the failure to so file or pay could not reasonably be
expected to result in fines, penalties or interest in excess of US$250,000 in
the aggregate.  Proper and accurate amounts have been withheld by each Credit
Party from its respective employees for all periods in full and complete
compliance with all applicable federal, provincial, state, local and foreign
laws and such withholdings have been timely paid to the applicable Governmental
Authorities.  Disclosure Schedule (3.11) sets forth as of the Closing Date (i)
those taxation years that have not yet been assessed by the IRS, the CRA or the
applicable provincial, state, local or foreign Governmental Authorities, (ii)
the taxation years that are currently being audited by the IRS, the CRA or any
other applicable Governmental Authority, (iii) any assessments or threatened
assessments in connection with such audits or otherwise currently outstanding
and (iv) the most recent taxation year that an audit by the IRS, the CRA or the
applicable provincial, state, local or foreign Governmental Authorities has been
completed.  Except as described in Disclosure Schedule (3.11), as of the Closing
Date, no Credit Party has executed or filed with the IRS, the CRA or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any
Charges.  Except as described in Disclosure Schedule (3.11), none of the Credit
Parties and their respective predecessors are liable for any Charges: (a) under
any agreement (including any tax sharing agreements) or (b) to each Credit
Party's knowledge, as a transferee.  As of the Closing Date, no Credit Party has
agreed or been requested to make any adjustment under Revenue Code Section
481(a), by reason of a change in accounting method or otherwise, which could
reasonably be expected to have a Material Adverse Effect.
 
3.12           No Litigation.  No action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the knowledge of any Credit Party,
threatened against any Credit Party, before any Governmental Authority or before
any arbitrator or panel of arbitrators (collectively, "Litigation"), (a) that
challenges any Credit Party's right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Disclosure Schedule (3.12), as of the Closing
Date, there is no Litigation pending or threatened that seeks damages in excess
of US$500,000 or injunctive relief against, or alleges criminal misconduct of,
any Credit Party.
 
 
26

--------------------------------------------------------------------------------

 
 
3.13           Canadian Pension Plans, Canadian Benefit Plans and ERISA Plans.
 
(a)           As of the Closing Date, Disclosure Schedule 3.13 lists all ERISA
Plans, Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by any Credit Party.  No Credit Party maintains or contributes to
any defined benefit Canadian Pension Plan.
 
(b)           The Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration.  Each Credit Party has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations).  All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws.  There have been no improper withdrawals or applications of the assets of
the Canadian Pension Plans or the Canadian Benefit Plans.  Except as set forth
on Disclosure Schedule (3.13), there are no outstanding disputes concerning the
assets of the Canadian Pension Plans or the Canadian Benefit Plans.  Except as
set forth on Disclosure Schedule (3.13), each of the Canadian Pension Plans is
fully funded on a solvency basis (using actuarial methods and assumptions which
are consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with generally accepted actuarial
principles).
 
(c)           Disclosure Schedule (3.13) lists, as of the Closing Date, (i) all
ERISA Affiliates and (ii) all ERISA Plans and separately identifies all US
Pension Plans, Multiemployer Plans and US Welfare Plans.  Copies of all such
listed ERISA Plans, together with a copy of the most recently filed form
5500-series return, as applicable, for each such ERISA Plan, have been delivered
to Agent.  Except as set forth on Disclosure Schedule (3.13): (i) each Qualified
Plan (other than Multiemployer Plans) has been determined by the IRS to qualify
under Section 401 of the Revenue Code, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the
Revenue Code, and nothing has occurred that could reasonably be expected to
cause the loss of such qualification or tax-exempt status; (ii) each ERISA Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Revenue Code and its terms, including the timely filing of all
returns required under the Revenue Code or ERISA; (iii) no Credit Party or ERISA
Affiliate has failed to make any material contribution or pay any material
amount due as required by Section 412 of the Revenue Code, Section 430 of the
Revenue Code or Section 302 of ERISA or the terms of any such ERISA Plan; and
(iv) no "prohibited transaction," as defined in Section 406 of ERISA and Section
4975 of the Revenue Code, has occurred with respect to any ERISA Plan that could
reasonably be expected to subject any Credit Party to a material tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the Revenue Code.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           Except as set forth in Disclosure Schedule (3.13): (i) no US
Pension Plan has any material Unfunded Pension Liability; (ii) no ERISA Event
has occurred or is reasonably expected to occur; (iii) there are no pending, or
to the knowledge of any Credit Party, threatened material claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any ERISA Plan or any Person as fiduciary or
sponsor of any ERISA Plan; (iv) no Credit Party or ERISA Affiliate has incurred
or reasonably expects to incur any material liability as a result of a complete
or partial withdrawal from a Multiemployer Plan; and (v) within the last five
years no US Pension Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a "standard termination" as that term is used in
Section 4041 of ERISA, nor has any US Pension Plan of any Credit Party or any
ERISA Affiliate (determined at any time within the last five years) with
material Unfunded Pension Liabilities been transferred outside of the
"controlled group" (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time).
 
3.14           Brokers.  Except as set forth on Disclosure Schedule (3.14), no
broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans, and no Credit Party
or Affiliate thereof has any obligation to any Person in respect of any finder's
or brokerage fees in connection therewith.
 
3.15           Intellectual Property.  As of the Closing Date, each Credit Party
owns or has rights to use all Intellectual Property necessary to continue to
conduct its business as now or heretofore conducted by it or proposed to be
conducted by it.  Each Patent, Trademark, Design, Copyright and License so owned
or used by a Credit Party is listed, together with application or registration
numbers, as applicable, in Disclosure Schedule (3.15).  Each Credit Party
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect.  Except
as set forth in Disclosure Schedule (3.15), no Credit Party is aware of any
material infringement claim by any other Person with respect to any Intellectual
Property.
 
3.16           Full Disclosure.  No information contained in this Agreement, any
of the other Loan Documents, any Financial Statements or Collateral Reports or
other written reports from time to time prepared by any Credit Party and
delivered hereunder or any written statement prepared by any Credit Party and
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made.  Projections from time to time
delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers' good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein.  Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of the Secured Parties, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.
 
3.17           Environmental Matters.
 
(a)           Except as set forth in Disclosure Schedule (3.17), as of the
Second Amendment Closing Date: (i) the Real Estate is free of the presence of
any Hazardous Material except for such presence that could not reasonably be
expected to adversely impact the value or marketability of such Real Estate,
that is not in breach of Environmental Laws, and that could not reasonably be
expected to result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries; (ii) no
Credit Party has caused or suffered to occur any material Release of Hazardous
Materials; (iii) the Credit Parties are, and have been in compliance with, all
Environmental Laws, except for such noncompliance that could not reasonably be
expected to result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries; (iv) the
Credit Parties have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits could not
reasonably be expected to result in, either individually or in the aggregate,
Material Environmental Liabilities to the Credit Parties and their Subsidiaries,
and all such Environmental Permits are valid, uncontested and in good standing;
(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries; (vi)
there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of US$250,000 or injunctive relief against,
or that alleges criminal misconduct by, any Credit Party; (vii) no Credit Party
has knowledge of, nor has any Credit Party received notice of any actual,
pending or threatened investigations, claims, orders, suits, actions or
proceedings regarding the breach of any Environmental Laws or the provisions of
any Environmental Permits, or which may result in, either individually or in the
aggregate, Material Environmental Liabilities to the Credit Parties and their
Subsidiaries; (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party; (ix) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Credit Party or any Subsidiary of any Credit Party and,
to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property; and (x) no Credit Party and no Subsidiary of any Credit Party
(A) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations in violation of any Environmental Law or (B) knows of any
facts, circumstances or conditions reasonably constituting notice of a violation
of any Environmental Law, including receipt of any information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party's affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party's
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
 
3.18           Insurance.  Disclosure Schedule (3.18) lists all insurance
policies of any nature maintained, as of the Second Amendment Closing Date, for
current occurrences by each Credit Party, as well as a summary of the terms of
each such policy.
 
 
29

--------------------------------------------------------------------------------

 
 
3.19           Deposit and Disbursement Accounts.  Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Credit Party
maintains lock boxes, deposit and/or other accounts as of the Closing Date,
including any Disbursement Accounts, and such Schedule correctly identifies the
name, address and telephone number of each depository, the name in which the
lock box or account is held, a description of the purpose of the lock box or
account, and the complete lock box address or account number therefor.
 
3.20           Government Contracts.  Except as set forth in Disclosure Schedule
(3.20), as of the Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party's Accounts are
subject to any of the requirements or proceedings applicable to assignments of
accounts under the Financial Administration Act (Canada), the Federal Assignment
of Claims Act of 1940 (31 U.S.C. Section 3727) or any similar provincial, local
or foreign law.
 
3.21           Customer and Trade Relations.  As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in:  the business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 months caused them to be
ranked among the ten largest customers of such Credit Party; or the business
relationship of any Credit Party with any supplier essential to its operations.
 
3.22           Bonding; Licenses.  Except as set forth on Disclosure Schedule
(3.22), as of the Closing Date, no Credit Party is a party to or bound by any
surety bond agreement or bonding requirement with respect to products or
services sold by it or any trademark, patent or industrial design license
agreement with respect to products sold by it.
 
3.23           Solvency.  After giving effect to (a) the Loans to be made or
incurred on the Closing Date, if any, or such other date as Loans requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of Borrowers and (c) the payment and accrual
of all transaction costs in connection with the foregoing, each Borrower,
individually, and the Credit Parties, taken as a whole, will be Solvent.
 
3.24           Material Contracts.
 
(a)           Disclosure Schedule (3.24) (as amended from time to time upon
notice to Agent) accurately sets out all Material Contracts;
 
(b)           a true and complete certified copy of each documented Material
Contract has been delivered to Agent and each Material Contract is in full force
and effect, unamended except as permitted under this Agreement and except for
terminations at the stated expiry thereof (if any);
 
(c)           no event has occurred and is continuing which could reasonably be
expected to constitute a breach of or a default under any Material Contract
except for those events of which written notice has been provided to Agent
setting forth both the event and the applicable breach or default or breaches
which are not material and which do not give rise to a right by the counterparty
to terminate the Material Contract prior to the stated expiry thereof (if any);
 
 
30

--------------------------------------------------------------------------------

 
 
(d)           each Material Contract to which a Credit Party is a party is
binding upon such Credit Party and, to its knowledge, is a binding agreement of
each other Person who is a party to the Material Contract; and
 
(e)           each Credit Party has obtained, as of the Second Amendment Closing
Date, all necessary consents to the granting of a security interest in each
Material Contract to which it is a party except for (i) collective bargaining
agreements, (ii) those identified in writing to Agent and expressly acknowledged
by Agent to not be required and (iii) those as to which the granting of a
security interest is prohibited by its terms (including where the violation of
any such prohibition would result in the termination of the applicable Material
Contract), provided that such exclusion shall in no way be construed (a) to
apply if any such prohibition is unenforceable under Section 9-406, 9-407, 9-408
or 9-409 of the Code or other applicable law, including the PPSA, (b) so as to
limit, impair or otherwise affect Agent’s Liens on any Accounts or rights of a
Credit Party in or to money due or to become due under such Material Contract or
(c) to limit, impair or otherwise affect Agent’s Lien upon any rights or
interests of any Credit Party in or to the proceeds from the sale, license or
other disposition of such Material Contract.
 
3.25           Citizen of the United States.  Each of Grand River and Black
Creek is a "citizen of the United States" within the meaning of 46 U.S.C. §
50501(a), (b) and (d), and the regulations promulgated thereunder, eligible and
qualified to own and operate U.S.–flag vessels in the coastwise trade of the
United States.
 
3.26           Vessels.  Each of the US Vessels is duly documented in the name
of its respective owner under the law and flag of the United States and is
entitled to engage in the coastwise trade of the United States.  Each of the
Cdn. Vessels is duly documented in the name of its respective owner under the
law and flag of Canada, is entitled to engage in the coasting trade of Canada
and holds all certificates which are required for each Vessel to operate as
contemplated herein except the Manitoulin, until such time as the Conversion
described in Section 5.15 is completed.
 
3.27           Permitted Intercompany Indebtedness.  Disclosure Schedule (3.27)
provides a true and correct list of all Permitted Intercompany Indebtedness
along with the amount of Indebtedness existing as of the Closing Date.
 
3.28           Time Charter Agreements.
 
(a)           Other than those that can be reasonably expected to be
commercially available when and as required on commercially reasonable terms,
the services to be performed, the materials to be supplied and the interests in
the US Vessels and other rights granted pursuant to the Time Charter Agreements
comprise all of the agreements necessary for LLTC to secure any right material
to the carrying capacity of the US Vessels in accordance with the Time Charter
Agreements.
 
(b)           There are no material permits, services, materials or rights
required by LLTC to use the carrying capacity of the US Vessels in accordance
with applicable law or the other Material Contracts other than those available
under the Time Charter Agreements.
 
 
31

--------------------------------------------------------------------------------

 
 
3.29           Bareboat Charter Agreements.
 
(a)           Other than those that can be reasonably expected to be
commercially available when and as required on commercially reasonable terms,
the services to be performed, the materials to be supplied and the interests in
each of the Lewis J. Kuber, the James L. Kuber, the Moore and the Victory, and
other rights granted pursuant to the Bareboat Charter Agreements:
 
(i)           comprise all of the agreements necessary for Grand River or Black
Creek, as applicable, to secure any right material to the operation,
maintenance, possession and use of each of the Lewis J. Kuber, the James L.
Kuber, the Moore and the Victory, all in accordance with all applicable law and
without reference to any proprietary information not owned by Grand River or
Black Creek or available to Grand River or Black Creek, as applicable, under the
applicable Bareboat Charter Agreements; and
 
(ii)           comprise non-disturbance agreements from every Person having a
recorded or unrecorded interest in any of the Lewis J. Kuber, the James L.
Kuber, the Moore and the Victory who could in any circumstances gain possession
of any such Vessel or otherwise dispossess Grand River or Black Creek, as
applicable, therefrom.
 
(b)           There are no material permits, services, materials or rights
required by Grand River or Black Creek, as applicable, for the operation,
maintenance, possession or use of each of the Lewis J. Kuber, the James L.
Kuber, the Moore and the Victory in accordance with applicable law or the other
Material Contracts, other than those available under the Bareboat Charter
Agreements or that can reasonably be expected to be commercially available when
and as required on commercially reasonable terms.
 
3.30           Foreign Assets Control Regulations and Anti-Money Laundering.
 
(a)           Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it.  No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) or Foreign Sanctions Evaders List (“FSE List”)
with which a U.S. Person cannot lawfully deal with or otherwise engage in
business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or FSE List or a foreign government that is the
target of U.S. economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under U.S. law.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party and each Subsidiary of each Credit Party is in
compliance with all applicable Canadian economic sanctions laws and all
applicable anti-money laundering and counter-terrorism financing laws, including
the provisions of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Criminal Code (Canada), the United Nations Act
(Canada) and any other enabling legislation or executive order relating
thereto.  No Credit Party and no Subsidiary or Affiliate of a Credit Party (i)
is a Person designated by the Canadian government on any list set out in the
United Nations Al-Qaida and Taliban Regulations, the Regulations Implementing
the United Nations Resolutions on the Suppression of Terrorism or the Criminal
Code (collectively, the “Terrorist Lists”) with which a Canadian Person cannot
lawfully deal with or otherwise engage in business transactions, (ii) is a
Person who is otherwise the target of Canadian economic sanctions laws such that
a Canadian Person cannot lawfully deal or otherwise engage in business
transactions with such Person or (iii) is controlled by (including without
limitation by virtue of such person being a director or owning voting shares or
interests), or acts, directly or indirectly, for or on behalf of, any person or
entity on any Terrorist List or a foreign government that is the target of
Canadian economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under Canadian law.
 
3.31           Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations.  No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of the United States
Foreign Corrupt Practices Act of 1977, or otherwise in violation of any other
applicable anti-bribery or anti-corruption laws or regulations.
 
3.32           First Lien Debt.  As of the Closing Date, the Borrowers have
delivered to Agent a complete and correct copy of the First Lien Loan Documents
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith).
 
4.
FINANCIAL STATEMENTS AND INFORMATION

 
4.1           Reports and Notices.
 
(a)           Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.
 
(b)           Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the various Collateral Reports
(including Borrowing Base Certificates required under the First Lien Credit
Agreement) at the times, to the Persons and in the manner set forth in Annex F.
 
 
33

--------------------------------------------------------------------------------

 
 
4.2           Communication with Accountants.  Each Credit Party (a) authorizes
(i) Agent and (ii) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its certified public
accountants, including Grant Thornton LLP, upon prior notice to Borrowers, and
(b) authorizes and shall instruct those accountants and advisors to disclose and
make available to Agent and each Lender any and all Financial Statements and
other supporting financial documents, schedules and information relating to any
Credit Party (including copies of any issued management letters) with respect to
the business, results of operations and financial condition of any Credit Party.
 
5.
AFFIRMATIVE COVENANTS

 
Each Credit Party agrees as to all Credit Parties that, from and after the
Closing Date and until the Termination Date:
 
5.1           Maintenance of Existence and Conduct of Business.  Each Credit
Party shall: (a) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its material rights
and franchises; (b) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; (c) at all times maintain,
preserve and protect all of its assets and properties used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear and obsolescence) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and (d) transact business only in such
corporate and trade names as are set forth in Disclosure Schedule (5.1).
 
5.2           Payment of Charges.
 
(a)           Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it
before any thereof shall become past due, including (i) Charges imposed upon it,
its income and profits, or any of its property (real, personal or mixed) and all
Charges with respect to employee source deduction obligations and employer
obligations to its employees, (ii) lawful claims for labor, materials, supplies
and services or otherwise, and (iii) all storage or rental charges payable to
warehousemen and bailees, in each case, before any thereof shall become past
due, except, in the case of clauses (ii) and (iii), where the failure to pay or
discharge such Charges would not result in aggregate liabilities in excess of
US$250,000.
 
(b)           Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall arise or be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees) that is superior to any of
the Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met; and (v) Agent has not advised the Borrowers in writing that Agent
reasonably believes that non-payment or non-discharge thereof could have or
result in a Material Adverse Effect.
 
 
34

--------------------------------------------------------------------------------

 
 
5.3           Books and Records.  Each Credit Party shall keep adequate books
and records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements described in Section
3.4(a).   Each Credit Party which keeps records relating to Collateral in the
Province of Quebec shall at all times keep a duplicate copy thereof at a
location outside the Province of Quebec, as designated on Disclosure Schedule
(3.2).
 
5.4           Insurance; Damage to or Destruction of Collateral.
 
(a)           The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described and detailed in Annex K, in form and amounts
and with insurers acceptable to the Lenders. The Agent hereby confirms that the
Credit Parties’ insurance policies and coverage levels existing as of the Second
Amendment Closing Date are acceptable to the Agent as of the Second Amendment
Closing Date. The Agent agrees to give the Credit Parties twenty (20) days to
obtain additional insurance and/or modify their existing insurance, as the case
may be, if the Agent determines in its reasonable credit judgment after the
Second Amendment Closing Date that the insurance policies or coverage levels
maintained by the Credit Parties are not reasonably acceptable to the Agent. If
any such request is anticipated and is proposed to be made at the time of the
regularly scheduled expiry of any insurance policy, then the Agent shall
endeavor to give the Credit Parties notice of requested changes (accompanied by
reasonable detail thereof) at least sixty (60) days prior to such expiry.  Such
policies of insurance (or the loss payable and additional insured endorsements
delivered to Agent) shall contain provisions pursuant to which the insurer
agrees to provide thirty (30) day prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy.  If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable.  Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Agent shall not be deemed to have waived any Default or Event of Default arising
from any Credit Party's failure to maintain such insurance or pay any premiums
therefor.  If any Credit Party at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above within the
time periods required above or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable.  All sums so disbursed, including legal fees, court costs and
other charges related thereto, shall be payable on demand by the Borrowers to
Agent and shall be additional Obligations hereunder secured by the Collateral.
 
(b)           Agent reserves the right at any time upon any change in any Credit
Party's risk profile (including any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
Agent's opinion, adequately protect the interest of Agent, on behalf of Secured
Parties, in all or any portion of the Collateral and to ensure that each Credit
Party is protected by insurance in amounts and with coverage customary for its
industry.  If reasonably requested by Agent, each Credit Party shall deliver to
Agent from time to time a report of a reputable insurance broker reasonably
satisfactory to Agent, with respect to its insurance policies.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           Following the Discharge of First Lien Obligations (as defined in
the Intercreditor Agreement), each Credit Party irrevocably makes, constitutes
and appoints Agent (and all officers, employees or agents designated by Agent),
so long as any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed US$500,000 as true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such "All Risk" policies of insurance, endorsing the name of such Credit Party
on any check or other item of payment for the proceeds of such "All Risk"
policies of insurance and for making all determinations and decisions with
respect to such "All Risk" policies of insurance.  Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney.  Each Borrower shall promptly notify Agent of any loss,
damage, or destruction to the Collateral in the amount of US$500,000 or more,
whether or not covered by insurance.  All insurance proceeds in excess of US
$500,000 made available to a Borrower or any other Credit Party to replace,
repair, restore or rebuild Collateral shall be deposited in a cash collateral
account.  For a period of 180 days following the deposit of such funds into a
cash collateral account established at a financial institution designated by the
relevant Borrower or Credit Party and acceptable to Agent, such funds shall be
made available to a Borrower or such Credit Party to provide funds to replace,
repair, restore or rebuild the Collateral as permitted by the First Lien Credit
Agreement.  To the extent not used to replace, repair, restore or rebuild the
Collateral within such time period, such insurance proceeds shall be applied in
accordance with Section 1.3(d).
 
5.5           Compliance with Laws.
 
(a)           Each Credit Party shall comply with all federal, provincial,
state, local and foreign laws and regulations applicable to it, including ERISA,
those relating to employment and labor matters, and Environmental Laws and
Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(b)           (i)      For each existing, or hereafter adopted, Canadian Pension
Plan, Canadian Benefit Plan and ERISA Plan, each Credit Party shall in a timely
fashion comply with and perform in all material respects all of its obligations
under and in respect of such Canadian Pension Plan, Canadian Benefit Plan or
ERISA Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
 
(ii)           All employer or employee payments, contributions or premiums
required to be remitted or paid to or in respect of each Canadian Pension Plan,
Canadian Benefit Plan or ERISA Plan shall be paid or remitted by each Credit
Party in a timely fashion in accordance with the terms thereof, of any funding
agreements and of all applicable laws.
 
(iii)           Parent shall deliver to Agent (i) if requested by Agent, copies
of each annual and other return, report or valuation with respect to each
Canadian Pension Plan, Canadian Benefit Plan or ERISA Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any direction, order, notice, ruling or opinion that any Credit Party may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan or ERISA Plan; and (iii) notification within thirty (30) days of
any increases having a cost to one or more of the Credit Parties in excess of
US$250,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan, Canadian Benefit Plan or ERISA Plan, or the establishment of any
new Canadian Pension Plan, Canadian Benefit Plan or ERISA Plan, or the
commencement of contributions to any such plan to which any Credit Party was not
previously contributing.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)           Each Credit Party shall (i) at all times comply with, and perform
such acts as may be required by, all applicable laws (including all laws
relating to dealings with public officials, anti-money laundering, anti-fraud,
consumer credit protection and foreign exchange regulations) in connection with
the servicing and management of the Collateral and performance by each Credit
Party under this Agreement, and (ii) maintain an effective system of audits and
controls adequate to ensure that each Credit Party and its agents,
representatives, employees and other staff are trained to and do perform their
respective obligations, meet the requirements of the Credit Party set forth in
this Agreement or pursuant to applicable laws, and comply with applicable
laws.  In furtherance thereof, each Credit Party shall obtain and maintain such
licenses, permits, and other governmental approvals or qualifications required
to enable each Credit Party to perform its obligations hereunder.  Borrowers
shall maintain a file of such documentation as may be required under applicable
laws and shall make such file available to Agent for inspection upon Agent's
reasonable request.
 
(d)           Without limiting the foregoing, each Credit Party and its
officers, directors, employees, shareholders, members, agents or Affiliates,
acting on its behalf, (i) shall not take any action that may constitute a
violation of, or cause Lender or any Affiliate thereof to be in violation of,
the FCPA or any applicable anti-bribery or related laws, and (ii) shall observe
the Compliance Procedures, and, in connection therewith, maintain, an effective
system of audits and controls, including an Anti-Money Laundering Plan, adequate
to ensure that all of their agents, representatives, employees, and other staff
are trained to ensure that any amounts paid to Agent or to any Lender are not
derived from Illegal Proceeds or an Illegal Source.
 
5.6           Supplemental Disclosure.  From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of an Event of Default) or at
the Credit Parties' election, the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.
 
5.7           Intellectual Property.  Each Credit Party will conduct its
business and affairs without infringement of or interference with any
Intellectual Property of any other Person in any material respect and shall
comply in all material respects with the terms of its Licenses.
 
 
37

--------------------------------------------------------------------------------

 
 
5.8           Environmental Matters.  Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate and Vessels in compliance with all Environmental Laws
and Environmental Permits except where the failure to comply could not
reasonably be expected to, individually or in the aggregate, result in a
Material Environmental Liability; (b) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
in all material respects with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material for which a Credit Party is
responsible unless the failure to do so could not reasonably be expected to have
a Material Adverse Effect; (c) notify Agent promptly after such Credit Party
becomes aware of any violation of Environmental Laws or Environmental Permits or
any Release on, at, in, under, above, to, from or about any Real Estate or of
any order or intention to issue an order under any Environmental Laws by any
Governmental Authority that is reasonably likely to result in Material
Environmental Liabilities; and (d) promptly forward to Agent a copy of any
order, notice, request for information or any communication or report received
by such Credit Party in connection with any such violation, Release or order or
any other matter relating to any Environmental Laws or Environmental Permits
that could reasonably be expected to result in Material Environmental
Liabilities, in each case whether or not any Governmental Authority has taken or
threatened any action in connection with any such violation, Release, order or
other matter.  Without limiting the foregoing, if an Event of Default is
continuing or if Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Credit Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate or of the issuance or threat to issue any order under Environmental Laws
by any Governmental Authority, that, in each case, could reasonably be expected
to have a Material Adverse Effect, then each Credit Party shall, upon Agent's
written request, (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at the Borrowers' expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater.  The Borrowers shall be jointly and
severally responsible to reimburse Agent for the costs of such audits and tests
and the same will constitute a part of the Obligations secured hereunder.
 
5.9           Landlords' Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases.  Each Credit Party shall use commercially reasonable
efforts to obtain a landlord's agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, the mortgagee of each
owned property and the bailee with respect to each warehouse, processor or
converter facility or other location where Collateral is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord, mortgagee or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to Agent.  After the Closing Date, no real property or
warehouse space shall be leased by any Credit Party and no Inventory with a
value in excess of US$100,000 individually or US$250,000 in the aggregate shall
be shipped to a processor or converter under arrangements established after the
Closing Date without the prior written consent of Agent, unless and until a
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location.  Each Credit Party shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located.  To the extent permitted hereunder, if any
Credit Party proposes to acquire a fee ownership interest in Real Estate after
the Closing Date, it shall first provide to Agent a mortgage, debenture, deed of
trust or similar document granting Agent a Lien on such Real Estate (subject
only to the Liens securing the First Lien Credit Agreement and Permitted
Encumbrances), together with a real property survey, local counsel opinion(s),
and, if required by Agent, an environmental audit, mortgage title insurance
commitment, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.
 
 
38

--------------------------------------------------------------------------------

 
 
5.10           Further Assurances.  Each Credit Party agrees that it shall, and
shall cause each other Credit Party to, at such Credit Party's expense and upon
the reasonable request of Agent, duly execute and deliver, or cause to be duly
executed and delivered, to Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Agent to carry out more effectively the provisions and purposes of this
Agreement and each Loan Document.
 
5.11           Additional Provisions Regarding Vessels.
 
(a)           Lower Lakes shall maintain (i) the documentation of the Cdn.
Vessels under the laws of Canada and the registration of such Cdn. Vessels at
any port in the province of Ontario as Canadian Ships within the meaning of the
Canada Shipping Act, and (ii) the qualification of the Cdn. Vessels to operate
in the Canadian coasting trade.  Lower Lakes will maintain all proper licenses
and permits in force at all times, and not do or permit anything to be done
which might affect such documentation, registration or qualification (except
with respect to the Manitoulin prior to and while the vessel is undergoing the
Conversion at the Conversion Shipyard as contemplated by Section 5.15
below).  Each of Grand River and Black Creek shall maintain the documentation of
the US Vessels that it owns under the laws of the United States of America (and
shall ensure that the owner of each US Vessel not owned by it maintains the
documentation of such US Vessels under the laws of the United States of America)
and shall maintain the qualification of the US Vessels to operate in the US
coastwise trade, in each case, except for any failure to comply associated with
and only to the extent required during a period of seasonal temporary
layup.  Grand River and Black Creek will maintain, or will cause the owners of
the US Vessels to maintain, all proper licenses and permits in force at all
times to enable the US Vessels to operate in the US coastwise trade and not to
do or permit anything to be done which might affect such documentation,
registration or qualification, other than, (x) with respect to any period of any
seasonal temporary layup and (y) with respect to the Invincible, any failure to
comply associated with and only to the extent required during a period of
temporary or long-term lay-up.  For the avoidance of doubt and not in limitation
of the foregoing, during any period of temporary or long-term lay-up of the
Invincible, the Invincible shall not be required to have or maintain a five-year
dry dock survey, any other similar survey or inspection or any certificate of
compliance to sail.
 
(b)           Except as provided in clause (d) of this Section 5.11 with respect
to the Manitoulin and the Invincible, Lower Lakes shall, or shall cause the
owners of the Cdn. Vessels to, and Grand River and Black Creek shall, or shall
cause the owner of the US Vessels to, ensure that each of them:
 
 
39

--------------------------------------------------------------------------------

 
 
(i)           will at all times preserve, repair and keep in thoroughly good and
seaworthy repair and good order and condition the Vessels and all machinery and
equipment and appurtenances thereto up to a modern standard of usage, and
maintain the same consistently with the best practices in respect of similar
vessels; and in any event, it will maintain each Vessel in such condition as
will entitle her to be classified "+ 100 A1" by Lloyds Register of Shipping or
an equivalent classification by The American Bureau of Shipping or by another
classification society acceptable to the Lenders, and will furnish to Agent,
upon request, the certificate evidencing such classification; and at all times
upon reasonable notice allow Agent or its representatives access to each Vessel
in order to inspect the state of repair; provided, that unless an Event of
Default has occurred and is continuing and except as otherwise provided herein,
the Borrowers shall not be required to pay the costs of such access (including
liability insurance) or for more than one such inspection per year and provided
further, that so long as the Invincible remains in long term lay-up, the owner
thereof shall not be required to maintain such Vessel in class;
 
(ii)           will not suffer or permit the Vessels to be used or navigated in
any manner inconsistent with any of the marine insurance policies thereon, and
it shall comply and shall require the master, officers and engineers of the
Vessels from time to time and at all times to comply in all material respects
with all statutory rules, regulations, by-laws and ordinances relating to the
operation and navigation of the Vessels or which from time to time may be in
force and applicable thereto;
 
(iii)           will warrant and defend the title to the Vessels and its
possession thereof for the benefit of the Lenders against the claims and demands
of all Persons whomsoever;
 
(iv)           will pay and discharge, upon the due date thereof, all debts,
damages and liabilities which have given rise or may give rise to maritime or
possessory liens on the Vessels or to claims enforceable by action in rem
against any thereof or to any similar process so as to keep the Vessels free
from arrest or detention, and, in the event of arrest or detention of a Vessel
being threatened or effected, it will forthwith notify Agent and shall take all
steps and make all payments necessary to obtain the release thereof forthwith
and no later than 15 days from the date of receiving notice of any such arrest
or detention;
 
(v)           except as set forth in Section 6.9(d), will not sell, mortgage or
transfer any Vessel or any share or interest therein, in any manner, or agree to
any charter of any Vessel, without the prior written consent of Requisite
Lenders, and any such written consent to any one mortgage, transfer or charter
shall not be construed to be a waiver of this provision in respect of any
subsequent mortgage, transfer or charter;
 
(vi)           will comply with and satisfy at all times the requirements of all
requisite laws so as to maintain the Fleet Mortgages and the Mortgages as valid
marine mortgages upon the Vessels and all of their accessories, appurtenances
and equipment and all additions, improvements and replacements made in and to
the Vessels and will not create, incur, cause or suffer to exist any Lien on the
Vessels at any time other than Permitted Encumbrances;
 
(vii)           will provide Agent promptly with such information as may be
requested by Agent regarding the Vessels, their location and employment, the
particulars of all tonnages, salvages and copies of all charters and contracts;
 
 
40

--------------------------------------------------------------------------------

 
 
(viii)           will pay or cause to be paid, upon the due dates thereof, all
Taxes, rates, fees, levies, fines, tolls, charges, duties, penalties, excises,
assessments, disbursements and all other outgoings payable in respect of the
Vessels and their use, ownership, documentation, registration and maintenance
and, when requested by Agent, produce all relevant receipts therefor:
 
(ix)           will permit Agent or its authorized representative, whenever
reasonably requested by Agent, to review the survey files of each Vessel;
 
(x)           will promptly give notice to Agent of:
 
(A)           any notice of expropriation of a Vessel or action or proceeding
which it believes might have a materially adverse effect on the financial
condition of it or its Business;
 
(B)           all claims, proceedings or litigation in respect of a Vessel,
whether or not any such claim, proceeding or litigation is covered by insurance;
 
(C)           any violation of any law, statute, rule or regulation which does
or may materially adversely affect the operation of a Vessel;
 
(D)           any Lien registered against a Vessel; and
 
(E)           any material change proposed to be made in the structure, type or
speed of a Vessel and will not permit to be made any such change which could
reasonably be expected to prejudice the interests of the Lenders;
 
(xi)           will cause to be carried with each Vessel's papers on board such
Vessel a certified copy of the applicable Fleet Mortgage or Mortgage, and of any
amendments or supplements hereto or assignments hereof, and to exhibit the same
on demand, to any person having business with such Vessel and to any
representative of the Borrowers or the Lenders. Unless otherwise approved by the
Lenders, a notice reading as follows, printed in plain type of such size that
each paragraph of reading matter shall cover a space not less than six (6)
inches wide by nine (9) inches high, and framed under glass, shall be placed and
kept prominently displayed on each Vessel:
 
NOTICE OF MORTGAGE (Canadian registered Vessels)
 
This Vessel is owned by and is covered by a statutory ship mortgage for Canadian
registered Vessels in favor of Guggenheim Corporate Funding, LLC, as agent and
as mortgagee, as supplemented by an agreement with such mortgagee. Except as
permitted under the terms of such mortgage or such agreement, no owner,
operator, charterer, cargo owner, subcharterer or master of this Vessel, or any
other person, has the right, power or authority to create, incur or permit to
exist on this Vessel any lien whatsoever other than liens for crew's wages and
salvage and liens for dock, harbor and canal charges and liens in favor of Bank
of America, N.A., as agent, under the Credit Agreement, dated as of March 27,
2015, among the parties thereto.
 
 
41

--------------------------------------------------------------------------------

 
 
NOTICE OF MORTGAGE (US registered Vessels)
 
This Vessel is covered by a Preferred Fleet Mortgage dated March 11, 2014 in
favor of Guggenheim Corporate Funding, LLC, as Agent (the "Mortgagee"), under
authority of Chapter 313, Title 46 of the United States Code.  Under the terms
of said Mortgage, none of the Shipowner, any charterer, the Master of this
Vessel, or any other person or entity has any right, power or authority to
create, incur or permit to be imposed upon this Vessel any lien whatsoever other
than the lien of said Mortgage and liens for current crew's wages, general
average, salvage and liens incurred in the ordinary course of operation of the
Vessel which are not yet due and payable.
 
Such notice shall be changed to reflect the identity of any successor to a
Credit Party or Agent.
 
(xii)           ensure that the Cdn. Vessels and the US Vessels are employed
only in lawful trades between safe ports and safe places on the Great Lakes of
North America and their connecting and tributary waters and on the St. Lawrence
Seaway above the Anticosti Island;
 
(xiii)           will notify Agent prior to entering into any contract for the
use of any Vessel in salt water other than in any area located within the
geographical limits set out in clause (xii) above; and
 
(xiv)           shall, upon request, provide Agent with information relating to
the refitting, winter work or dry dock surveying of the Vessels including
information as to the progress, timing and cost thereof.
 
(c)           The Credit Parties shall cause the applicable owner of each US
Vessel to renew on an annual basis, prior to the reactivation of such US Vessel,
any expired certificate evidencing such US Vessel’s classification by the
American Bureau of Shipping or by another classification society acceptable to
the Lenders, and will promptly, upon such renewal, furnish to Agent each such
certificate.
 
(d)           Notwithstanding anything to the contrary set forth in clauses (b)
through (c) of this Section 5.11, clauses (i), (ii), (xi), (xii), (xiii) and
(xiv) of clause (b) of this Section 5.11 shall not apply with respect to the
Manitoulin until the completion of the Conversion and, in the case of clauses
(xii) and (xiii), the completion, as well, of the voyage from China to the Great
Lakes.
 
5.12           Reserved.                      
 
5.13           OFAC; Counter-Terrorism; Patriot Act.  No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, fail to comply with the
laws, regulations and executive orders referred to in Sections 3.30 and 3.31.
 
5.14           Reserved.
 
5.15           Manitoulin.
 
(a)           The Manitoulin was purchased, registered and named or re-named, as
the case may be, and title thereto (except for solely the Excluded Portion of
the Manitoulin) vested with Lower Lakes 17, prior to the Second Amendment
Closing Date, but as of the Second Amendment Closing Date the Manitoulin
continues to undergo conversion at the Conversion Shipyard in accordance with
the Conversion Contract in order to render it suitable for use in the Business
(the “Conversion”).
 
 
42

--------------------------------------------------------------------------------

 
 
(b)           During the Conversion, the Manitoulin shall be insured (i) in
accordance with the terms of the Conversion Contract in an amount not less than
the purchase price plus the cost of the Conversion and (ii) as otherwise
reasonably required by the Agent.  Lower Lakes 17 shall assign all of its right,
title and interest with respect to such insurances to the First Lien Agent, with
first priority, and to the Agent with second priority, on terms and conditions
acceptable to the Agent.
 
(c)           As part of the Conversion, a portion of the forebody of the
Manitoulin will be removed, and title to such removed portion of the forebody
(“Excluded Portion of the Manitoulin”) will be transferred to the Conversion
Shipyard free and clear of all liens and encumbrances. Agent and Lenders agree
to waive any interest they may have in the Excluded Portion of the
Manitoulin.  As part of the Conversion, a new forebody will be installed on the
Manitoulin. Upon attaching the new forebody to the Manitoulin, the existing
Mortgages on the Manitoulin in favor of the First Lien Agent and the Agent shall
immediately cover such new forebody.
 
(d)           Immediately upon completion of the Conversion and redelivery of
the Manitoulin by the Conversion Shipyard to Lower Lakes 17, Lower Lakes 17
shall (i) ensure that insurances are in place with respect to the Manitoulin to
satisfy the requirements of this Agreement (including Annex K) and that such
insurances are assigned to Agent pursuant an Assignment of Insurances in
accordance with Annex K; and (ii) execute and deliver additional Collateral
Documents to the Agent sufficient to grant to the Agent security interests in
the Manitoulin, its insurances, charters and earnings, equivalent to the
security interests granted by Cdn. Borrower with respect to the other Cdn.
Vessels.  The Manitoulin shall then undertake a voyage from China to the Great
Lakes to commence operation as a Great Lakes vessel.
 
(e)           For the avoidance of doubt, except as otherwise provided in this
Section 5.15, the Manitoulin shall, at all times and for all purposes, be
considered and treated as a Cdn. Vessel, and all the terms of this Agreement and
the other Loan Documents applicable to the Cdn. Vessels shall apply equally to
the Manitoulin.  In addition, the Collateral Documents delivered with respect to
the Manitoulin shall be considered and treated as Collateral Documents
hereunder, and the other provisions of this Agreement applicable to the
Collateral Documents with respect to the other Vessels shall apply equally to
the Collateral Documents delivered hereunder with respect to the Manitoulin.
 
5.16           Post-Closing Obligations.
 
(a)           Promptly but in any case within six (6) weeks after the Closing
Date, the Borrowers shall make reasonable best efforts to obtain from Fitch a
rating letter for the Term Loans; provided, that, for the avoidance of any
doubt, failure to achieve any minimum rating for any Term Loans shall have no
impact on nor result in any rights of Lenders with respect to Borrowers. All
fees and expenses associated with the obtaining of such ratings shall be for the
account of the Borrowers.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           Promptly but in any case not later than May 12, 2014 (which time
period for delivery may be extended by the Agent in its sole discretion), the
Borrowers shall deliver to Agent each of the items set forth on Annex D-2, in
form and substance satisfactory to Agent.
 
(c)           Promptly but in any case within sixty (60) days after the Closing
Date, the Borrowers shall make commercially reasonable efforts to deliver to
Agent each of the Control Agreements set forth on Annex D-3, in form and
substance satisfactory to Agent.
 
(d)           In the event that any of the Control Agreements set forth on Annex
D-3 are not delivered to Agent within the time-frame specified above, the
Borrowers shall, within one hundred twenty (120) days thereafter, (i) cause all
funds in each bank account maintained by Borrowers, with respect to which the
required Control Agreement has not been delivered, to be transferred to accounts
at a bank or banks acceptable to Agent and (ii) enter into Control Agreements
with such banks in form and substance satisfactory to Agent.
 
(e)           Promptly but in any case within the periods set forth on Annex D-4
(such later date as agreed to by Agent in its sole discretion), the Borrower
shall deliver to Agent each of the items set forth on Annex D-4, in form and
substance satisfactory to Agent.
 
6.
NEGATIVE COVENANTS

 
Each Credit Party agrees as to all Credit Parties that from and after the
Closing Date until the Termination Date:
 
6.1           Amalgamations, Mergers, Subsidiaries, Etc.  No Credit Party shall
directly or indirectly, by operation of law or otherwise, (a) form or acquire
any Subsidiary, or (b) amalgamate or merge with, consolidate with, acquire all
or substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person. Notwithstanding the foregoing, amalgamations, mergers or
acquisitions shall be permitted in connection with a Permitted Acquisition or a
Permitted Lower Lakes 17 Combination provided that, to the extent that any such
amalgamation or merger involves a Credit Party,:  (i) No Default or Event of
Default has occurred or would result therefrom; (ii) in the case of any merger
or acquisition, the surviving or continuing resulting entity from such merger or
acquisition has the same jurisdiction of incorporation as such Credit Party; and
(iii) the Borrower gives the Agent reasonable advance notice of the transaction
and promptly takes or causes to be taken whatever steps and delivers or causes
to be delivered whatever documents, legal opinions or other items as are
reasonably required by the Agent to ensure that the rights of the Agent and the
other Secured Parties are not adversely affected as a result of such merger or
amalgamation including, without limitation, any steps, documentation, opinions
or other items required to address any liens existing in respect of the entity
that is proposed to be merging or amalgamating with such Credit Party.
 
6.2           Investments; Loans and Advances.  Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that:  (a) a Credit Party may hold investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to a Credit Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor's Accounts in the ordinary course of business,
consistent with past practices; and (b) each Credit Party may maintain its
existing investments, stocks, notes or securities in its Subsidiaries as of the
Closing Date.
 
 
44

--------------------------------------------------------------------------------

 
 
6.3           Indebtedness.  No Credit Party shall create, incur, assume or
permit to exist any Indebtedness, except (without duplication) (i) Indebtedness
secured by purchase money security interests and Capital Leases permitted in
Section 6.7(c), (ii) the Loans and the other Obligations, (iii) existing
Indebtedness described in Disclosure Schedule (6.3) and refinancings thereof or
amendments or modifications thereof that do not have the effect of increasing
the principal amount thereof or accelerating the amortization thereof (other
than to extend the same) and that are otherwise on terms and conditions no less
favorable to any Credit Party, Agent or any Lender, as determined by Agent, than
the terms of the Indebtedness being refinanced, amended or modified, (iv)
hedging obligations under swaps, caps and collar arrangements pursuant to the
First Lien Credit Agreement arranged by the First Lien Agent, entered into with
a First Lien Lender or one of its Affiliates or entered into with another
financial institution approved by the First Lien Agent, (v) Lower Lakes may
enter into one or more other rate contracts in respect of the Term Loans and
Incremental Loans incurred hereby in order to provide a US Dollar currency hedge
therefor, so long as such rate contracts are entered into for bona fide hedging
purposes and not for speculation, (vi) Permitted Intercompany Indebtedness on
terms acceptable to the Lenders, and if required by the Agent,  subject to a
subordination agreement acceptable to Agent, (vii) the “Obligations” under and
as defined in the First Lien Credit Agreement, and (viii) the “Obligations”
under and as defined in this Agreement.
 
6.4           Employee Loans and Affiliate Transactions.
 
(a)           No Credit Party shall enter into or be a party to any transaction
with any Affiliate thereof except (i) the incurrence of Permitted Intercompany
Indebtedness, (ii) those transactions described in Disclosure Schedule 6.4 and
(iii) in the ordinary course of and pursuant to the reasonable requirements of
such Credit Party's business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm's
length transaction with a Person not an Affiliate of such Credit Party.
 
(b)           No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except (i) those
transactions described in Disclosure Schedule 6.4 and (ii) loans to its
respective employees on an arm's-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of US$55,000 to any employee and up
to a maximum of US$330,000 in the aggregate at any one time outstanding.
 
6.5           Capital Structure and Business.
 
If all or part of a Credit Party's Stock is pledged to Agent, that Credit Party
shall not issue additional Stock unless all such additional Stock is immediately
pledged and deposited with and in favor of the First Lien Agent or Agent, as
applicable, along with the appropriate stock powers and any other documentation
that may be required by the First Lien Agent or Agent.  Upon the request of the
First Lien Agent or Agent, Borrowers' Counsel shall provide an opinion to the
First Lien Agent and Agent regarding the issued and outstanding capital Stock of
the Credit Party that has issued such Stock.  No Credit Party shall amend its
constituting or organizational documents, by-laws, partnership agreement or
operating agreement, as applicable, in a manner that could adversely affect
Agent or the Lenders or such Credit Party's duty or ability to repay the
Obligations.  No Credit Party shall engage in any business other than its
Business. No Credit Party shall amend its constituting or organizational
documents to add provisions which require director consent only to the transfer
of such Credit Party's shares or other equity securities.
 
 
45

--------------------------------------------------------------------------------

 
 
6.6           Guaranteed Indebtedness.
 
No Credit Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except (a) by endorsement of instruments or items of payment for
deposit to the general account of any Credit Party, (b) for Guaranteed
Indebtedness incurred for the benefit of any other Credit Party if the primary
obligation is expressly permitted by this Agreement, (c) as set forth on
Disclosure Schedule (6.6),d) the guaranty by Rand of amounts owing by Black
Creek and Black Creek Holdings under the Black Creek Asset Purchase Agreement,
so long as such guaranty is subordinated to the Obligations on terms and
conditions satisfactory to Agent and the Lenders and (e) the applicable Credit
Party’s payment and performance obligations under the Fuel Fixed Forward Price
Agreement (in an amount not to exceed $3,000,000 are deemed at any time and/or
for any purpose to be Guaranteed Indebtedness, then also such payment and
performance obligations.
 
6.7           Liens.
 
No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for (a) Permitted Encumbrances; (b)
Liens in existence on the Closing Date and summarized on Disclosure Schedule
(6.7) securing Indebtedness permitted pursuant to Section 6.3(iii); (c) Liens
created after the Closing Date by conditional sale or other title retention
agreements (including Capital Leases) or in connection with purchase money
Indebtedness with respect to Equipment and Fixtures acquired by any Credit Party
in the ordinary course of business, involving the incurrence of an aggregate
amount of purchase money Indebtedness and Capital Lease Obligations of not more
than US$550,000 outstanding at any one time for all such Liens (provided that
such Liens attach only to the assets subject to such purchase money debt and
such Indebtedness is incurred within ten (10) days following such purchase and
does not exceed 100% of the purchase price of the subject assets); (d) Liens in
favor of the First Lien Agent pursuant to the First Lien Loan Documents and (e)
the Liens in favor of the Agent pursuant to the Loan Documents.  In addition, no
Credit Party shall become a party to any agreement, note, indenture or
instrument, or take any other action, that would prohibit the creation of a Lien
on any of its properties or other assets in favor of Agent, on behalf of the
Secured Parties, as additional Collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto.  Nothing in this Section 6.7 is intended to evidence an
intention or agreement on the part of the Lenders that the Liens securing the
Obligations or the Obligations be or have been subordinated to any of the Liens
described in paragraphs (a), (b), (c) or (d) hereof or to cause any such
subordination to occur.
 
6.8           Operating Leases.  No Credit Party shall permit the aggregate
amount of all rental payments under Operating Leases made (or scheduled to be
made) by Borrowers and their Subsidiaries (on a consolidated basis) to exceed
US$1,500,000 in any Fiscal Year.
 
 
46

--------------------------------------------------------------------------------

 
 
6.9           Sale of Stock and Assets.
 
No Credit Party shall sell, transfer, convey, assign or otherwise dispose of any
of its properties or other assets, including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts, other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale or other disposition by the Credit Parties of Equipment
or Fixtures that are obsolete or no longer used or useful in the Business and
having a book value not exceeding US$275,000 in the aggregate in any Fiscal
Year, (c) the sale or other disposition of other assets having a book value not
exceeding US$55,000 in the aggregate in any Fiscal Year, (d) the sale or other
disposition of a Vessel, provided that (i) no more than one Vessel may be sold
or disposed of in any Fiscal Year and no more than three Vessels shall be sold
or disposed of during the term of this Agreement, (ii) the net proceeds of such
sale shall be at least 100% of the fair market value of such Vessel (as
determined by reference to the most recent appraisal accepted by Agent pursuant
to Annex F), unless such sale is consented to in advance in writing by the Agent
and (iii) following such sale or disposition the net proceeds have been applied
first, to the First Lien Obligations until a Discharge of First Lien Obligations
(as defined in the Intercreditor Agreement), until paid in full, and second, to
the Term Loans, and (e) Lower Lakes 17 may transfer the Manitoulin to Lower
Lakes on terms and documentation reasonably acceptable to the Agent, including,
without limitation, applicable mortgage lien requirements and documentation to
reaffirm or grant, as the case may be, the Agent’s security interest in the
Manitoulin.  Without the consent of the Lenders, sales permitted pursuant to the
terms of Section 6.9(b) and (c) shall not be permitted during the existence of a
Default or an Event of Default.
 
6.10           Pension and Benefit Plans; ERISA Plans.
 
(a)           No Credit Party shall establish any new defined benefit Canadian
Pension Plan or assume or incur any liability in respect of any such Canadian
Pension Plan.  No Credit Party shall permit its unfunded pension fund and other
employee benefit plan obligations and liabilities to remain unfunded other than
in accordance with applicable law.  No Credit Party shall terminate or wind-up
any defined benefit Canadian Pension Plan.
 
(b)           No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 430 of the Revenue Code or Section 303 or
4068 of ERISA or (ii) an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in taxes, penalties and other liability in
excess of US$110,000 in the aggregate.  No Credit Party shall cause or suffer to
exist any event that could reasonably be expected to result in the imposition of
a Lien with respect to any ERISA Plan.
 
6.11           Financial Covenants.  Rand and its Subsidiaries shall not breach
or fail to comply with any of the Financial Covenants.
 
6.12           Hazardous Materials.  No Credit Party shall cause or permit a
Release of any Hazardous Material where such Release could reasonably be
expected to (a) violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits or (b)
otherwise adversely impact the value or marketability of any Real Estate or any
of the Collateral.
 
 
47

--------------------------------------------------------------------------------

 
 
6.13           Sale-Leasebacks.  No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.
 
6.14           Restricted Payments.  No Credit Party shall make any Restricted
Payment, except: (a) dividends and distributions by any Credit Party to any
other Credit Party (other than Rand, Rand Finance or Parent); (b) employee loans
permitted under Section 6.4(b); (c) payments of principal and interest of
Permitted Intercompany Indebtedness issued in accordance with Section 6.3
(provided that, upon the occurrence of a Default or Event of Default, the Agent
may provide notice that payments may no longer be made); (d) dividends by any
Credit Party to Parent and immediately thereafter by Parent to Rand to pay (and
Rand shall promptly pay) cash dividends with respect to the Preferred Equity
required under Rand’s certificate of designations as in effect on the Second
Amendment Closing Date, in any rolling twelve (12) month period not to exceed an
aggregate amount equal to the sum of: (A)  US$1,200,000 on account of any
accrued and unpaid dividends attributable to such period,  plus (B) up to
US$1,200,000 on account of any accrued and unpaid dividends (and any unpaid
interest thereon) attributable to the prior rolling twelve (12) month period, so
long as (i) immediately prior and upon giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (ii) such dividend
has been declared and paid in compliance with all applicable laws; provided that
the aggregate amount of any such dividends permitted to be made in any period of
twelve consecutive months shall not exceed $2,400,000; (e) dividends by any
Subsidiary of Parent to Parent and immediately thereafter by Parent to Rand to
pay (and Rand shall promptly pay) the ratable share of taxes owed by Borrowers
and their Subsidiaries, Parent and Rand’s corporate overhead and directors’
fees, in each case to the extent incurred in the ordinary course of business in
accordance with a budget previously provided to the Agent and the Lenders; (f)
[reserved]; (g) (1) the conversion of all or any portion of the Preferred Equity
into subordinated notes issued by Rand on the terms specified in Rand’s articles
of incorporation and the certificate of designations dated August 1, 2006
relating to such Preferred Equity and on other terms and conditions reasonably
acceptable to Agent, so long as such subordinated notes include subordination
provisions substantially in the form of Exhibit 6.14 hereof and (2) following
such conversion, the payment of dividends by any Credit Party to Parent and
immediately thereafter by Parent to Rand to allow Rand to make regularly
scheduled cash interest payments on such subordinated notes, so long as in
either case no Default or Event of Default is then in existence or could
reasonably be expected to result from the payment of such dividends or interest;
(h) dividends by Black Creek Holdings to Rand so long as such amount is
contributed promptly thereafter by Rand to Parent and by Parent to any Borrower;
(i) conversions of Permitted Intercompany Indebtedness owing to Parent of up to
US$30,000,000 in the aggregate during the term of this Agreement into preferred
equity of the applicable Credit Party having terms acceptable to the Agent, so
long as such preferred equity is pledged to the Agent, on behalf of the Secured
Parties, as additional Collateral for the Obligations; (j) [reserved]; (k)
[reserved]; (l) a Preferred Equity conversion make-whole payment in an amount
not to exceed US$2,400,000 in the aggregate so long as (i) no Default or Event
of Default exists or would result therefrom and (ii) the Credit Parties are in
compliance on a pro forma basis with the covenants contained in Annex G after
giving effect to such payment; (m) payments made to redeem Preferred Equity of
Rand solely from the proceeds of the issuance of common Stock of Rand in an
amount not to exceed US$15,000,000 during the term of this Agreement so long as
(i) no Default or Event of Default is then in existence or could reasonably be
expected to result therefrom and (ii) the Credit Parties are in compliance on a
pro forma basis with the covenants contained in Annex G after giving effect to
such payment; and (n) Indebtedness secured by a Permitted Encumbrance if the
asset securing such Indebtedness has been sold or otherwise disposed of in
accordance with Section 6.8(b) or (c).
 
 
48

--------------------------------------------------------------------------------

 
 
6.15           Change of Corporate Name or Location; Change of Fiscal Year.  No
Credit Party shall (a) change its corporate name or, if not a corporation, its
name as it appears in official filings in the jurisdiction of its organization
or formation, (b) change its chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Quebec), corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral, (c) change the type of entity
that it is, or (d) change its jurisdiction of incorporation, organization or
formation, in each case without at least thirty (30) days prior written notice
to Agent and after Agent's written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
and, in the case of the Province of Quebec, publication, of any Liens in favor
of Agent, on behalf of Secured Parties, in any Collateral, has been completed or
taken; provided, that with respect to clauses (b) and (d), any such new location
shall be in Canada, in the case of a Cdn. Credit Party, or the United States, in
the case of a US Credit Party.  Without limiting the foregoing, no Credit Party
shall change its name, identity or corporate or organizational structure in any
manner that might make any financing statement filed in connection herewith or
any other Loan Document materially misleading within the meaning of section
46(4) of the PPSA or of the Code (or any comparable provision then in effect)
except upon prior written notice to Agent and after Agent's written
acknowledgement that any reasonable action requested by Agent in connection
therewith, including to continue the perfection or, in the case of the Province
of Quebec, publication, of any Liens in favor of Agent, on behalf of the Secured
Parties, in any Collateral, has been completed or taken.  No Credit Party shall
change its Fiscal Year.
 
6.16           No Impairment of Intercompany Transfers.  No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary to a Borrower.
 
6.17           Real Estate Purchases.  No Credit Party shall purchase a fee
simple ownership interest in Real Estate.
 
6.18           Material Contracts and First Lien Loan Documents.
 
(a)           No Credit Party shall amend or terminate a Material Contract in
any way that could materially and adversely affect the business of the Credit
Parties taken as a whole.
 
(b)           No Credit Party shall amend the Management Incentive Plan in any
manner that results in an increase or acceleration of payment of any amounts
payable thereunder.
 
(c)           No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any First
Lien Loan Documents except to the extent permitted by the Intercreditor
Agreement.
 
6.19           Reserved.
 
 
49

--------------------------------------------------------------------------------

 
 
6.20           Salt Water Operation.    No Credit Party shall, or shall permit
any other Person to, operate the Vessels in (a) any manner contrary to the
provisions of Sections 5.11(b)(xii) and (xiii) and (b) salt water for any period
of time (other than trades permitted by Section 5.11(b)(xii)), in each case,
without the consent of the Lenders, except in the case of the Manitoulin, the
voyage from China to the Great Lakes as permitted by Section 5.15.
 
6.21           Time Charters.  None of the US Borrowers shall terminate any Time
Charter Agreement or agree to amend its terms in any manner which would be
unfavorable from the perspective of such US Borrower, without the prior written
consent of Requisite Lenders, which shall not be unreasonably withheld.  Upon
the occurrence of an Event of Default and written notice being provided by Agent
to LLTC, LLTC shall not make any payments under any Time Charter Agreement.
 
6.22           Bareboat Charter Agreements.  No Credit Party shall either (a)
permit any Bareboat Charter Agreement to be terminated or agree to amend its
terms in any manner unfavorable from the perspective of such Credit Party or (b)
permit any sub-bareboat charter of any Vessel, without in any such case first
obtaining the prior written consent of Requisite Lenders, which consent shall
not be unreasonably withheld.
 
6.23           Capital/Corporate Structure.  No Credit Party shall make any
changes in its capital or corporate structure which could result in any US
Borrower failing to be a citizen of the United States within the meaning of 46
U.S.C. § 50501(a), (b) and (d), and the regulations promulgated thereunder,
eligible and qualified to own and operate a U.S.-flag vessel in the US coastwise
trade.
 
6.24           Acquisitions.  No Credit Party shall make any Acquisition, other
than Permitted Acquisitions.
 
7.
TERM

 
7.1           Termination.  The financing arrangements contemplated hereby shall
be in effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
 
7.2           Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and the other Secured Parties, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.14 and 1.15, and the indemnities contained in the Loan Documents
shall survive the Termination Date.
 
 
50

--------------------------------------------------------------------------------

 
 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
8.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an "Event
of Default" hereunder:
 
(a)           (i) Any Borrower fails to make any payment of principal (including
mandatory prepayments) of, or interest on, or Fees owing in respect of, the
Loans or any of the other Obligations when due and payable, or (ii) any Credit
Party fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document within ten (10) days following
Agent's demand for such reimbursement or payment of expenses.
 
(b)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 1.4, 1.8, 5.4(a), 5.14 or 6, any of the provisions
set forth in Annex C or G or paragraph (r) of Annex E.
 
(c)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 4.1 or any provisions set forth in Annex E (other
than paragraph (r)) or F, and the same shall remain unremedied for three (3)
Business Days or more.
 
(d)           Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for twenty (20) days or more.
 
(e)           Any representation or warranty made by any Credit Party herein or
in any other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Credit Party to Agent or any Lender in connection
therewith is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.
 
(f)           Any default or breach shall occur under any agreement, document or
instrument (other than the First Lien Loan Documents) to which any Credit Party
is a party that is not cured within any applicable grace period therefor, and
such default or breach (i) involves the failure to make any payment when due in
respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations) of any Credit Party in excess of US$250,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements), or (ii)
causes, or permits any holder of such Indebtedness or Guaranteed Indebtedness
(other than the Obligations) or an agent or a trustee therefor to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
US$250,000 in the aggregate to become due prior to its stated maturity or prior
to its regularly scheduled dates of payment, or cash collateral to be demanded
in respect thereof, in each case, regardless of whether such default is waived,
or such right is exercised, by such holder, agent or trustee.
 
(g)           Reserved.
 
(h)           Assets of any Credit Party with a fair market value of US$330,000
or more are attached, seized, levied upon or subjected to execution,
garnishment, distress or any other similar process, or come within the
possession of any interim receiver, receiver, receiver and manager, trustee,
custodian, liquidator, administrator, sequestrator, sheriff, bailiff or assignee
for the benefit of creditors of any Credit Party and such condition continues
for thirty (30) days or more.
 
 
51

--------------------------------------------------------------------------------

 
 
(i)           Any involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) is commenced against any Credit Party
under any Insolvency Law or other applicable law in any jurisdiction in respect
of the:
 
(i)           bankruptcy, liquidation, winding-up, dissolution or suspension of
general operations,
 
(ii)           composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations,
 
(iii)           appointment of a trustee, interim receiver, receiver, receiver
and manager, liquidator, administrator, custodian, sequestrator, agent or other
similar official for such Credit Party, or for all or a substantial part of the
assets of such Credit Party, or
 
(iv)           possession, foreclosure, seizure or retention, sale or other
disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets, of such Credit Party,
 
and such case or proceeding shall remain undismissed or unstayed for 60 days or
more or such court shall enter a decree or order granting the relief sought in
such case or proceeding.
 
(j)           Any Credit Party (i) commences on a voluntary basis, or fails to
contest in a timely and appropriate manner or consents to the institution of any
proceeding referred to in Section 8.1(i) above or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
interim receiver, receiver and manager liquidator, assignee, trustee or
sequestrator (or similar official) of such Credit Party or of all or any
substantial part of such Credit Party's assets, or (ii) take any corporate (or
analogous) action in furtherance of any of the foregoing or of any of the
proceedings referred to in Section 8.1(i), or (iii) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due
or is otherwise insolvent.
 
(k)           Final judgment or judgments for the payment of money in excess of
US$350,000 in the aggregate at any time is entered or rendered against any
Credit Party (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within forty-five (45) days after the entry thereof, paid or discharged or the
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.
 
(l)           Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party or other Person  party to a Loan Document shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected or prohibited (or applicable) first
priority or ranking Lien (except as otherwise permitted herein or therein) in
any of the Collateral purported to be covered thereby.
 
 
52

--------------------------------------------------------------------------------

 
 
(m)           Any Change of Control occurs.
 
(n)           Any event occurs, whether or not insured or insurable, as a result
of which revenue-producing activities generating more than 15% of any Borrower's
revenues for the Fiscal Year preceding such event cease or are substantially
curtailed and such cessation or curtailment continues for more than thirty (30)
days.  For greater certainty, neither (i) the commencement of the winter season
and the cessation of the operation of the Vessels by the Credit Parties in
accordance with past practice as a consequence thereof, (ii) the temporary
lay-up from service of up to three Vessels (other than Vessels remaining on the
hire during such lay-up pursuant to existing Time Charter Agreements) in the
ordinary course of business shall constitute an Event of Default or (iii) any
other lay-up expressly permitted by this Agreement, including without
limitation, as contemplated in respect of the Invincible during its lay-up and
the Manitoulin during the period prior to the completion of the Conversion.
 
(o)           Any default or breach by a Credit Party occurs and is continuing
under any Material Contract or any Material Contract shall be terminated and not
replaced with a new contract on substantially similar terms, in either case,
where the result thereof would result in a Material Adverse Effect.
 
(p)           Any default under, breach in respect of or termination of, any
Time Charter Agreement or any Bareboat Charter Agreement shall occur that allows
any party to such agreement to terminate such agreement, in either case, where
such breach or termination could result in a Material Adverse Effect.
 
(q)           Any failure by a US Credit Party to be a citizen of the United
States within the meaning of 46 U.S.C. § 50501(a), (b) and (d), and the
regulations promulgated thereunder, eligible and qualified to own and operate a
U.S.-flag vessel in the US coastwise trade.
 
(r)           Any change in the ownership structure of Lower Lakes, Grand River
or Black Creek from that existing as of the Closing Date, except as expressly
permitted herein.
 
(s)           The Intercreditor Agreement or the subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.
 
8.2           Remedies.
 
(a)           Reserved.
 
(b)           If any Event of Default has occurred and is continuing or upon
acceleration of the First Lien Obligations under the First Lien Credit Agreement
in accordance with the terms therein, Agent may (and at the written request of
Requisite Lenders shall), without notice:  (i) declare all or any portion of the
Obligations, including all or any portion of any Loan, to be forthwith due and
payable, all without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by each Borrower and each other Credit Party;
and/or (ii) subject to the Intercreditor Agreement, exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the PPSA, the Code and other applicable
laws; provided, that upon the occurrence of an Event of Default specified in
Section 8.1(i), (j) or (m), all of the Obligations shall become immediately due
and payable without declaration, notice or demand by any Person.
 
 
53

--------------------------------------------------------------------------------

 
 
8.3           Waivers by Credit Parties.  Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents of title, instruments, chattel paper
and guarantees at any time held by Agent on which any Credit Party may in any
way be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent's taking
possession or control of, or to Agent's replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.
 
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 
9.1           Assignment and Participations.
 
(a)           Subject to the terms of this Section 9.1, any Lender may upon
notice to Borrowers make an assignment to a Qualified Assignee of, or sale of
participations in, at any time or times, the Loan Documents, Loans or any
portion thereof or interest therein, including any Lender's rights, title,
interests, remedies, powers or duties thereunder.  Any assignment by a Lender
shall:  (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an assignment agreement (an "Assignment Agreement") substantially
in the form attached hereto as Exhibit 9.1(a) and otherwise in form and
substance reasonably satisfactory to, and acknowledged by, Agent; (ii) be
conditioned on such assignee Lender representing to the assigning Lender and
Agent that it is purchasing the applicable Loans to be assigned to it for its
own account, for investment purposes and not with a view to the distribution
thereof; (iii) be in a minimum aggregate amount equal to US$1,000,000 or, if
less, the entire principal amount of the loan being assigned; (iv) include a
payment to Agent of an assignment fee of US$3,500.  In the case of an assignment
by a Lender under this Section 9.1, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as all other Lenders
hereunder; provided that so long as no Event of Default has occurred and is
continuing, in the case of an assignment by a US Lender, if such assignee is a
non-resident of the United States for purposes of the Revenue Code in respect of
any payment that may be made by any US Borrower, such assignee shall not be
entitled to any gross-up payment or indemnification pursuant to Section 1.14
from such US Borrower on account of any withholding taxes eligible on such
payment.  So long as no Event of Default has occurred and is continuing, without
the Borrowers' consent (acting reasonably), no Lender may assign its Loan to any
person in the business of owning or operating ships transporting bulk cargo on
the Great Lakes or any subsidiary of such a person.  The assigning Lender shall
be relieved of its obligations hereunder with respect to its Loans or assigned
portion thereof from and after the date of such assignment.  Each Borrower
hereby acknowledges and agrees that any assignment shall give rise to a direct
obligation of such Borrower to the assignee and that the assignee shall be
considered to be a "Lender".  In all instances, each Lender's liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender's applicable Commitment.  In the event Agent or any Lender assigns or
otherwise transfers all or any part of the Obligations, Agent or any such Lender
shall so notify the applicable Borrower.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)           Any participation by a Lender of all or any part of its Loans
shall be made with the understanding that all amounts payable by the Borrowers
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the final maturity date thereof, and (iii) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement, the Collateral Documents or the other Loan Documents).  No
Borrower or other Credit Party shall have any obligation or duty to any
participant.  Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.
 
(c)           Except as expressly provided in this Section 9.1, no Lender shall,
as between any Borrower and such Lender, or Agent and such Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer or negotiation of, or granting of participation in, all or any part of
the Loans or other Obligations owed to such Lender.
 
(d)           Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be reasonably
requested and the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants.  Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by it
and all other information provided by it and included in such materials, except
that any Projections delivered by a Borrower shall only be certified by such
Borrower as having been prepared by such Borrower in compliance with the
representations contained in Section 3.4(b).
 
(e)           A Lender may furnish any information concerning the Credit Parties
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) and to the other Secured
Parties; provided, that such Lender shall obtain from such assignees or
participants or such other Secured Parties confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
9.2           Appointment of Agent.  Guggenheim is hereby appointed to act on
behalf of all Secured Parties as Agent, under this Agreement and the other Loan
Documents.  The provisions of this Section 9.2 are solely for the benefit of
Agent and the other Secured Parties and no Credit Party or any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement and the
other Loan Documents, Agent shall act solely as an agent of the Secured Parties
and does not assume, and shall not be deemed to have assumed, any obligation
toward or, relationship of agency or trust with or for any Credit Party or any
other Person.  Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents.  The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any other Secured
Party.  Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
its Subsidiaries or any Account Debtor that is communicated to or obtained by
Guggenheim or any of its Affiliates in any capacity.  Neither Agent nor any of
its Affiliates nor any of its officers, directors, employees, agents or
representatives shall be liable to any Secured Party for any action taken or
omitted to be taken by it hereunder or under any other Loan Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct. Without limiting the generality of the
foregoing, each Lender acknowledges that it has received a copy of the
Intercreditor Agreement, consents to and authorizes Agent’s execution and
delivery thereof on behalf of such Lender and agrees to be bound by the terms
and provisions thereof, including the purchase option contained therein.
 
 
55

--------------------------------------------------------------------------------

 
 
If Agent shall request instructions from Requisite Lenders or all Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, then Agent shall be entitled to refrain
from such act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders or all affected Lenders, as the case may be,
and Agent shall not incur liability to any Person by reason of so
refraining.  Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders or all Lenders, as applicable.
 
For the purposes of holding any security granted by any Borrower or any other
Credit Party pursuant to the laws of the Province of Quebec to secure payment of
any debenture issued by a Borrower or any Credit Party, Agent is hereby
appointed to act as the person holding the power of attorney (fondé de pouvoir)
pursuant to article 2692 of the Civil Code of Quebec to act on behalf of each of
the debentureholders, initially namely Guggenheim in its capacity as Agent for
Lenders.  Each Person who is or becomes a Lender shall be deemed to ratify the
power of attorney (fondé de pouvoir) granted to Agent hereunder by its execution
of an Assignment Agreement.  Agent agrees to act in such capacity.  Each party
hereto agrees that, notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec), Agent, as fondé de pouvoir, shall also be
entitled to act as a debentureholder and to acquire and/or be the pledgee of any
debentures or other titles of indebtedness to be issued under any deed of
hypothec executed by or on behalf of a Borrower or any other Credit Party.
 
 
56

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Collateral Agent and Co-Arrangers
shall not have any duties or responsibilities, nor shall the Collateral Agent
and Co-Arrangers have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent and Co-Arrangers.  At
any time that any Lender serving (or whose Affiliate is serving) as Collateral
Agent and/or Co-Arranger shall have transferred to any other Person (other than
any Affiliates) all of its interests in the Loans, such Lender (or an Affiliate
of such Lender acting as Collateral Agent or Co-Arranger) shall be deemed to
have concurrently resigned as such Collateral Agent and/or Co-Arranger.
 
9.3           Agents' Reliance, Etc.  Neither Agent nor any of its Affiliates
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for damages caused by its own
gross negligence or willful misconduct.  Without limiting the generality of the
foregoing, Agent:  (a)  may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (c) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Credit Party or to inspect the Collateral (including the books and records) of
any Credit Party; (d) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (e) shall incur no liability
under or in respect of this Agreement or the other Loan Documents by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
electronic mail) believed by it to be genuine and signed or sent by the proper
party or parties.
 
9.4           Guggenheim and Affiliates.  With respect to its Loans hereunder,
Guggenheim shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated, include Guggenheim in its individual capacity.  Guggenheim
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if Guggenheim was not Agent and without any duty to account
therefor to Lenders.  Guggenheim and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
9.5           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
 
57

--------------------------------------------------------------------------------

 
 
9.6           Indemnification.  Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of any
Credit Party hereunder), ratably according to their respective Commitments, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent's gross negligence or
willful misconduct.  Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable legal fees) incurred by Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Credit Parties.
 
9.7           Successor Agent.  Agent may resign at any time by delivering
notice of such resignation to the Lenders and the Borrowers, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this Section
9.7.  Upon any such resignation, Requisite Lenders shall have the right to
appoint a successor Agent.  If no successor Agent shall have been so appointed
by Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent's giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent which shall
be a Lender, if a Lender is willing to accept such appointment, or otherwise
shall be a commercial bank or financial institution or other entity whose
business includes making commercial loans, in each case, organized under the
laws of the United States or of any state thereof or of Canada or of any
province thereof or named in Schedule III to the Bank Act (Canada), as the case
may be, and has a combined capital and surplus of at least US$100,000,000.  If
no successor Agent has been appointed pursuant to the foregoing, within thirty
(30) days after the date such notice of resignation was given by the resigning
Agent, such resignation shall become effective and Requisite Lenders shall
thereafter perform all the duties of Agent hereunder until such time, if any, as
Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrowers, such approval not to be unreasonably withheld or delayed;
provided, that such approval shall not be required during such time that a
Default or an Event of Default has occurred and is continuing.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent.  Effective immediately upon its
resignation, (i) the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents, except that any indemnity rights or other
rights in favor of such resigning Agent shall continue, (ii) the Lenders shall
assume and perform all of the duties of Agent until a successor Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Agent and its Related
Persons shall no longer have the benefit of any provision of any Loan Document
other than with respect to any actions taken or omitted to be taken while such
retiring Agent was, or because such Agent had been, validly acting as Agent
under the Loan Documents and (iv) the retiring Agent shall take such actions as
may be reasonably necessary to assign to the successor Agent its rights as Agent
under the Loan Documents.  After any resigning Agent's resignation hereunder,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was acting as Agent under this
Agreement and the other Loan Documents.
 
 
58

--------------------------------------------------------------------------------

 
 
9.8           Setoff and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without notice to any Credit Party or to any other Person
other than Agent, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account of a Borrower or any Credit Party (regardless of whether
such balances are then due to such Borrower or any Credit Party) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of a Borrower or any Credit Party against
and on account of any of the Obligations that are not paid when due.  Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Commitment thereof shall purchase for cash (and
the other Lenders or holders shall sell) such participations in each such other
Lender's or holder's respective Obligations as would be necessary to cause such
Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Commitments, (other than
offset rights exercised by any Lender with respect to Sections 1.14 or
1.15).  Borrowers and each other Credit Party agree, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its respective Obligations and may sell
participations in such amounts to offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers'
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation.  Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.
 
9.9           Payments; Information; Actions in Concert.
 
(a)           Reserved.
 
(b)           Reserved.
 
(c)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
 
59

--------------------------------------------------------------------------------

 
 
(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to a Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(d)           Reserved.
 
(e)           Dissemination of Information.  Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent's gross negligence or willful
misconduct.  Lenders acknowledge that the Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.
 
(f)           Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with Agent and each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement shall be taken in concert and at the direction or with the consent of
Agent or Requisite Lenders.
 
9.10           Release of Collateral or Guarantors.  Each Lender hereby consents
to the release and hereby directs Agent to release (or, in the case of clause
(b)(ii) below, release or subordinate) the following:
 
(a)           any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and
 
(b)           any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any Property subject to a Lien
permitted hereunder in reliance upon subsection 6.7(c)  and (iii) all of the
Collateral and all Credit Parties, upon (A) payment and satisfaction in full of
all Loans and all other Obligations under the Loan Documents, that Agent has
theretofore been notified in writing by the holder of such Obligation are then
due and payable, (B) deposit of cash collateral with respect to all contingent
Obligations, in amounts and on terms and conditions and with parties
satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations) and (C) to the extent requested
by Agent, receipt by Agent and the Secured Parties of liability releases from
the Credit Parties each in form and substance acceptable to Agent.
 
 
60

--------------------------------------------------------------------------------

 
 
Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of at
least five (5) Business Days’ advance notice from the Borrowers, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 9.10.
 
10.
SUCCESSORS AND ASSIGNS

 
10.1           Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agents, Lenders and their respective successors and permitted assigns
(including, to the extent applicable in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein.  No Credit Party may assign, transfer, hypothecate
or otherwise convey its rights, benefits, obligations or duties hereunder or
under any of the other Loan Documents without the prior express written consent
of Agent and Lenders.  Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void.  The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent and other Secured Parties with respect to the transactions
contemplated hereby and no Person (other than a participant in a credit facility
being made available hereunder, as provided in Section 9.1) shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.
 
11.
MISCELLANEOUS

 
11.1           Complete Agreement; Modification of Agreement.  The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 11.2.  Any letter of interest, commitment letter, fee
letter or confidentiality agreement, if any, between any Credit Party and Agent
or any Lender or any of their respective Affiliates, predating this Agreement
and relating to a financing of substantially similar form, purpose or effect
shall be superseded by this Agreement.  Notwithstanding the foregoing, the Fee
Letter shall survive the execution and delivery of this Agreement and shall
continue to be binding obligations of the parties.
 
11.2           Amendments and Waivers.
 
(a)           Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers and by Requisite Lenders or all
affected Lenders, as applicable.  Except to the extent that this Agreement
explicitly allows Agent to take action without the consent of the Lenders, all
amendments, modifications, terminations or waivers shall require the written
consent of Requisite Lenders.
 
 
61

--------------------------------------------------------------------------------

 
 
(b)           In addition, no amendment, modification, termination or waiver
shall, unless in writing and signed by Agent and each Lender directly affected
thereby:  (i) increase the principal amount of any Lender's Commitment (which
action shall be deemed to directly affect all Lenders); (ii) reduce the
principal of, rate of interest on or Fees payable with respect to any Loan of
any affected Lender; (iii) extend any final maturity date of the principal
amount of any Loan of any affected Lender; (iv) waive, forgive, defer, extend or
postpone any payment of interest or Fees as to any affected Lender; (v) release
any Guarantee or, except as otherwise permitted herein or in the other Loan
Documents, release, or permit any Credit Party to sell or otherwise dispose of,
any Collateral with a value exceeding US$5,000,000 in the aggregate (which
action shall be deemed to directly affect all Lenders); (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder; and (vii) amend or waive this Section 11.2 or the definition of the
term "Requisite Lenders" insofar as such definition affects the substance of
this Section 11.2.  Furthermore, no amendment, modification, termination or
waiver affecting the rights or duties of Agent under this Agreement or any other
Loan Document shall be effective unless in writing and signed by Agent, in
addition to Lenders required hereinabove to take such action.  Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given.  No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each Lender.
 
(c)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all affected Lenders, the consent
of Requisite Lenders is obtained, but the consent of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not so obtained
being referred to as a "Non Consenting Lender"), then, so long as Agent is not a
Non Consenting Lender, at a Borrower's request, Agent, or a Person reasonably
acceptable to Agent, shall have the right, with Agent's consent and in Agent's
sole discretion (but shall have no obligation), to purchase from such Non
Consenting Lenders, and such Non Consenting Lenders agree that they shall, upon
Agent's request, sell and assign to Agent or such Person, all of the Loans of
such Non Consenting Lenders for an amount equal to the principal balance of all
Loans held by the Non Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.
 
(d)           Upon the indefeasible payment in full in cash and performance of
all of the Obligations (other than indemnification Obligations), termination of
the Credit Facility and a release of all claims against Agents and Lenders, and
so long as no suits, actions proceedings, or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, Agent shall deliver to the Borrowers financing
termination statements, mortgage releases and other documents or instruments
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.
 
11.3           Fees and Expenses.  Borrowers, on a joint and several basis,
shall reimburse (i) Agents for all fees, costs and expenses (including the
reasonable fees and expenses of all of its legal counsel, advisors, consultants
and auditors) and (ii) Agents (and, with respect to clauses (c) through (d)
below, all Lenders) for all fees, costs and expenses, including the reasonable
fees, costs and expenses of legal counsel or other advisors (including
environmental and management consultants and appraisers) incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:
 
 
62

--------------------------------------------------------------------------------

 
 
(a)           any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or advice in connection with
the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;
 
(b)           any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of the Loan Documents, including any such litigation, contest,
dispute, suit, proceeding or action arising in connection with any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that no Person shall be entitled to reimbursement under this clause
(b) in respect of any litigation, contest, dispute, suit, proceeding or action
to the extent any of the foregoing results from such Person's gross negligence
or willful misconduct;
 
(c)           any attempt to enforce any remedies of Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent and its Affiliates, such reimbursement shall be limited to one counsel for
all such Lenders;
 
(d)           any work-out or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent and its Affiliates, such reimbursement
shall be limited to one counsel for all such Lenders; and
 
(e)           efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (e) above, all reasonable legal
counsels' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such legal counsel and others in any way or respect
arising in connection with or relating to any of the events or actions described
in this Section 11.3, all of which shall be payable, on demand, by Borrowers to
Agent.  Without limiting the generality of the foregoing, such expenses, costs,
charges and fees may include: fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
 
 
63

--------------------------------------------------------------------------------

 
 
11.4           No Waiver.  Agent's or any Lender's failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith.  Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type.  Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrowers specifying
such suspension or waiver.
 
11.5           Remedies.  Agent's and Lenders' rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise.  Recourse to the Collateral
shall not be required.
 
11.6           Severability.  Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.
 
11.7           Conflict of Terms.  In the event of a conflict in or between the
provisions of this Agreement and the provisions of any of the other Loan
Documents then, notwithstanding anything contained in such other Loan Document,
the provisions of this Agreement will prevail and the provisions of such other
Loan Document will be deemed to be amended to the extent necessary to eliminate
such conflict.  In particular, if any act or omission of a Credit Party is
expressly permitted under this Agreement but is expressly prohibited under
another Loan Document, such act or omission shall be permitted.  If any act or
omission is expressly prohibited under a Loan Document (other than this
Agreement), but this Agreement does not expressly permit such act or omission,
or if any act is expressly required to be performed under such Loan Document but
this Agreement does not expressly relieve the applicable Credit Party from such
performance, such circumstance shall not constitute a conflict in or between the
provisions of this Agreement and the provisions of such Loan Document.
 
11.8           Confidentiality.  Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential, except that Agent and each Lender may disclose
such information (i) with the Borrowers’ consent, (ii) to Related Persons of
such Lender or Agent, as the case may be, that are advised of the confidential
nature of such information and are instructed to keep such information
confidential in accordance with the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 11.8 or (B) available to such Lender or
Agent or any of their Related Persons, as the case may be, from a source (other
than any Credit Party) not known by them to be subject to disclosure
restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees or participants, and to their respective Related Persons,
in each case to the extent such assignees, investors, participants, or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.8 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any Litigation
or other proceeding to which such Lender or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Lender or Agent or any of their Related Persons.  In the event of any
conflict between the terms of this Section 11.8 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 11.8 shall govern.
 
 
64

--------------------------------------------------------------------------------

 
 
11.9           Governing Law; Submission to Jurisdiction.
 
(a)           THE LOAN DOCUMENTS (OTHER THAN ANY DOCUMENTS GOVERNED BY ONTARIO
OR CANADIAN LAW) AND THE OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
(b)           THE BORROWERS AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE BORROWERS AND SUCH CREDIT PARTY, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS, THE BORROWERS AND SUCH CREDIT PARTY ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT AND LENDERS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT AND LENDERS.  THE BORROWERS AND EACH
OTHER CREDIT PARTY EXECUTING THIS AGREEMENT EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE BORROWERS AND SUCH CREDIT PARTY HEREBY WAIVE ANY OBJECTION THAT THEY MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  THE BORROWERS AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED
IN ANY SUCH ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
BORROWERS OR SUCH OTHER CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
THE BORROWERS' OR SUCH OTHER CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
65

--------------------------------------------------------------------------------

 
 
11.10           Notices.
 
(a)           Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of Borrowers and Agent, to the other parties hereto and (B) in the case
of all other parties, to Borrowers and Agent.  Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause (i)
above) shall not be sufficient or effective to transmit any such notice under
this clause (a) unless such transmission is an available means to post to any
E-System.
 
(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails and (iv) if
delivered by facsimile, upon sender's receipt of confirmation of proper
transmission.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Borrowers or Agent) designated in Annex I to receive copies shall in
no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.
 
11.11           Section Titles.  The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
 
11.12           Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an electronic copy of executed counterpart
of a signature page to this Agreement by email or telecopier shall be as
effective as delivery of an original executed counterpart of this Agreement.
 
 
66

--------------------------------------------------------------------------------

 
 
11.13           Press Releases and Related Matters.  Each Credit Party and each
Lender agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of the other or its
affiliates or referring to this Agreement, the other Loan Documents without the
consent of the other unless (and only to the extent that) such Credit Party,
Lender or Affiliate is required to do so under law and then, in any event, such
Credit Party, Lender or Affiliate will consult with the other before issuing
such press release or other public disclosure.  Agent or any Lender may publish
advertising material relating to the financing transactions contemplated by this
Agreement using a Credit Party's name, product photographs, logo or
trademark.  Agent or such Lender shall provide a draft of any advertising
material to Borrowers for review, comment and consent prior to the publication
thereof.  Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
11.14           Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manger or trustee be appointed for all or any significant part of any Credit
Party's assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
11.15           Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Section 11.9, with its counsel.
 
11.16           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
11.17           Judgment Currency.
 
(a)           If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
11.17 referred to as the "Judgment Currency") an amount due under any Loan
Document in any currency (the "Obligation Currency") other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding the date of actual payment of the amount due,
in the case of any proceeding in the courts of the State of New York or in the
courts of any other jurisdiction that will give effect to such conversion being
made on such date, or  the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 11.17 being
hereinafter in this Section 11.17 referred to as the "Judgment Conversion
Date").
 
 
67

--------------------------------------------------------------------------------

 
 
(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.17(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party or Parties shall pay
such additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Credit Party under this Section 11.17(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
 
(c)           The term "rate of exchange" in this Section 11.17 means the rate
of exchange at which Agent, on the relevant date at or about 12:00 noon (New
York time), would be prepared to sell, in accordance with its or its affiliate’s
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.
 
(d)           Unless otherwise specified, all references to dollar amounts in
this Agreement shall mean US Dollars.
 
11.18           Joint and Several Obligations (Canada).  Notwithstanding any
other provision contained in this Agreement or any other Loan Document, if a
"secured creditor" (as that term is defined under the Bankruptcy and Insolvency
Act (Canada)) is determined by a court of competent jurisdiction not to include
a Person to whom obligations are owed on a joint or joint and several basis,
then each Borrowers' Obligations (and the Obligations of its Subsidiaries), to
the extent such Obligations are secured, only shall be several obligations and
not joint or joint and several obligations.
 
11.19           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY KNOWINGLY
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
AGENT, ANY LENDER OR ANY OTHER PARTY HERETO.
 
11.20           USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Patriot Act"), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or Agent, as applicable, to identify such Borrower in accordance with the
Patriot Act.
 
11.21           Anti-Money Laundering Legislation.
 
(a)           Each Credit Party acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the Patriot Act,
and other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws, whether within Canada or elsewhere
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders and Agent may be required to obtain, verify and
record information regarding each Credit Party, its respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of such Credit Party, and the transactions contemplated
hereby.  Borrowers shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or Agent, or any prospective assign or participant of a Lender or
Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.
 
 
68

--------------------------------------------------------------------------------

 
 
(b)           If Agent has ascertained the identity of the Credit Parties or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then Agent:
 
(i)           shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and Agent within the meaning of applicable AML Legislation; and
 
(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of the Credit Parties or any authorized signatories of the Credit
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Credit Parties or any such authorized
signatory in doing so.
 
12.
COLLATERAL ALLOCATION MECHANISM

 
12.1           Implementation of CAM
 
(a)           On the CAM Exchange Date, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 9.1) be
deemed to have exchanged interests in the Credit Facilities such that in lieu of
the interest of each Lender in each Credit Facility in which it shall
participate as of such date (including such Lender's interest in the Obligations
of each Credit Party in respect of each such Credit Facility), such Lender shall
hold an interest in every one of the Credit Facilities (including the
Obligations of each Credit Party in respect of each such Credit Facility),
whether or not such Lender shall previously have participated therein, equal to
such Lender's CAM Percentage thereof, provided that such CAM Exchange will not
affect the aggregate amount of the Obligations of the Borrowers to the Lenders
under the Loan Documents. Each Lender and each Credit Party hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any Credit Facility. Each Credit Party agrees
from time to time to execute and deliver to Agent all instruments and documents
as Agent shall reasonably request to evidence and confirm the respective
interests of the Lenders after giving effect to the CAM Exchange; provided,
however, that the failure of any Credit Party to execute or deliver or of any
Lender to accept any such instrument or document shall not affect the validity
or effectiveness of the CAM Exchange.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by Agent pursuant to any Loan Document in respect of
the Obligations, and each distribution made by Agent pursuant to any Loan
Document in respect of the Obligations, shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages. Any direct payment
received by a Lender upon or after the CAM Exchange Date, including by way of
setoff, in respect of an Obligation shall be paid over to Agent for distribution
to the Lenders in accordance herewith.
 
12.2           Reserved.
 
12.3           Net Payments Upon Implementation of CAM
Exchange.  Notwithstanding any other provision of this Agreement, if, as a
direct result of the implementation of the CAM Exchange, any Borrower is
required to withhold Taxes from amounts payable to Agent, any Lender or any
participant hereunder, the amounts so payable to Agent, such Lender or such
participant shall be increased to the extent necessary to yield to Agent, such
Lender or such participant (after payment of all Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that no Borrower shall be required to increase any
such amounts payable to such Lender or participant under this Section 12.3 (but,
rather, shall be required to increase any such amounts payable to such Lender or
participant to the extent required by Section 1.16) if such Lender or
participant was prior to or on the CAM Exchange Date already a Lender or
participant with respect to such Borrower. If a Cdn. Lender (or Cdn.
Participant), in its good faith judgment, is eligible for an exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by Black Creek or
Grand River under this Agreement, neither Black Creek nor Grand River shall be
required to increase any such amounts payable to such Cdn. Lender (or Cdn.
participant) if such Cdn. Lender (or Cdn. Participant) fails to comply with the
requirements of Section 1.14(f). Upon a CAM Exchange, a Lender (or participant)
will use commercially reasonable efforts, and complete any procedural
formalities necessary, to become an eligible Lender with respect to Lower Lakes
and, if such Lender (or participant) fails to do so, Lower Lakes shall not be
required to increase any such amounts payable to such Lender (or participant).
If Black Creek or Grand River, as the case may be, fails to pay any such Taxes
when due to the appropriate taxing authority or fails to remit to Agent the
required receipts or other required documentary evidence, Black Creek or Grand
River, as the case may be, shall indemnify Agent, the Lenders and the
participants for any incremental taxes, interest, costs or penalties that may
become payable by Agent, such Lenders or such participants as a result of any
such failure.
 
[Signature Pages to follow]
 
 
70

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
 
 

 
LOWER LAKES TOWING LTD.
 
By:__________________________
Name:________________________
Title:_________________________
 
 
GRAND RIVER NAVIGATION COMPANY, INC.
 
By:__________________________
Name:________________________
Title:_________________________
 
 
BLACK CREEK SHIPPING COMPANY, INC.
 
By:__________________________
Name:________________________
Title:_________________________

 
Signature page to Term Loan Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
GUGGENHEIM CORPORATE FUNDING, LLC, as Agent, Collateral Agent and Co-Arranger
 
By:___________________________
Name:________________________
Title:_________________________

 
 
 
Signature page to Term Loan Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
GUGGENHEIM PRIVATE DEBT FUND NOTE ISSUER, LLC
 
By: Guggenheim Partners Investment Management,
LLC, as a Lender
 
By:___________________________
Name:
Title:
 
NZC GUGGENHEIM FUND LLC
 
By: Guggenheim Partners Investment Management, LLC, as a Lender
 
By: ______________________________________
Name:
Title:
 
 
EQUITRUST LIFE INSURANCE COMPANY
 
By: Guggenheim Partners Investment Management, LLC, as a Lender
 
By: ______________________________________
Name:
Title:
 
 
SUN LIFE ASSURANCE COMPANY OF CANADA
 
By: Guggenheim Partners Investment Management, LLC
 
By: ______________________________________
Name:
Title:

 
Signature page to Term Loan Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
WESTERN REGIONAL INSURANCE COMPANY, INC.
 
By: Guggenheim Partners Investment Management, LLC
 
By: ______________________________________
Name:
Title:
 
 
VERGER FUND I LLC
 
By: Guggenheim Partners Investment Management, LLC
 
By: ______________________________________
Name:
Title:

 
Signature page to Term Loan Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
The following Persons are signatory to this Agreement in their capacity as a
Credit Party and not as a Borrower.
 
RAND LOGISTICS, INC.
 
By:__________________________
Name:________________________
Title:_________________________
 
 
RAND LL HOLDINGS CORP.
 
By:__________________________
Name:________________________
Title:_________________________
 
 
RAND FINANCE CORP.
 
By:__________________________
Name:________________________
Title:_________________________
 
 
BLACK CREEK SHIPPING HOLDING COMPANY, INC.
 
By:__________________________
Name:________________________
Title:_________________________


Signature page to Term Loan Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A (Recitals)
to
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to
this Agreement:
 
"Account Debtor" means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account.
 
"Accounting Changes" has the meaning ascribed thereto in Annex G.
 
"Accounts" means all "accounts" (as such term is defined in (i) the PPSA in the
case of any of the Cdn. Credit Parties and (ii) the Code in the case of any of
the US Credit Parties), now owned or hereafter acquired by a Credit Party and,
in any event, includes (a) all accounts receivable, other receivables, book
debts and other forms of obligations (other than forms of obligations evidenced
by Chattel Paper (as such term is defined in (i) the PPSA in the case of a Cdn.
Credit Party and (ii) the Code in the case of a US Credit Party), securities or
Instruments) now owned or hereafter received or acquired by or belonging or
owing to a Credit Party, whether arising out of goods sold or services rendered
by it or from any other transaction, (b) all of each Credit Party's rights in,
to and under all purchase orders or receipts now owned or hereafter acquired by
a Credit Party for goods or services, (c) all of each Credit Party's rights to
any goods represented by any of the foregoing (including unpaid sellers' rights
of rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to such
Person for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Person or in connection with any other transaction (whether or not yet earned by
performance on the part of such Person), and (e) all collateral security of any
kind given by any Account Debtor or any other Person with respect to any of the
foregoing.
 
"Acquisition" shall mean, with respect to any Person, any purchase or other
acquisition, regardless of how accomplished or effected (including any such
purchase or other acquisition effected by way of amalgamation, merger,
arrangement, business combination or other form of corporate reorganization or
by way of purchase, lease or other acquisition arrangements), of (a) any other
Person (including any purchase or acquisition of such number of the issued and
outstanding securities of, or such portion of an equity interest in, such other
Person that such other Person becomes a Subsidiary of the purchaser or of any of
its Affiliates) or of all or substantially all of the Collateral of any other
Person, or (b) any division, business, operation or undertaking of any other
Person or of all or substantially all of the Collateral of any division,
business, operation or undertaking of any other Person.  For greater certainty,
the purchase of a vessel shall constitute an Acquisition.
 
 
A-1

--------------------------------------------------------------------------------

 
 
"Affiliate" means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.  For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
"Agent" means Guggenheim in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
"Agreement" has the meaning ascribed to it in the recitals to this Agreement.
 
"Anti-Money Laundering Plan" means a plan or program that shall at a
minimum:  (i) establish and implement policies, procedures, and internal
controls reasonably designed to prevent any Credit Party from being used to
facilitate money laundering; (ii) provide for independent testing for compliance
to be conducted by the Credit Parties’ personnel or by a qualified outside
party; (iii) designate a person or persons responsible for implementing and
monitoring the operations and internal controls of the Compliance Procedures;
and (iv) provide ongoing training for appropriate persons.
 
"Appendices" has the meaning ascribed to it in the recitals to this Agreement.
 
"Appraiser" means the appraiser from time to time retained by Agent to provide
an appraisal of the value of specified Collateral of the Credit Parties.
 
“Ashtabula” means the Ashtabula (formerly the Mary Turner), a documented vessel
of the United States bearing U.S. Official Number 646730.
 
"Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).
 
“Assignment of Material Contracts” means that certain Assignment of Material
Contracts, dated as of the Closing Date, by and among the parties signatory
thereto.
 
"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978.
 
“Bareboat Charter Agreements” means, collectively, each of the Charter Party
Agreements between Black Creek and Grand River dated February 11, 2011 with
respect to the Lewis J. Kuber, the James L. Kuber, the Moore and the Victory.
 
“Black Creek” means Black Creek Shipping Company, Inc., a Delaware corporation,
being the US BC Borrower hereunder, and includes its successors by merger or
otherwise.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Black Creek Asset Purchase Agreement” means that certain Asset Purchase
Agreement dated as of February 11, 2011 by and among Black Creek Holdings, Black
Creek and the Sellers.
 
“Black Creek Holdings” means Black Creek Shipping Holding Company, Inc., a
Delaware corporation.
 
"Blocked Accounts" has the meaning ascribed to it in Annex C.
 
"Borrowers" means, collectively, Lower Lakes, Grand River and Black Creek and
"Borrower" means any one of them.
 
"Borrowers' Counsel" means the firms of Brown Rudnick LLP, H. Clayton Cook, Jr.,
Attorney and Counselor at Law and Norton Rose Fulbright Canada LLP and/or or
such other firm or firms of legal counsel as the Borrowers may from time to time
designate.
 
"Borrowing Availability" shall have the meaning given to such term in the First
Lien Credit Agreement as of the Second Amendment Closing Date or as modified
after the Second Amendment Closing Date.
 
"Borrowing Base Certificate" shall have the meaning given to such term in the
First Lien Credit Agreement as of the Second Amendment Closing Date or as
modified after the Second Amendment Closing Date.
 
"Borrowing Bases" shall have the meaning given to such term in the First Lien
Credit Agreement as of the Second Amendment Closing Date or as modified after
the Second Amendment Closing Date.
 
"Business" means the business carried on by the Credit Parties consisting of
providing bulk freight services throughout the Great Lakes of Canada and the
United States.
 
"Business Day" means, for all purposes other than in respect of a Loan to any US
Borrower, a day on which banks are generally open for business in Toronto,
Ontario and New York, New York and, in respect of a Loan to any US Borrower, any
day that is not a Saturday, Sunday or a day on which banks are required or
authorized to close in New York City and, when determined in connection with
notices and determinations in respect of LIBOR or any LIBOR Loan or any funding,
conversion, continuation, LIBOR Period or payment of any LIBOR Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
 
"CAM" shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 12.
 
"CAM Exchange" shall mean the exchange of the Lender's interests provided for in
Section 12.1.
 
"CAM Exchange Date" shall mean the date on which (a) any event referred to in
Section 8.1(i) or (j) shall occur in respect of any Credit Party or (b) an
acceleration of the maturity of the Loans pursuant to Section 8 shall occur.
 
 
A-3

--------------------------------------------------------------------------------

 
 
"CAM Percentage" shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Equivalent Amount of
US Dollars of the Obligations owed to such Lender immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Equivalent Amount
of US Dollars of the Obligations owed to all the Lenders immediately prior to
such CAM Exchange Date.
 
"CRA" means the Canada Revenue Agency.
 
"Calumet" means the Calumet (formerly the David Z. Norton), a documented vessel
of the United States bearing U.S. Official Number 549231.
 
"Canada Shipping Act" means the Canada Shipping Act, 2001, as it may be amended,
re-enacted or replaced from time to time.
 
"Canadian Benefit Plans" means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
 
"Canadian Dollars" or "Cdn.$" shall mean the lawful currency of Canada.
 
"Canadian Pension Plans" means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
"Capital Expenditures" means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided, that Capital
Expenditures shall include both paid and accrued amounts, including such amounts
relating to deferred dry dock expenses, whether incurred prior to or after the
Closing Date, and shall exclude, without duplication, (x) accrued Capital
Expenditures relating to the Manitoulin (subject to satisfaction of the
requirements set forth in Section 5.15) (y) Capital Expenditures financed on or
after the Closing Date with the proceeds from the issuance of common Stock of
Rand or Term Loans incurred on or after the Closing Date pursuant to Section 6.3
and applied in accordance with Section 6.24 and (z) $367,000 of financed Capital
Expenditures attributable to the Borrower’s fiscal quarter ended June 30, 2014.
 
"Capital Expenditures Reporting Plan" has the meaning set forth in Section (p)
of Annex E.
 
 
A-4

--------------------------------------------------------------------------------

 
 
"Capital Lease" means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 
"Capital Lease Obligation" means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
"Cash Management Systems" has the meaning ascribed to it in Section 1.7.
 
"Cdn. Credit Parties" means all Credit Parties that exist pursuant to the laws
of any Province of Canada or the federal laws of Canada and "Cdn. Credit Party"
means any one of them.
 
“Cdn. Incremental Loans” means all Incremental Loans made to Lower Lakes in
accordance with the terms of this Agreement.
 
"Cdn. Lenders" means those Lenders having Cdn. Term Commitments and/or
Incremental Cdn. Commitments.
 
“Cdn. Loans” means the Cdn. Term Loan and/or the Cdn. Incremental Loan.
 
"Cdn. Participant" means a Person having participations in the Cdn. Loans.
 
“Cdn. Term Commitment” of any Lender shall mean the amount of “Cdn. Term
Commitment” for such Lender as set forth on Annex I to this Agreement or in the
most recent Assignment Agreement executed by such Lender, as such commitment may
be reduced, amortized or adjusted from time to time in accordance with this
Agreement, and "Cdn. Term Commitments" means all of them.
 
"Cdn. Term Loan" has the meaning ascribed to it in Section 1.1(b)(i).
 
“Cdn. Vessels” means, collectively, the Cuyahoga, the Saginaw, the Mississagi,
the Michipicoten, the Ojibway, the Kaministiqua, the Pierson, the Manitoba, the
Tecumseh and the Manitoulin.
 
"Change of Control" means, with respect to Parent on or after the Closing Date,
(i) that any change in the composition of such Borrower's shareholders as of the
Closing Date shall occur which would result in any shareholder or group
acquiring 50.1% or more of any class of shares of such Borrower (whether
directly or indirectly), or that any Person (or group of Persons acting in
concert) shall otherwise acquire, directly or indirectly (including through
Affiliates), the power to elect a majority of the board of directors of such
Borrower or otherwise direct the management or affairs of such Borrower by
obtaining proxies, entering into voting agreements or trusts, acquiring
securities or otherwise, (ii) Scott Bravener ceases to be directly and actively
involved in the Business on a full time basis unless Lower Lakes has, within 90
days of the date on which he ceases to be directly and actively involved in the
Business, replaced him with a person reasonably acceptable to the Lenders
(provided, that after a period of thirty (30) days, an interim replacement
reasonably acceptable to Agent and Requisite Lenders has been appointed), (iii)
Edward Levy ceases to hold the title of Chief Executive Officer or President and
be directly and actively involved in the Business on a full time basis unless
the Borrowers have, within 180 days of the date on which he ceases to hold such
title and be directly and actively involved in the Business, replaced him with a
person reasonably acceptable to the Lenders (provided, that after a period of
thirty (30) days, an interim replacement reasonably acceptable to Agent and
Requisite Lenders has been appointed), (iv) Rand ceases to own and control all
of the economic and voting rights associated with all of the outstanding capital
stock of each of Parent, Rand Finance and Black Creek Holdings, (v) Parent
ceases to own and control all of the economic and voting rights associated with
all of the outstanding capital stock of each Borrower (other than Black Creek),
(vi) Black Creek Holdings ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital stock of Black
Creek or (vii) Borrowers cease to own and control all of the economic and voting
rights associated with all of the outstanding capital stock of any of their
Subsidiaries, except, in the case of a Permitted Lower Lakes 17 Combination, the
entity which has been amalgamated or merged with Lower Lakes 17.
 
 
A-5

--------------------------------------------------------------------------------

 
 
"Charges" means all Taxes assessed, levied or imposed against a Credit Party or
upon or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts or capital of a Credit Party, (d) any Credit
Party's ownership or use of any properties or other assets, or (e) any other
aspect of any Credit Party's business.
 
"Chattel Paper" means any "chattel paper," as such term is defined in the PPSA
in the case of Cdn. Credit Parties and as such term is defined in the Code in
the case of US Credit Parties, now owned or hereafter acquired by any Credit
Party, wherever located.
 
"Closing Checklist" means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with this Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D-1.
 
"Closing Date" means the date on which all conditions precedent set forth in
Section 2.1 and in Annex D-1 are satisfied or waived by Agent and all Lenders.
 
"Code" means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Lenders' Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term "Code" shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern.
 
"Collateral" means the property covered by the Security and the other Collateral
Documents and any other property, real or personal, tangible or intangible,
movable or immovable, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or other Lien in favor of Agent, on
behalf of itself and Lenders, to secure the Obligations; provided, that
“Collateral” shall include, without limitation, the pledge of all of the issued
and outstanding Stock of any Borrower and of any Subsidiary owned by any
Borrower or owned by any Credit Party (not to exceed 65% of the Equity Interests
of any Foreign Subsidiary).
 
 
A-6

--------------------------------------------------------------------------------

 
 
"Collateral Documents" means the Security Agreements, the Pledge Agreements, the
Guarantees, the Fleet Mortgages, the Mortgages and all similar agreements
entered into guaranteeing payment of, or granting a Lien upon property as
security for payment of, the Obligations.
 
"Collateral Reports" means the reports with respect to the Collateral referred
to in Annex F.
 
"Collection Account" shall have the meaning of “Collection Account” in the First
Lien Credit Agreement as of the Second Amendment Closing Date or as modified
after the Second Amendment Closing Date in a manner not prohibited by the
Intercreditor Agreement.
 
“Commitment” of any Lender means, collectively, its Term Commitment and its
Incremental Commitment, if any, and of all Lenders, means, collectively, all
Term Commitments and Incremental Commitments.
 
"Commitment Termination Date" means the earlier of (a) March 11, 2020 and (b)
the date of termination of Lenders' obligations to permit existing Loans to
remain outstanding pursuant to Section 8.2(b).
 
"Compliance Certificate" has the meaning ascribed to it in Annex E.
 
"Compliance Procedures" means the memorandum or other writing delivered by the
Borrowers to Agent setting forth the Borrowers' compliance procedures and
intended plan of action for the ongoing investigation and diligence of Money
Laundering Activities and Racketeering Activities with respect to the Assets.
 
"Concentration Account" has the meaning ascribed to it in Annex C.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
 
"Contracts" means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, securities or Instruments) in or under which a
Borrower may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.
 
"Contractual Obligations" means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.
 
"Control Agreement" means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Agent, among the Agent
and/or First Lien Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Credit Party maintaining such account, effective to grant “control” (within
the meaning of Articles 8 and 9 under the Code of the applicable jurisdiction or
the STA, as applicable) over such account to Agent, which shall be subject to
prior control of the First Lien Agent as provided therein.
 
 
A-7

--------------------------------------------------------------------------------

 
 
"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control, which together with a Borrower and any of
its subsidiaries, are treated as a single employer under Section 414 of the
Revenue Code or Section 4001 of ERISA.
 
"Conversion" has the meaning ascribed to it in Section 5.15(a).
 
"Conversion Contract" means that certain Contract For The Construction And
Assembly Of a New Forebody And Joining To (AFT Section) Of Owner’s Nominated
Vessel, dated as of April 12, 2014, as amended by that certain amendment dated
May 13, 2014, each between Lower Lakes 17 and the Conversion Shipyard, as
further amended, restated, modified or supplemented from time to time.
 
"Conversion Shipyard" means the Chengxi Shipyard Co., Ltd. Shipyard.
 
"Copyright License" means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
"Copyrights" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and intangibles of like nature
(whether registered or unregistered) now owned or existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the US or Canadian Copyright Office or in any similar office or agency in any
other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
“Cover Notes” has the meaning ascribed to it in Annex K.
 
"Credit Facility" shall mean a category of Commitments and extensions of credit
thereunder.
 
"Credit Parties" means, collectively, the Borrowers and the Guarantors and their
respective successors and assigns and "Credit Party" means any one of them.
 
"Cuyahoga" means the Cuyahoga, a single screw steam propulsion self-unloading
bulk carrier and bearing Canadian Certificate of Registry Official Number
815560.
 
"Cuyahoga Mortgage" means the statutory ship mortgage of the Cuyahoga, made by
Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
 
A-8

--------------------------------------------------------------------------------

 
 
"Default" means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.
 
"Default Rate" has the meaning ascribed to it in Section 1.5(d).
 
“Defiance” means the Defiance (formerly the Beverly Anderson), a documented
vessel of the United States bearing U.S. Official Number 646729.
 
"Design License" means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to use any Design.
 
"Designs" means all of the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Industrial Design Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
"Disbursement Accounts" has the meaning ascribed to it in Annex C.
 
"Disclosure Schedules" means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to this Agreement.
 
"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation and
amortization for such period, (iv) amortized debt discount for such period, (v)
any non-cash (valuation) losses that have been deducted in determining
consolidated net income (including losses on interest rate swap or cap contract
valuations, write-offs of assets to fair value, write-offs of goodwill to fair
value, write-offs of deferred financing costs, write-offs of leasehold
improvement costs associated with leasehold assets that have been returned to
the lessor and valuation allowances for deferred taxes), in each case to the
extent included in the calculation of consolidated net income of such Person for
such period in accordance with GAAP, but without duplication, (vi) any non-cash
lease deferrals in such period, (including any charge to earnings in any period
attributable to the McKee Sons Vessel Lease payments not paid in cash in such
period due to GAAP requirements to spread the cost of lease payments over the
entire lease term without regard to free lease periods), (vii) the amount of any
deduction to consolidated net income as the result of any grant of any Stock to
any member of the management, any director or any other employee of such Person,
and (viii) the financing fees and out-of-pocket third party expenses paid in
connection with First Lien Credit Agreement arrangements and this Agreement to
the extent that they are treated as an expense upon the effectiveness of this
Agreement, in an amount not to exceed US$3,000,000 in the aggregate, in each
case to the extent included in the calculation of consolidated net income of
such Person for such period in accordance with GAAP, but without
duplication.  For purposes of this definition, the following items shall be
excluded in determining consolidated net income of a Person: (1) the income (or
deficit) of any other Person accrued prior to the date it became a Subsidiary
of, or was amalgamated or consolidated into, such Person or any of such Person's
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or amalgamation or as a transferee of its assets, any earnings of
such successor prior to such consolidation, amalgamation or transfer of assets;
and (9) any deferred credit representing the excess of equity in any Subsidiary
of such Person at the date of acquisition of such Subsidiary over the cost to
such Person of the investment in such Subsidiary.
 
 
A-9

--------------------------------------------------------------------------------

 
 
"E-Fax" means any system used to receive or transmit faxes electronically.
 
"E-System" means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person's
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
 
"Environmental Laws" means all applicable federal, provincial, state,
territorial, municipal, local and foreign laws (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, standards,
orders-in-council, and regulations, now or hereafter in effect, and in each case
as amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human,
plant or animal health or safety, the environment or natural resources
(including air, surface water, groundwater, wetlands, oceans, lakes, rivers,
streams, land, soil, land surface or subsurface strata, wildlife, aquatic
species and vegetation).  Environmental Laws include, without limitation, the
Canadian Environmental Protection Act, 1999, Fisheries Act, Transportation of
Dangerous Goods Act, 1992, the Migratory Birds Protection Act, 1994, the Species
At Risk Act, the Hazardous Products Act, the Canada Shipping Act (including for
certainty the International Conventions listed in Schedule 1 thereto) and the
Canada Wildlife Act.
 
 
A-10

--------------------------------------------------------------------------------

 
 
"Environmental Liabilities" means, with respect to any Person, all liabilities,
obligations, responsibilities, costs (including any response, remedial and
removal costs, investigation and feasibility study costs, capital costs,
operation and maintenance costs), losses, damages (including any punitive
damages, property damages, natural resource damages, consequential damages,
treble damages) and expenses (including all reasonable fees, disbursements and
expenses of legal counsel, experts and consultants), fines, penalties, sanctions
and interest incurred as a result of or related to any claim, suit, action,
administrative order, investigation order (including judicial and administrative
orders), proceeding or demand by any Person, whether based in contract, tort,
implied or express warranty, strict liability, statute regulation, equity or
common law, including any arising under or related to any Environmental Laws,
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Material, whether on, at, in, under, from or about or
in the vicinity of any real or personal property.
 
"Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
"Equipment" means all "equipment," (as such term is defined in (i) the PPSA in
the case of any of the Cdn. Credit Parties and (ii) the Code in the case of any
of the US Credit Parties), now owned or hereafter acquired by any Credit Party,
wherever located and, in any event, including all such Credit Party's machinery
and equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property, all
whether now owned or hereafter acquired, and wherever situated, together with
all additions and accessions thereto, replacements therefor, all parts therefor,
all substitutes for any of the foregoing, fuel therefor, and all manuals,
drawings, instructions, warranties and rights with respect thereto, and all
products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.
 
"Equivalent Amount" means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the "first currency"),
the amount of another currency (the "second currency") which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displaying such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between the Borrowers and Agent.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
"ERISA Affiliate" means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the Revenue Code.
 
 
A-11

--------------------------------------------------------------------------------

 
 
"ERISA Event" means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043 of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days; (g)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (i) the loss of a Qualified Plan's qualification or tax exempt status;
or (j) the termination of a Plan described in Section 4064 of ERISA.
 
"ERISA Plan" means, at any time, an "employee benefit plan," as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate  maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party or ERISA Affiliate.
 
"Event of Default" has the meaning ascribed to it in Section 8.1.
 
"Excess Cash Flow" means, without duplication, with respect to any Fiscal Year
of Parent on a consolidated basis, EBITDA plus decreases in Working Capital
minus (a) Capital Expenditures paid in cash or accrued during such Fiscal Year,
minus (b) cash paid Interest Expense and scheduled and mandatory principal
payments paid or payable in respect of Funded Debt, (c) cash Taxes, (d)
increases in Working Capital and (e) quarterly cash dividend payments payable to
Parent in connection with the issuance of the Preferred Equity.
 
“Excluded Portion of the Manitoulin” has the meaning ascribed to it in Section
5.15(c).
 
"Excluded Tax" means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income Taxes, in each case (i) imposed on any Secured Party as a result of
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision  thereof) or (ii) that are Other
Connection Taxes; (b) U.S. withholding Taxes to the extent that the obligation
to withhold amounts existed on the date that such Person became a "Secured
Party" under this Agreement in the capacity under which such Person makes a
claim under Section 1.14(b) or designates a new Lending Office, except in each
case to the extent such Person is a direct or indirect assignee (other than
pursuant to Section 9.1) of any other Secured Party that was entitled, at the
time the assignment to such Person became effective, to receive additional
amounts under Section 1.14(b); (c) Taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
Section 1.14(g); (d) any United States federal withholding Taxes imposed under
FATCA; and (e) any Taxes imposed as a result of a Secured Party being a
“specified shareholder” (within the meaning of subsection 18(5) of the ITA) of
any Credit Party, or not dealing at “arm’s length” (within the meaning of the
ITA) with such specified shareholder of any Credit Party.
 
 
A-12

--------------------------------------------------------------------------------

 
 
"Eurocurrency liabilities" has the meaning assigned to it in Section 1.19.
 
"Fair Market Value" means the fair market value of the asset in question, as
determined by Agent in good faith and in accordance with its customary
practices, less any costs, fees or expenses associated with the disposition of
such asset.
 
"FATCA" means Sections 1471, 1472, 1473 and 1474 of the Revenue Code, as of the
date of this Agreement (or any amended or successor version), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into pursuant to Section
1471(b)(1) of the Revenue Code.
 
"FCPA" means the United States Foreign Corrupt Practices Act of 1977, as
amended.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
"Fee Letter" means that certain letter, dated as of the Closing Date, among
Guggenheim, the Borrowers and the Guarantors, with respect to certain Fees to be
paid from time to time by the Borrowers to Guggenheim, as such letter may be
amended, supplemented or replaced from time to time.
 
"Fees" means any and all fees payable to Agent or any Lender pursuant to this
Agreement or any of the other Loan Documents.
 
"Financial Covenants" means the financial covenants set forth in Annex G.
 
"Financial Statements" means the income statements, statements of cash flows and
balance sheets of a Person delivered in accordance with Section 3.4 and Annex 
E.
 
“First Lien Additional Advances” shall have the meaning set forth in Section
1.1(f)(i)(B) hereof.
 
“First Lien Agent” shall mean Bank of America, N.A., in its capacity as agent
under the First Lien Credit Agreement, and any successors and assigns, as well
as any applicable branch thereof located in Canada.
 
“First Lien Credit Agreement” shall have the meaning set forth in the recitals
in this Agreement.
 
 
A-13

--------------------------------------------------------------------------------

 
 
“First Lien Indebtedness” shall have the meaning of “Indebtedness” in the First
Lien Credit Agreement on the Second Amendment Closing Date or as modified after
the Second Amendment Closing Date in a manner not prohibited by the
Intercreditor Agreement.
 
“First Lien Lenders” shall have the meaning of “Lenders” in the First Lien
Credit Agreement on the Second Amendment Closing Date or as modified after the
Second Amendment Closing Date in a manner not prohibited by the Intercreditor
Agreement.
 
“First Lien Loan Documents” shall mean the First Lien Credit Agreement and the
“Other Documents,” as defined therein, as the same may be amended, restated,
replaced, modified or supplemented from time to time, including, without
limitation, amendments, modifications, supplements, restatements and/or
replacements thereof giving effect to increases, renewals, extensions,
refundings, deferrals, restructurings, replacements or refinancings of, or
additions to, the arrangements provided in such First Lien Loan Documents in
accordance with the terms thereof and the terms of the Intercreditor Agreement.
 
“First Lien Loans” shall mean the “Loans” under and as defined in the First Lien
Credit Agreement on the Second Amendment Closing Date or as modified after the
Second Amendment Closing Date in a manner not prohibited by the Intercreditor
Agreement.
 
“First Lien Manitoulin Advances” shall have the meaning set forth in Section
1.1(f)(B).
 
“First Lien Obligations” shall mean the “Obligations” under and as defined in
the First Lien Credit Agreement on the Second Amendment Closing Date or as
modified after the Second Amendment Closing Date in a manner not prohibited by
the Intercreditor Agreement.
 
"Fiscal Month" means any of the monthly accounting periods of Parent and its
Subsidiaries.
 
"Fiscal Quarter" means each three month period of Parent's Fiscal Year ending on
June 30, September 30, December 31 and March 31.
 
"Fiscal Year" means, in respect of Parent, the twelve month period ending on the
last day of March in any year.
 
“Fitch” means Fitch, Inc. and its successors in interest.
 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any fiscal
period, the ratio of EBITDA less Capital Expenditures (excluding (x) Capital
Expenditures financed by specifically arranged financings approved of by the
Lenders in writing and (y) the portion of Capital Expenditures consisting of
interest expense for the relevant period that has been capitalized and (z) up to
US$7,000,000 of Capital Expenditures (such amount to be correspondingly reduced
by the amount of any related Preferred Equity conversion make-whole amount paid
pursuant to Section 6.14(l)) incurred in connection with the purchase of the
Manitoulin (subject to satisfaction of the requirements set forth in Section
5.15) that the Borrowers confirm in writing to Agent will be financed with the
proceeds from the issuance of Incremental Term Loans in accordance with Section
6.3 or with proceeds from the issuance of common Stock of Rand) to Fixed Charges
(excluding up to US$2,400,000 of a Preferred Equity conversion make-whole amount
paid under Section 6.14(l) (such amount, together with any amounts described in
clause (z) above, not to exceed US$7,000,000 in the aggregate)); provided, that
for calculations made as of the end of each Fiscal Year, Capital Expenditures
incurred in the first Fiscal Quarter of such Fiscal Year shall not be deducted
from EBITDA.
 
 
A-14

--------------------------------------------------------------------------------

 
 
"Fixed Charges" means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) Taxes paid in cash with respect to such fiscal period (excluding
franchise taxes paid which are accounted for as a general and administrative
expense and are included in EBITDA), plus (d) dividends paid in cash in such
period in respect of the Preferred Equity, together with any related Preferred
Equity conversion make-whole amount paid under Section 6.14(l) to the extent not
financed with proceeds from the issuance of Incremental Term Loans or proceeds
from the issuance of common Stock of Rand. Notwithstanding the foregoing, for
the periods ending on each of June 30, 2014, September 30, 2014 and December 31,
2014, all components of Fixed Charges will be calculated for the period
commencing on April 1, 2014 and ending on such date, and (x) for the period
ending June 30, 2014, multiplied by four, (y) for the period ending September
30, 2014, multiplied by two and (z) for the period ending December 31, 2014,
multiplied by 4/3.
 
"Fixtures" means all fixtures (including trade fixtures), facilities and
equipment, howsoever affixed or attached to real property or buildings or other
structures on real property, now owned or hereafter acquired by any Credit
Party.
 
"Fleet Mortgages" means, collectively, (i) the Preferred Fleet Mortgage, dated
as of the Closing Date, as further amended, restated, modified or supplemented
from time to time, given by Grand River in favor of Agent on Grand River's U.S.
Flag Vessels named the Invincible, the Manistee, the Calumet, the Manitowoc, the
Defiance and the Ashtabula, respectively, and (ii) the Preferred Fleet Mortgage,
dated as of the Closing Date, as amended, restated, modified or supplemented
from time to time, given by Black Creek in favor of Agent on Black Creek’s U.S.
Flag Vessels named the James L. Kuber, the Lewis J. Kuber, the Victory and the
Moore, respectively.
 
“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.
 
“Fuel Fixed Forward Price Agreement” means that certain forward fuel purchase
contract with World Fuel or another supplier, and which may contain an embedded
derivative arrangement, as now or hereafter in effect and as the same may be
amended, restated, modified or supplemented from time to time.
 
"Funded Debt" means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
the Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
 
A-15

--------------------------------------------------------------------------------

 
 
“FSE List” has the meaning ascribed to it in Section 3.30.
 
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to
this Agreement.
 
"Governmental Authority" means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any agency,
authority or instrumentality thereof and any entity or authority exercising
executive, legislative, taxing, judicial, regulatory or administrative functions
of or pertaining to government, including any central bank, stock exchange,
regulatory body, arbitrator, public sector entity, supra-national entity
(including the European Union and the European Central Bank) and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
 
"Government Blacklist" means (i) The Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, U.S. Department
of the Treasury, or (ii) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the rules and regulations
of Office of Foreign Assets Control, U.S. Department of the Treasury, (iii) any
similar list maintained by the U.S. Department of State, the U.S. Department of
Commerce or pursuant to any Executive Order of the President of the United
States, or (iv) any similar list maintained by any state or applicable foreign
jurisdiction.
 
"Grand River" means Grand River Navigation Company, Inc., a Delaware
corporation, and includes its successors by merger or otherwise.
 
"Guaranteed Indebtedness" means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation ("primary obligation") of any other Person (the
"primary obligor") in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
"Guarantees" means, collectively, each of the guarantees executed on the Closing
Date, as amended, restated, modified or supplemented from time to time, by a
Guarantor and any other guarantee executed from time to time by any other Person
in favor of Agent and other Secured Parties in respect of the Obligations of a
Borrower.
 
 
A-16

--------------------------------------------------------------------------------

 
 
"Guarantors" means each US Borrower, Parent, Rand, Rand Finance, Black Creek
Holdings and each direct and indirect Subsidiary of Rand, other than any
Subsidiary to the extent a guarantee by such Subsidiary, in each case, is
prohibited or restricted by contracts or applicable law or, would result in
adverse tax consequences for such Subsidiary as determined by Agent in its sole
discretion, and their successors and assigns and "Guarantor" means any one of
them;
 
"Guggenheim" means Guggenheim Corporate Funding, LLC.
 
"Hazardous Material" means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any applicable
Environmental Laws, including any material or substance that is (a) defined as a
"solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"dangerous goods", "extremely hazardous waste,"  "restricted hazardous waste,"
"pollutant," "contaminant," "hazardous constituent," "special waste," "toxic
substance" or other similar term or phrase under any applicable Environmental
Laws, or (b) petroleum or any fraction or by-product thereof, asbestos,
polychlorinated biphenyls (PCB's), or any radioactive substance.
 
“IGA Club” has the meaning acribed to in in Annex K.
 
"Illegal Proceeds" means any proceeds (i) derived from Money Laundering
Activities and/or Racketeering Activities; (ii) procured in violation of the
FCPA or applicable Canadian anti-bribery, or similar laws; or (iii) derived from
an Illegal Source.
 
"Illegal Source" means any individual or entity on a Government Blacklist.
 
“Immaterial Liens” means all Liens described in the definition of “Permitted
Encumbrances” other than in clause (i) thereof.
 
"Increasing Lender" has the meaning ascribed to it in Section 1.1(f)(i).
 
"Incremental Commitment" of any Lender shall mean the amount of “Incremental
Cdn. Commitment” or “Incremental US Commitment” for such Lender as set forth on
the updated Annex I to this Agreement or in the most recent Assignment Agreement
executed by such Lender, as such commitment may be reduced, amortized or
adjusted from time to time in accordance with this Agreement, and "Incremental
Commitments" means all of them.
 
“Incremental Funding Date” shall mean the date on which each of the following
conditions has been satisfied:  (a) Agent has received, no less than ten (10)
Business Days prior to the date the Incremental Loans are requested to be
funded, a written request duly executed by the Borrowers, specifying the amount
of the Incremental Loans requested and the date on which the Incremental Loans
are requested to be funded and (b) the conditions set forth in Sections 1.1(f)
and 2.1(e), (i) and (j) have been satisfied.
 
“Incremental Loan Date” shall have the meaning set forth in Section 2.1(e).
 
“Incremental Loans” has the meaning ascribed to it in Section 1.1(f)(i).
 
“Incremental Notes” has the meaning ascribed to it in Section 1.1(f)(i).
 
 
A-17

--------------------------------------------------------------------------------

 
 
"Indebtedness" means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers' acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the US Base
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.
 
"Indemnified Liabilities" has the meaning ascribed to it in Section 1.12.
 
"Indemnified Person" has the meaning ascribed to it in Section 1.12.
 
“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.
 
"Insolvency Laws" shall mean any of the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), the Winding Up and
Restructuring Act (Canada) and the Bankruptcy Code of 1978, as amended, 11
U.S.C. Section 101 et seq., each as now and hereafter in effect, any successors
to such statute and any other applicable insolvency or other similar law of any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it.
 
"Instruments" shall mean in the case of the Cdn. Credit Parties any
"instrument", as such term is defined in the PPSA, and in the case of the US
Credit Parties any "instrument", as such term is defined in the Code, in each
case now owned or hereafter acquired by a Borrower or a Credit Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all notes and other evidences of indebtedness,
other than instruments that constitute, or are a part of a group of writings
that constitute, Chattel Paper.
 
"Intellectual Property" means any and all Licenses, Patents, Designs,
Copyrights, Software, Trademarks, trade secrets and customer lists.
 
 
A-18

--------------------------------------------------------------------------------

 
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Second Amendment Closing Date by and among Agent, the Credit Parties and the
First Lien Agent, as the same may be amended, restated and/or modified from time
to time subject to the terms thereof.
 
"Interest Expense" means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including (x)
interest expense with respect to any Funded Debt of such Person (including any
subordinated notes issued upon the conversion of Preferred Equity), and (y)
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person, and, solely for purposes of calculating the Fixed
Charge Coverage Ratio, excluding any accrued and unpaid interest on any
subordinated notes issued upon the conversion of Preferred Equity.
 
"Interest Payment Date" means (a) as to any US Base Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, beginning
April 1, 2014 (for all accrued interest from and after the Closing Date), and
(b) as to any LIBOR Loan, the last day of the applicable LIBOR Period; provided,
that, in addition to the foregoing, each of (x) the date upon which the Loans
have been paid in full and (y) the Commitment Termination Date shall be deemed
to be an "Interest Payment Date" with respect to any interest that has then
accrued under this Agreement.
 
"Inventory" shall mean in the case of the Cdn. Credit Parties any "inventory",
as such term is defined in the PPSA, and in the case of the US Credit Parties
any "inventory", as such term is defined in the Code, now or hereafter owned or
acquired by any Credit Party, wherever located, and in any event including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party's business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
 
 "Invincible" means the Invincible, a documented vessel of the United States
bearing U.S. Official Number 610267.
 
"IRS" means the Internal Revenue Service of the United States of America.
 
"ITA" means the Income Tax Act (Canada).
 
“James L. Kuber” means the barge James L. Kuber, a documented vessel of the
United States bearing U.S. Official Number 265360.
 
"Kaministiqua" means the Kaministiqua, a self-propelled steel cargo vessel
bearing Canadian Certificate of Registry Official Number 395510.
 
"Kaministiqua Mortgage" means the statutory ship mortgage of the Kaministiqua
made by Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
“Lewis J. Kuber” means the barge Lewis J. Kuber, a documented vessel of the
United States bearing U.S. Official Number 264391.
 
 
A-19

--------------------------------------------------------------------------------

 
 
"Lenders" means Guggenheim, the other Lenders named on the signature pages of
this Agreement (including the Increasing Lenders), the New Lenders and, if any
such Lender shall assign all or any portion of the Obligations, such term shall
include any assignee of such Lender.
 
"Lenders' Counsel" means the firms of Blank Rome LLP and Osler, Hoskin &
Harcourt LLP or such other firm of legal counsel as Agent may from time to time
designate and any and all local agent counsel retained by Blank Rome LLP for and
on behalf of Agent.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” on Annex H hereto, or such other
office or offices of such Lender as it may from time to time notify the
Borrowers and Agent.
 
"Liabilities" means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.
 
"LIBOR Business Day" means a Business Day on which banks in the City of London,
England are generally open for interbank or foreign exchange transactions.
 
"LIBOR Loan" means a Loan, an Incremental Loan or any portion thereof bearing
interest by reference to the LIBOR Rate.
 
"LIBOR Period" means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Lower Lakes, Grand River or Black Creek, as
applicable, pursuant to this Agreement and ending one, two or three months
thereafter, as selected by Lower Lakes’, Grand River's or Black Creek’s
irrevocable notice to Agent as set forth in Section 1.5(e); provided, that the
foregoing provision relating to LIBOR Periods is subject to the following:
 
(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
(b)           any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
 
 
A-20

--------------------------------------------------------------------------------

 
 
(d)           Lower Lakes, Grand River or Black Creek, as the case may be, shall
select LIBOR Periods so as not to require a payment or prepayment of any LIBOR
Loan during a LIBOR Period for such Loan; and
 
(e)           Lower Lakes, Grand River or Black Creek, as the case may be, shall
select LIBOR Periods so that there shall be no more than 5 separate LIBOR Loans
in existence at any one time.
 
"LIBOR Rate" means, for each LIBOR Period, the offered rate per annum for
deposits of Dollars for the applicable LIBOR Period that appears on Reuters
Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such LIBOR Period.  If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by Agent
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
LIBOR Period by major financial institutions reasonably satisfactory to Agent in
the London interbank market for such LIBOR Period for the applicable principal
amount on such date of determination. Notwithstanding anything in the foregoing
to the contrary, such LIBOR Rate shall be subject to a floor of one and a
quarter percent (1.25%) per annum and a cap of two and a quarter percent (2.25%)
per annum.
 
"License" means any Copyright License, Design License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
 
"Lien" means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the PPSA, the Code or
comparable notice filing under the law of any other jurisdiction).
 
"Litigation" has the meaning ascribed to it in Section 3.12.
 
"LLTC" means Lower Lakes Transportation Company, a Delaware corporation, being
the US borrower hereunder, and includes its successors by merger or otherwise.
 
"Loan Account" has the meaning ascribed to it in Section 1.11.
 
"Loan Documents" means the Agreement, the Notes, the Security, the Intercreditor
Agreement, the Collateral Documents, Assignment of Material Contracts, and all
other agreements, instruments, documents and certificates whether or not
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
 
A-21

--------------------------------------------------------------------------------

 
 
"Loans" means the Term Loans and the Incremental Loans.
 
"Lock Boxes" has the meaning ascribed to it in Annex C.
 
“Loss Payable Clause” has the meaning ascribed to it in Annex K.
 
"Lower Lakes" means Lower Lakes Towing Ltd. as the corporation continuing from
an amalgamation on March 1, 2007 between Port Dover Steamship Company Inc. and
Lower Lakes Towing Ltd., being the Cdn. Borrower hereunder, and includes its
successors by amalgamation or otherwise.
 
“Lower Lakes 17” means Lower Lakes Towing (17) Ltd., an Ontario corporation, and
includes its successors by amalgamation or otherwise.
 
“Lower Lakes Ship Repair” means Lower Lakes Ship Repair Company Ltd., a Canadian
corporation, and includes its successors by amalgamation or otherwise.
 
"Management Incentive Plan" means the management incentive plan of Rand adopted
by Rand as of July 26, 2007, as such plan may be subsequently amended or
replaced with the consent of the Lenders (which consent shall not be
unreasonably withheld, delayed or conditioned).
 
"Manistee" means the Manistee (formerly the Richard Reiss), a documented vessel
of the United States bearing U.S. Official Number 243406.
 
"Manitoba" means the Manitoba (formerly the Maritime Trader), a documented
vessel of Canada bearing Canadian Certificate of Registry Official Number
0325744.
 
"Manitoba Mortgage" means the statutory ship mortgage of the Manitoba, made by
Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
“Manitoulin” means the cargo vessel bearing Canadian Certificate of Registry
Official Number 838002.
 
“Manitoulin Mortgage” means the statutory ship mortgage of the Manitoulin, made
by Lower Lakes in favor of the Agent, dated on or after the Second Amendment
Closing Date, as amended, restated, modified or supplemented from time to time.
 
"Manitowoc" means the Manitowoc (formerly the Earl W. Oglebay), a documented
vessel of the United States bearing U.S. Official Number 552395.
 
"Margin Stock" has the meaning ascribed to it in Section 3.10.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities, operations, prospects, properties or other condition
(financial or otherwise) of a Credit Party, (b) a Borrower's ability to pay or
perform any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement or any Credit Party's ability to honor its guarantee
obligations, (c) the Collateral or Agent's Liens, on behalf of the Secured
Parties, on the Collateral or the priority of such Liens, (d) the ability of
Agent or any Lender to enforce its rights and remedies under the Agreement and
the other Loan Documents, or (e) the validity or enforceability of this
Agreement or any Loan Document.
 
 
A-22

--------------------------------------------------------------------------------

 
 
"Material Contracts" means, collectively, each written agreement, arrangement or
understanding entered into by a Credit Party which:
 
 
(a)
if not complied with or expires, could reasonably be expected to have a Material
Adverse Effect; or

 
 
(b)
provides for a binding obligation from the Credit Party to make annual
expenditures of an amount greater than US$500,000 or a binding obligation from
the other contract party to purchase services from the Credit Party in volumes
generating annual receipts to such Credit Party of an amount greater than
US$1,000,000, which has a term of more than one year or has a lesser term with
rights of renewal that, if renewed, would result in a term of more than one
year; or

 
 
(c)
provides for the time charter, bareboat charter or employment of a Vessel,
including the Time Charter Agreements and the Bareboat Charter Agreements.

 
"Material Environmental Liabilities" means Environmental Liabilities exceeding
US$250,000 in the aggregate.
 
“McKee Sons Vessel Lease ” means the Bareboat Charter Agreement that was
terminated in December of 2014, and which related to a documented vessel of the
United States bearing U.S. Official Number 247490 (Barge McKee).
 
"Michipicoten" means the Michipicoten, a self-propelled steam turbine cargo
vessel bearing Canadian Certificate of Registry Official Number 825098.
 
"Michipicoten Mortgage" means the statutory ship mortgage of the Michipicoten
made by Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
"Mississagi" means the Mississagi (formerly the George A. Sloan), a
self-propelled cargo vessel bearing Canadian Certificate of Registry Official
Number 822914.
 
"Mississagi Mortgage" means the statutory ship mortgage of the Mississagi made
by Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
"Money Laundering Activities" means activities involving funds which are (i)
proceeds of crime in violation of law or (ii) derived or potentially derived
from any Illegal Source.
 
 
A-23

--------------------------------------------------------------------------------

 
 
“Moore” means the tug Olive L. Moore, a documented vessel of the United States
bearing U.S. Official Number 227740.
 
"Mortgages" means, collectively, the Fleet Mortgages, the Cuyahoga Mortgage, the
Saginaw Mortgage, the Mississagi Mortgage, the Ojibway Mortgage, the
Kaministiqua Mortgage, the Michipicoten Mortgage, the Pierson Mortgage, the
Manitoba Mortgage, the Tecumseh Mortgage and the Manitoulin Mortgage.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
"New Lender" has the meaning ascribed to it in Section 1.1(f)(i).
 
“Non-US Lender Party” means each of Agent and each Lender, in each case that is
not a United States person as defined in Section 7701(a)(30) of the Revenue
Code.
 
“Obligation Currency” has the meaning ascribed to it in Section 11.17(a).
 
"Obligations" means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents.  This term includes all principal, interest
(including all interest that accrues after the commencement of any bankruptcy or
insolvency proceeding upon or after the insolvency of a Credit Party, whether or
not allowed in such proceeding), Fees, expenses, legal fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.
 
“OFAC” has the meaning ascribed to it in Section 3.30.
 
"Ojibway" means the Ojibway, a self-propelled steel cargo vessel bearing
Canadian Certificate of Registry Official Number 827118.
 
"Ojibway Mortgage" means the statutory ship mortgage of the Ojibway made by
Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
"Operating Lease" means any lease of (or other agreement conveying the right to
use) any real or personal property by any Borrower or any Subsidiary thereof, as
lessee, other than any Capital Lease and other than any time charter or bareboat
charter.
 
"Operating Plan" has the meaning set forth in Section (c) of Annex E.
 
"Organizational Documents" means, with respect to any Person, such Person's
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement, joint venture agreement, operating agreement, limited
liability company agreement or trust agreement, as applicable, and any and all
other similar agreements, documents and instruments relative to such Person.
 
 
A-24

--------------------------------------------------------------------------------

 
 
"Original Credit Agreement" means the Credit Agreement dated as of March 3, 2006
by and among Lower Lakes, Grand River, LLTC, Agent, First Lien Agent and GE
Canada Finance Holding Company, as amended and restated by that certain Amended
and Restated Credit Agreement dated as of February 13, 2008 and amended as of
June 24, 2008, June 23, 2009, August 9, 2010 and June 28, 2011, and as amended
and restated by that certain Second Amended and Restated Credit Agreement dated
as of September 28, 2011 and as amended as of December 1, 2011, and as amended
and restated by that certain Third Amended and Restated Credit Agreement dated
as of August 30, 2012 and as amended as of March 29, 2013.
 
“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.
 
"Other Taxes" has the meaning ascribed to it in Section 1.14(c).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"PPSA" shall mean the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Agent's security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.
 
"Parent" means Rand LL Holdings Corp., a Delaware corporation.
 
"Patent License" means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
"Patents" means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of invention and all
applications for letters patent, all design patents and all registrations and
recordings thereof, including registrations, recordings and applications in the
Canadian or US Patent and Trademark Office or in any similar office or agency in
any other country or political subdivision thereof, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.
 
"Patriot Act" has the meaning ascribed to it in Section 11.20.
 
“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a target, which assets are located in the
United States or Canada or (ii) a Credit Party of 100% of the Stock and Stock
Equivalents of a target organized under the laws of any State in the United
States, the District of Columbia, or Canada, in each case, to the extent that
each of the following conditions shall have been satisfied:
 
 
A-25

--------------------------------------------------------------------------------

 
 
(a)          to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.1(i) and
(j) shall have been satisfied;
 
(b)     the Borrowers shall have notified Agent and Lenders of such proposed
Acquisition at least thirty (30) days prior to the consummation thereof and
furnished to Agent and Lenders at least fifteen (15) days prior to the
consummation thereof (1) an executed term sheet and/or letter of intent (setting
forth in reasonable detail the terms and conditions of such Acquisition) and, at
the request of Agent, such other information and documents that Agent may
request, including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Parent and its Subsidiaries
after giving effect to the consummation of such Acquisition, (3) a certificate
of a responsible officer of the Borrowers demonstrating that, after giving
effect to such Acquisition, the Borrowers are in pro forma basis compliance with
each of the financial covenants set forth in Annex G after giving effect to the
consummation of such Acquisition and (4) copies of such other agreements,
instruments and other documents as Agent reasonably shall request;
 
(c)     the Borrowers and their Subsidiaries (including any new Subsidiary)
shall execute and deliver the agreements, instruments and other documents
required by Section 3.6 and Agent shall have received, for the benefit of the
Secured Parties, a collateral assignment of the seller’s representations,
warranties and indemnities to the Borrowers or any of their Subsidiaries under
the acquisition documents;
 
(d)     such Acquisition shall not be hostile and shall have been approved by
the board of directors (or other similar body) and/or the stockholders or other
equity holders of the target;
 
(e)     no Default or Event of Default shall then exist or would exist after
giving effect thereto;
 
(f)     after giving effect to such Acquisition, the Aggregate Borrowing
Availability (as defined in the First Lien Credit Agreement) shall be at least
the greater of (x) US$30,000,000 and (y) 20% of the lesser of (1) the Revolving
Loan Commitments (as defined in the First Lien Credit Agreement) at such time
and (2) the Aggregate Borrowing Base (as defined in the First Lien Credit
Agreement) at such time; provided, that, in the calculation thereof, the
Borrowers may include up to $10,000,000 of acquired Collateral (as defined in
the First Lien Credit Agreement), subject to eligibility criteria in the First
Lien Credit Agreement and necessary valuations (including field examinations and
appraisals), in each case, reasonably acceptable to the First Lien Agent and the
Agent.
 
(g)    the total consideration paid or payable (including without limitation,
all transaction costs, assumed unpaid accounts payable and accrued expenses,
assumed or reflected on a consolidated balance sheet of the Credit Parties and
their Subsidiaries after giving effect to such Acquisition, and the maximum
amount of all deferred payments, including earnouts) for all Acquisitions
consummated during (i) any Fiscal Year shall not exceed $15,000,000 in the
aggregate for all such Acquisitions and (ii) the term of this Agreement shall
not exceed US$30,000,000 in the aggregate for all such Acquisitions; provided,
that the total consideration paid or payable shall be increased by an amount
equal to the equity of Stock of a Credit Party issued for such Acquisition;
 
 
A-26

--------------------------------------------------------------------------------

 
 
(h)    any earn-out obligations incurred in connection with a Permitted
Acquisition shall have a determinable amount and be subject to a discernible
maximum and shall be reflected as Indebtedness on the Credit Parties’
consolidated balance sheet to the extent required by GAAP, and shall be
unsecured and subordinated to the Loans, in form and substance satisfactory to
Agent;
 
(i)         after giving effect to such Acquisition, the target and its assets
shall be free and clear of all Liens other than Permitted Encumbrances, and no
Indebtedness (other than as permitted by Section 6.3 and any unpaid accounts
payable and accrued expenses referred to in clause (g) above) is assumed as a
result of the Acquisition;
 
(j)     the target has EBITDA, subject to pro forma adjustments acceptable to
Agent, for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero; and
 
(k)  the Person subject of such Acquisition: (i) does not and has not ever
sponsored, administered, participated in or contributed to a retirement or
pension arrangement that provides defined benefits to employees or former
employees of such Person; and (ii) does not have any liabilities or obligations
in respect of any such pension plan described in (i) that has been terminated or
wound up.
 
"Permitted Encumbrances" means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen's compensation, employment
insurance, social security or public liability laws or similar legislation; (c)
pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money) or leases to which any Credit Party is a
party as lessee made in the ordinary course of business; (d) inchoate and
unperfected workers', mechanics' or similar liens arising in the ordinary course
of business, so long as such Liens attach only to Equipment, Fixtures, Vessels
and/or Real Estate; (e) deposits securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which any Credit Party is a party; (f) any
attachment or judgment lien not constituting an Event of Default under Section
8.1(l); (g) zoning restrictions, easements, licenses, or other restrictions on
the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate; (h) presently existing or hereafter
created Liens in favor of Agent, on behalf of the Secured Parties; (i) Liens
expressly permitted under clauses (b) and (c) of Section 6.7 of the Agreement
and the Fleet Mortgages; and (j) to the extent not included in clause (a) or
(d), Prior Claims that are unregistered and secure amounts that are not yet due
and payable or being contested in good faith with adequate reserves therefor in
accordance with GAAP; (k) Permitted Maritime Liens; and (l) Liens securing the
First Lien Indebtedness.
 
 
A-27

--------------------------------------------------------------------------------

 
 
"Permitted Intercompany Indebtedness" means any indebtedness owing (a) by a
Credit Party to any other Credit Party in the ordinary course of business
consistent with past practice or (b) by a Credit Party to an Affiliate which is
not a Credit Party to a Credit Party so long as it is either listed on
Disclosure Schedule (3.27) or has been approved of in writing by the Lenders.
 
“Permitted Lower Lakes 17 Combination” shall mean an amalgamation, merger or
other similar combination by Lower Lakes 17 with and into Lower Lakes, provided
that Lower Lakes is the surviving entity and continues to be a Credit Party
under this Agreement.
 
“Permitted Maritime Liens” shall mean, at any time with respect to a Vessel,
(a) Liens for crew’s wages (including wages of the master of the Vessel), (b)
Liens for salvage (including contract salvage) and general average, (c) shipyard
Liens and other Liens arising by operation of law in the ordinary course of
business in operating, maintaining or repairing the Vessel, (d) Liens for wages
of stevedores when employed directly by the Vessel, or the master of the Vessel,
(e) Liens for damages arising from maritime torts which are covered by insurance
and any deductible applicable thereto, or in respect of which a bond or other
security has been posted on behalf of the Vessel owner with the appropriate
court or other tribunal to prevent the arrest or secure the release of the
Vessel from arrest, (f) Liens for charters or subcharters, or leases or
subleases, that existed as of the Closing Date or are subordinate to the Lien of
the relevant Mortgage; provided that, in each case, any such Liens shall (i) be
discharged in the ordinary course of business and (ii) secure claims not more
than thirty (30) days past due unless the same is being contested in good faith
by appropriate proceedings being diligently pursued and adequate reserves have
been set aside in accordance with GAAP with respect to the same and the failure
to satisfy such claim could not reasonably be expected to result in the imminent
sale, loss or forfeiture of such Vessel.
 
"Person" means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
"Pierson" means the Robert S. Pierson (formerly known as the Wolverine), a
documented vessel of Canada and bearing Certificate of Registry Official Number
832253.
 
"Pierson Mortgage" means the statutory ship mortgage of the Pierson made by
Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
"Pledge Agreements" means the Pledge Agreements delivered by the applicable
Credit Parties on the Closing Date, as amended, restated, modified or
supplemented from time to time, and any other pledge agreement entered into
after the Closing Date by any Credit Party (as required by the Agreement or any
other Loan Document).
 
"Preferred Equity" means the 300,000 shares of Series A Convertible Preferred
Stock issued by Rand pursuant to the Preferred Stock Purchase Agreement.
 
"Preferred Stock Purchase Agreement" means the Preferred Stock Purchase
Agreement dated as of September 2, 2005 by and among Parent, Knott Partners LP
and Bay Resource Partners L.P.
 
 
A-28

--------------------------------------------------------------------------------

 
 
"Prior Claims" shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Agent's security interests (or interests similar thereto under
applicable law) against all or part of the Collateral, including for amounts
owing for employee source deductions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers' compensation, Quebec corporate
taxes, pension fund obligations, Wage Earner Protection Program Act (Canada)
obligations and overdue rents.
 
"Proceeds" means "proceeds," as such term is defined in the Code, and in any
event shall include (a) any and all proceeds of any insurance, indemnity,
warranty or guarantee payable to any Credit Party from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) recoveries from any claim of any Credit
Party against third parties (i) for past, present or future infringement of any
Patent or Patent License, or  (ii) for past, present or future infringement or
dilution of any Copyright, Copyright License, Design, Design License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Credit Party against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or non-conformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition or dealing with any of the
Collateral and all rights arising out of Collateral.
 
"Projections" means the Borrowers' four (4) year forecasted consolidated:  (a)
balance sheets; (b) profit and loss statements; and (c) cash flow statements and
otherwise consistent with the historical Financial Statements of Parent and its
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
"Qualified Assignee" means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any "accredited investor" (as
defined under Regulation D, Rule 501, promulgated under the US Securities Act of
1933, as amended) which extends credit or buys loans as one of its businesses,
including a mutual fund, lease financing company and commercial finance company,
in each case, which, through its applicable lending office, is capable of
lending to the applicable Borrower; provided, that absent Agent's prior consent,
(x) no Person proposed to become a Lender after the Closing Date and determined
by Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee and (y) no Person or Affiliate of such
Person proposed to become a Lender other than a Person that is already a Lender
after the Closing Date and that holds Stock issued by any Credit Party shall be
a Qualified Assignee.
 
 
A-29

--------------------------------------------------------------------------------

 
 
“Qualified Plan” means an ERISA Plan that is intended to be qualified under
Section 401(a) of the Revenue Code.
 
"Racketeering Activities" means involvement or affiliation with any
organization, group or individual that engages in or encourages its members to
engage in any illegal activities specified in (i) Title 18 of the U.S. Code,
(ii) the Mexican Federal Penal Code (Codigo Penal Federal) or the local penal
codes of the States of Mexico, or (iii) any other similar state or applicable
foreign criminal law
 
"Rand" means Rand Logistics, Inc., a Delaware corporation.
 
"Rand Finance" means Rand Finance Corp., a Delaware corporation.
 
"Real Estate" has the meaning ascribed to it in Section 3.6.
 
“Register” has the meaning ascribed to it in Section 1.11(b).
 
"Related Persons" means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
 
“Relationship Bank” has the meaning ascribed to it in Annex C.
 
"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any  Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject. For the avoidance of
doubt, the term “Requirement of Law” shall include FATCA and any
intergovernmental agreements with respect thereto between the United States and
another jurisdiction.
 
"Requisite Lenders" means two or more Lenders (including, in any event, Agent)
which are not Affiliates (which, for purposes of this definition, shall include
any joint venture in which any Lender or Affiliate is a member or partner) of
each other having, more than 50% of the aggregate outstanding amount of the
Loans; provided, that if there are only two Lenders, then Requisite Lenders
means both such Lenders.
 
 
A-30

--------------------------------------------------------------------------------

 
 
"Restricted Payment" means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party's Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Indebtedness (other than the First Lien Obligations and
Permitted Intercompany Indebtedness); (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party's Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates.
 
"Revenue Code" means the United States Internal Revenue Code of 1986, as
amended.
 
"Revolving Loan" shall have the meaning given to such term in the First Lien
Credit Agreement as of the Second Amendment Closing Date or as modified after
the Second Amendment Closing Date in a manner not prohibited by the
Intercreditor Agreement.
 
"Saginaw" means the Saginaw (formerly the John J. Boland), a single screw steam
propulsion self-unloading bulk carrier and bearing Canadian Certificate of
Registry Official Number 822418.
 
"Saginaw Mortgage" means the statutory ship mortgage of the Saginaw made by
Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
“SDN List” has the meaning ascribed to it in Section 3.30.
 
"Second Amendment Closing Date" means March 27, 2015.
 
"Secured Parties" means (1) Agent on behalf of (a) itself, (b) the Cdn. Lenders
and (c) the US Lenders and (2) the Lenders.
 
"Security" means all security (including guarantees) held from time to time by
or on behalf of the Lenders or Agent on behalf of the Lenders, securing or
intended to secure directly or indirectly repayment of the Obligations and
includes, without limitation, all security described in Annex J.
 
"Security Agreements" means the security agreements dated as of the Closing
Date, as amended, restated, modified or supplemented from time to time, entered
into between Agent, on behalf of Secured Parties, and each Credit Party that is
a signatory thereto.
 
"Senior Funded Debt to EBITDA Ratio" means, with respect to Parent and its
Subsidiaries, on a consolidated basis, the ratio of (a) Funded Debt as of any
date of determination (including the closing balance of the Revolving Loan on
the date of determination, but excluding any Funded Debt which is subordinated
to the First Lien Loans), to (b) EBITDA for the twelve months ending on that
date of determination.
 
 
A-31

--------------------------------------------------------------------------------

 
 
"Solvent" shall mean, with respect to any Person on a particular date, that on
such date (i) the property of such Person is sufficient, if disposed of at a
fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due, (ii) the property of such Person is, at a
fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of such Person; (iii) such Person has not ceased paying
its current obligations in the ordinary course of business as they generally
become due; and (iv) such Person is not for any reason unable to meet its
obligations as they generally become due.  The amount of contingent liabilities
(such as litigation, guarantees and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
“STA” means the Securities Transfer Act, 2006 (Ontario) or, to the extent
applicable, similar legislation of any jurisdiction, as amended from time to
time.
 
"Stock" means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or non-voting, participating or
non-participating, including common stock, preferred stock or any other equity
security.
 
"Stock Equivalents" means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
"Stockholder" means, with respect to any Person, each holder of Stock of such
Person.
 
"Subsidiary" means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.
 
"Tax" and "Taxes" have the meaning ascribed to them in Section 1.14(a).
 
 
A-32

--------------------------------------------------------------------------------

 
 
“Tax Affiliate” means, (a) each Borrower and its Subsidiaries, (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.
 
“Tecumseh” means the Tecumseh (formerly the Tina Litrico), a self-propelled
steel cargo vessel and bearing Canadian Certificate of Registry Official Number
836045.
 
“Tecumseh Mortgage” means the statutory ship mortgage of the Tecumseh, made by
Lower Lakes in favor of Agent, dated as of the Closing Date, as amended,
restated, modified or supplemented from time to time.
 
“Term Commitment” of any Lender shall mean the Cdn. Term Commitment or the US
Term Commitment for such Lender.
 
“Term Loan" means the Cdn. Term Loan, the US GR Term Loan or the US BC Term Loan
and “Term Loans” means all of them.
 
"Term Loan Account" shall mean Agent's US Dollar account number 07236272493 in
the name of Agent at Fifth Third Bank -- Cincinnati, ABA# 042-000-314, Account
Name:  Guggenheim Corporate Funding, or such other account(s) as may be
specified in writing by Agent as the "Term Loan Account".
 
 “Termination Date" means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged and (c) Borrowers shall not have any
further right to borrow any monies under the Agreement.
 
“Terrorist Lists” has the meaning ascribed to it in Section 3.30.
 
“Time Charter Agreements” means, collectively, (i) the time charter agreement
dated as of September 22, 2004 (as amended on April 22, 2005) between Grand
River and LLTC in respect of the Invincible, (ii) the time charter agreement
dated as of September 22, 2004 (as amended on April 22, 2005) between Grand
River and LLTC in respect of the Manistee, (iii) the time charter agreement
dated as of February 29, 2008 between Grand River and LLTC in respect of the
Calumet, (iv) the time charter agreement dated as of February 29, 2008 between
Grand River and LLTC in respect of the Manitowoc, (v) the time charter agreement
dated as of February 11, 2011 between Grand River and LLTC in respect of the
Lewis J. Kuber, (vi) the time charter agreement dated as of February 11, 2011
between Grand River and LLTC in respect of the James L. Kuber, (vii) the time
charter agreement dated as of February 11, 2011 between Grand River and LLTC in
respect of the Victory, (viii) the time charter agreement dated as of February
11, 2011 between Grand River and LLTC in respect of the Moore and (ix) the time
charter agreement dated as of April 1, 2013 between Grand River and LLTC in
respect of the Ashtabula and Defiance.
 
"Total Funded Debt to EBITDA Ratio" means, with respect to Parent and its
Subsidiaries, on a consolidated basis, the ratio of (a) Funded Debt as of any
date of determination (including the closing balance of the Revolving Loan on
the date of determination), to (b) EBITDA for the twelve months ending on that
date of determination.
 
 
A-33

--------------------------------------------------------------------------------

 
 
"Trademark License" means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
"Trademarks" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and Intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the Canadian or US Patent and Trademark Office or in any similar office or
agency in any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.
 
“Trigger Period” shall have the meaning given to such term in the First Lien
Credit Agreement as of the Second Amendment Closing Date or as modified after
the Second Amendment Closing Date in a manner not prohibited by the
Intercreditor Agreement.
 
“Unfunded Pension Liability” means the excess of a US Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
US Pension Plan’s assets, determined in accordance with the assumptions used for
funding the US Pension Plan pursuant to Section 430 of the Revenue Code for the
applicable plan year.
 
"US Base Rate" means, for any day, a rate per annum equal to the highest of (a)
the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.50% per annum
and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated for each
such day based on a LIBOR Period of three months determined two (2) Business
Days prior to such day plus (y) the excess of the applicable margin for LIBOR
Rate Loans (specified in Section 1.5) over the applicable margin for US Base
Rate Loans (specified in Section 1.5), in each instance, as of such day.  Any
change in the US Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate or LIBOR for a LIBOR Period of three months.
Notwithstanding anything in the foregoing to the contrary, such US Base Rate
shall be subject to a floor of two and a quarter percent (2.25%) per annum and a
cap of three and a quarter percent (3.25%) per annum.
 
"US Base Rate Loan" means a Loan denominated in US Dollars that bears interest
by reference to the US Base Rate.
 
“US BC Term Loan" has the meaning assigned to it in Section 1.1(e)(i).
 
"US Borrowers" means Grand River and Black Creek.
 
“US Credit Parties" means all Credit Parties that exist pursuant to the laws of
any State of the United States and "US Credit Party" means any one of them.
 
 
A-34

--------------------------------------------------------------------------------

 
 
"US Dollars" or "US$" shall mean the lawful currency of the United States of
America.
 
"US GR Term Loan" has the meaning assigned to it in Section 1.1(d)(i).
 
"US Lender Party" means each of Agent and each Lender, in each case that is a
United States person as defined in Section 7701(a)(30) of the Revenue Code.
 
"US Lenders" means all Lenders other than Lenders making term loan(s) to Lower
Lakes in accordance with the terms of this Agreement.
 
“US Loans” means, collectively, all Loans other than the Cdn. Loans.
 
"US Owned Vessels" means, collectively, the Invincible, the Manistee, the
Calumet, the Manitowoc, the Defiance, the Ashtabula, the James L. Kuber, the
Lewis J. Kuber, the Moore and the Victory.
 
"US Pension Plan" means a "pension plan", as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in Section 4001(a)(3) of ERISA), and to which a Credit Party, or
any corporation, trade or business that is, along with any other Person, a
member of a Controlled Group, may reasonably be expected to have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
 
“US Term Commitment” of any Lender shall mean the amount of “US Term Commitment”
for such Lender as set forth on Annex I to this Agreement or in the most recent
Assignment Agreement executed by such Lender, as such commitment may be reduced,
amortized or adjusted from time to time in accordance with this Agreement, and
"US Term Commitments" means all of them.
 
"US Vessels" means, collectively, the Invincible, the Manistee, the Calumet, the
Manitowoc, the Defiance, the Ashtabula, the James L. Kuber, the Lewis J. Kuber,
the Moore and the Victory.
 
"US Welfare Plan" means a "welfare plan", as such term is defined in Section
3(1) of ERISA.
 
"Vessels" means, collectively, the Cdn. Vessels and the US Vessels.
 
“Victory” means the tug Victory, a documented vessel of the United States
bearing U.S. Official Number 637185.
 
"Working Capital" means, on a consolidated basis, Parent and its Subsidiaries'
current assets (excluding cash balances, interest rate swap valuation assets and
deferred income tax assets) less current liabilities (excluding Revolving Loan
Advances (as defined in the First Lien Credit Agreement), interest rate swap
valuation liabilities, liabilities converted to equity, deferred income tax
liabilities, the current portion of long-term debt, deferred payment liabilities
and amounts owing under any subordinated notes issued upon the conversion of
Preferred Equity).
 
 
A-35

--------------------------------------------------------------------------------

 
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words "herein," "hereof" and "hereunder" and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words "including", "includes" and "include"
shall be deemed to be followed by the words "without limitation"; the word "or"
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.
 
 
A-36

--------------------------------------------------------------------------------

 
 
ANNEX B (Section 1.2A)
to
CREDIT AGREEMENT
 
Reserved
 
 
B-1

--------------------------------------------------------------------------------

 
 
ANNEX C (Section 1.7)
to
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Subject to Section 1.7 and Section 5.14 of the First Lien Credit Agreement, each
Credit Party shall establish and maintain the Cash Management Systems described
below:
 
(a)           On or before the Closing Date and until the Termination Date, each
Credit Party shall (i) establish lock boxes ("Lock Boxes") or, at Agent’s
discretion, blocked accounts ("Blocked Accounts") at one or more of the banks
set forth in Disclosure Schedule (3.19), and shall request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to such Lock Boxes, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
(whether or not otherwise delivered to a Lock Box) into one or more Blocked
Accounts in such Credit Party's name and at a bank identified in Disclosure
Schedule (3.19) (each, a "Relationship Bank").  On or before the Closing Date,
each Borrower shall have established a concentration account in its name (each,
a "Concentration Account" and collectively, the "Concentration Accounts") at the
bank that shall be designated as the Concentration Account bank for each such
Borrower in Disclosure Schedule (3.19) (the "Concentration Account Bank"), which
bank shall be reasonably satisfactory to Agent.
 
(b)           Each of Lower Lakes and LLTC may maintain, in its name, an account
(each a "Disbursement Account" and collectively, the "Disbursement Accounts") at
a bank acceptable to Agent into which First Lien Agent shall, from time to time,
deposit proceeds of Revolving Credit Advances and Swing Line Advances (each, as
defined in the First Lien Credit Agreement) made to such Borrower pursuant to
Section 1.1 of the First Lien Credit Agreement for use by such Borrower in
accordance with the provisions of Section 1.4 of the First Lien Credit
Agreement.
 
(c)           On or before the Closing Date (or such later date as Agent shall
consent to in writing), the Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into blocked account agreements with the First Lien Agent, for the
benefit of itself and the First Lien Lenders, and/or Agent, for the benefit of
itself and Lenders, and the Credit Parties, as applicable, in form and substance
reasonably acceptable to Agent, which shall become operative on or prior to the
Closing Date.  Each such blocked account agreement shall provide, among other
things, that (i) all items of payment deposited in such account and proceeds
thereof deposited in the Concentration Account are subject to such agreement
held by such bank as agent or bailee-in-possession for the First Lien Agent, on
behalf of itself and the First Lien Lenders, or Agent, on behalf of itself and
the Lenders, as applicable, (ii) the bank executing such agreement has no rights
of setoff or recoupment or any other claim against such account, as the case may
be, other than (1) for payment of its service fees and other charges directly
related to the administration of such accounts and (if the Relationship Bank is
located in Canada) the Disbursement Accounts maintained with such Relationship
Bank, (2) (in the cases of Blocked Accounts and Disbursement Accounts maintained
in Canada) for the amount of any required adjustments due to clerical error or
calculation errors directly relating to such accounts or the Disbursement
Accounts, (3) for returned checks or other items of payment, or (4) in
accordance with any court order, notice of garnishment or applicable law binding
on such Relationship Bank; and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an "Activation Notice") from the First
Lien Agent or, subject to the Intercreditor Agreement, Agent (which Activation
Notice may be given by the First Lien Agent or, subject to the Intercreditor
Agreement, Agent, at any time at which an Event of Default has occurred and is
continuing (an "Activation Event")), to forward immediately all amounts in each
Blocked Account to the Concentration Account Bank and to commence the process of
daily sweeps from such Blocked Account into the Concentration Account and (B)
with respect to the Concentration Account Bank, such bank agrees from and after
the receipt of an Activation Notice from the First Lien Agent or, subject to the
Intercreditor Agreement, Agent, upon the occurrence of an Activation Event, to
immediately forward all amounts received in the Concentration Account to the
Collection Account through daily sweeps from such Concentration Account into the
Collection Account.  From and after the date the First Lien Agent or, subject to
the Intercreditor Agreement, Agent, has delivered an Activation Notice to any
bank with respect to any Blocked Account(s), no Credit Party shall accumulate or
maintain cash in Disbursement Accounts or payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements.
 
 
C-1

--------------------------------------------------------------------------------

 
 
(d)           So long as no Event of Default has occurred and is continuing, the
Borrowers may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, Lock Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, a Credit
Party and such bank shall have executed and delivered to Agent a blocked account
agreement, in form and substance reasonably satisfactory to Agent.  A Credit
Party shall close any of its accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within thirty
(30) days following notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in Agent's reasonable judgment, or as
promptly as practicable and in any event within sixty (60) days following notice
from Agent, that the operating performance, funds transfer or availability
procedures or performance with respect to accounts or Lock Boxes of the bank
holding such accounts or Agent’s liability under any blocked account agreement
with such bank is no longer acceptable in Agent's reasonable judgment.
 
(e)           The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which a Credit Party shall have granted
a Lien to Agent, on behalf of itself and Lenders, pursuant to the Collateral
Accounts.
 
(f)           Reserved.
 
(g)           Each Credit Party shall, and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Credit Party (each a "Related Person") to (i) hold in trust for Agent, for the
benefit of Secured Parties, all checks, cash and other items of payment received
by such Credit Party or any such Related Person, and (ii) within one (1)
Business Day after receipt by such Credit Party or any such Related Person of
any checks, cash or other items of payment, deposit the same into a Blocked
Account.  Each Credit Party on behalf of itself and each Related Person
acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral.  Except as
otherwise provided in this Agreement, all proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into Blocked
Accounts.
 
 
C-2

--------------------------------------------------------------------------------

 
ANNEX D-1 (Section 2.1(a))
to
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):
 
A.           All Appendices to the Agreement, in form and substance satisfactory
to Agent.
 
B.           Duly executed copies of the First Lien Credit Agreement
establishing a term credit facility in an amount of US$105,000,000 and a
revolving credit facility in the amount of US$35,000,000, and each of the other
First Lien Loan Documents, in form and substance satisfactory to Agent.
 
C.           Duly executed originals of the Guarantees, the Security Agreements,
and the Intercreditor Agreement, dated the Closing Date or such earlier date
acceptable to Agent, and all instruments, documents and agreements executed
pursuant thereto.
 
D.           Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Secured Parties.
 
E.           Evidence satisfactory to Agent that Agent (for the benefit of
itself and the other Secured Parties) has a valid and perfected security
interest in the Collateral, subject only to Permitted Encumbrances, including
(i) such documents duly executed by each Credit Party (including financing
statements under the PPSA or the Code and other notice filings and applicable
documents under the laws of any jurisdiction with respect to the perfection and
publication of Liens) as Agent may reasonably request in order to perfect and
publish its security interests in the Collateral, and (ii) copies of search
reports listing all effective financing statements and other applicable notice
of lien filings that name any Credit Party as debtor, together with certificates
of the applicable Governmental Authority constituting evidence thereof, none of
which shall cover the Collateral, except for those relating to Permitted
Encumbrances.
 
F.           Evidence satisfactory to Agent that the stock certificates and
related stock powers for each of the Credit Parties (other than Rand and Rand
Finance) are in the possession of the First Lien Agent.
 
G.           Evidence satisfactory to Agent that, as of the Closing Date, Cash
Management Systems complying with Annex C to the Agreement have been established
and are currently being maintained in the manner set forth in such Annex C,
together with copies of duly executed blocked account and lock box agreements,
reasonably satisfactory to Agent, with the banks as required by Annex C.
 
 
D-1

--------------------------------------------------------------------------------

 
 
H.           For each Credit Party, such Person's (a) organizational documents
and all amendments thereto (including any shareholders agreements), and (b)
certificates of compliance or status (or applicable equivalent thereof)
evidencing each Borrower's qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable authorized Governmental Authority.
 
I.           For each Credit Party, (a) such Person's bylaws, together with all
amendments thereto and (b) resolutions of such Person's Board of Directors and
shareholders (where necessary), approving and authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and the transactions to be consummated in connection therewith, each certified
as of the Closing Date by such Person's corporate secretary or an assistant
secretary as being in full force and effect without any modification or
amendment and also approving, in the case of Cdn. Credit Parties whose shares
are pledged, the pledge of such Credit Party's shares by way of security to
Agent pursuant to the Pledge Agreements, and the transfer of such shares
pursuant to such Pledge Agreements.
 
J.           For each Credit Party, signature and incumbency certificates of the
officers of each such Person executing any of the Loan Documents, certified as
of the Closing Date by such Person's corporate secretary or an assistant
secretary as being true, accurate, correct and complete.
 
K.           Duly executed originals of opinions of Katten Muchin Rosenman LLP,
Seward & Kissel LLP and Norton Rose Fulbright Canada LLP, counsel for the Credit
Parties, together with any local counsel opinions reasonably requested by Agent,
each in form and substance reasonably satisfactory to Agent and its counsel,
dated the Closing Date.
 
L.           Agent shall have received duly executed originals of a certificate
of an officer of Rand, dated the Closing Date, stating that, since March 31,
2013, (a) no event or condition has occurred or is existing which could
reasonably be expected to have a Material Adverse Effect; (b) there has been no
material adverse change in the industry in which Borrowers operate; (c) no
Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Credit Party; (e) after giving effect to the transactions
contemplated by the Credit Agreement, each Credit Party will be Solvent; and (f)
there has been no material increase in liabilities, liquidated or contingent,
and no material decrease in assets of the Borrowers or any of their
Subsidiaries.
 
M.           Agent, on behalf of Lenders, shall have received all requested
landlord agreements, mortgagee agreements and bailee letters in form and
substance satisfactory to Agent, in each case as required pursuant to Section
5.9.
 
N.           Agent shall have received confirmation of projected dry-dock and
winter work expenses and schedule which shall be in form and substance
reasonably satisfactory to Agent.
 
O.           Agent shall have received the Financial Statements, Projections and
other materials set forth in Section 3.4, in each case in form and substance
reasonably satisfactory to Agent and Agent shall be satisfied, in its sole
discretion with all of the foregoing.  Agent shall have further received a
certificate of the Chief Executive Officer and/or the Chief Financial Officer of
Rand, based on such Projections, to the effect that the Projections are based
upon estimates and assumptions stated therein, all of which Rand believes to be
reasonable and fair in light of current conditions and current facts known to
Rand and, as of the Closing Date, reflect Rand's good faith and reasonable
estimates of its future financial performance and of the other information
projected therein for the period set forth therein.
 
 
D-2

--------------------------------------------------------------------------------

 
 
P.           This Agreement shall have been executed and delivered by all
parties hereto.
 
Q.           Agent shall have received a source and use of funds statement.
 
R.           Each Credit Party shall be in compliance in all material respects
with all Material Contracts.
 
S.           Copies of all documented Material Contracts of the Credit Parties
certified by the Credit Parties to be true copies, shall have been delivered to
Agent.
 
T.           There shall not exist or have occurred a Material Adverse Effect.
 
U.           The Borrowers shall have received all necessary or required
consents from Governmental Authorities and third parties in respect to
completion of the transactions contemplated herein and under the First Lien
Credit Agreement.
 
V.           Receipt by Agent of an updated quarterly Operating Plan (including
budgeted Capital Expenditures) (which shall also be broken down for each of the
Borrowers) for the Fiscal Year ending March 31, 2015, which shall include a
calculation of anticipated Excess Cash Flow for such Fiscal Year and shall
otherwise be reasonably satisfactory to the Lenders.
 
W.           Receipt by Agent of all fees payable to Agent and Lenders,
including under the Fee Letter, and receipt by counsels to the Co-Arrangers and
third-party advisors deemed appropriate by the Co-Arrangers, of all costs and
expenses required to be paid pursuant to Section 11.3.
 
X.           Receipt by Agent of a copy of the executed Termination and Release,
with respect to the Lower Lakes mortgages and guaranty.
 
Y.           Such other certificates, documents and agreements respecting any
Credit Party as Agent may reasonably request.
 
All documents delivered shall be in full force and effect, and in form and
substance satisfactory to the Lenders.
 
 
D-3

--------------------------------------------------------------------------------

 
 
ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
The Credit Parties shall deliver, or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:
 
(a)           Monthly Financials.  To Agent and Lenders, (x) within thirty-five
(35) days after the end of each Fiscal Month that is not the last Fiscal Month
in any Fiscal Quarter and (y) within forty-five (45) days after the end of each
Fiscal Month that is the last month in any Fiscal Quarter, financial information
regarding Parent and its Subsidiaries, certified by the Chief Financial Officer
of Parent, consisting of consolidated and consolidating (i) unaudited balance
sheets as of the close of such Fiscal Month and the related statements of income
and cash flows for that portion of the Fiscal Year ending as of the close of
such Fiscal Month; (ii) unaudited statements of income and cash flows for such
Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments); and (iii) a summary of the outstanding balance
of all Permitted Intercompany Debt as of the last day of that Fiscal Month;
provided, that such financial information shall be delivered within sixty (60)
days after the first month in each Fiscal Year.  Such financial information
shall be accompanied by the certification of the Chief Financial Officer of
Parent that (i) such financial information presents fairly in accordance with
GAAP (subject to normal year-end adjustments and the absence of footnotes) the
financial position and results of operations of Parent and its Subsidiaries, on
an unconsolidated and combined basis, in each case as at the end of such Fiscal
Month and for that portion of the Fiscal Year then ended and (ii) any other
information presented is true, correct and complete in all material respects and
that there was no Default or Event of Default in existence as of such time or,
if a Default or Event of Default shall have occurred and be continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.  In addition, Parent shall deliver to Agent and Lenders, (x)
within thirty-five (35) days after the end of each Fiscal Month that is not the
last Fiscal Month in any Fiscal Quarter and (y) within forty-five (45) days
after the end of each Fiscal Month that is the last month in any Fiscal Quarter,
a management discussion and analysis that includes a comparison to budget for
that Fiscal Month and a comparison of performance for that Fiscal Month to the
corresponding period in the prior year.
 
(b)           Quarterly Financials.  To Agent and Lenders, within forty-five
(45) days after the end of each Fiscal Quarter (including, without limitation,
the last Fiscal Quarter in any Fiscal Year), consolidated and consolidating
financial information for Parent and its Subsidiaries, certified by the Chief
Financial Officer of Parent, including (i) unaudited balance sheets as of the
close of such Fiscal Quarter and the related statements of income and cash flow
for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments and the absence of footnotes).  Such financial
information shall be accompanied by (A) a statement in reasonable detail (each,
a "Compliance Certificate") showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis and (B) the certification of the Chief Financial Officer of Parent that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position, results of operations
and statements of cash flows of Parent and its Subsidiaries, as at the end of
such Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects, (iii) all current and special payments required to have been made
pursuant to applicable law in respect of Canadian Pension Plans and all ERISA
Plans have been made and (iv) that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.  In addition, Parent shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter
(including, without limitation, the last Fiscal Quarter in any Fiscal Year), a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
 
 
E-1

--------------------------------------------------------------------------------

 
 
(c)           Operating Plan.  To Agent and Lenders, as soon as available, but
not later than thirty (30) days after the end of each Fiscal Year, an annual
combined operating plan (the "Operating Plan") for Parent and its Subsidiaries,
approved by the Board of Directors of Parent, for the following Fiscal Year,
which (i) includes a statement of all of the material assumptions on which such
plan is based, (ii) includes projected monthly income statement, balance sheets
and source and use of funds for the following year and (iii) Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management's good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.
 
(d)           Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited consolidated Financial
Statements for Rand and the unaudited management prepared Financial Statements
of Parent and its Subsidiaries on a consolidating basis, consisting of balance
sheets and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with GAAP; provided,
that if Rand acquires any operating entity that is not a Subsidiary of Parent,
then the audited Financial Statements shall be delivered with respect to Parent
and its Subsidiaries.  The consolidated Financial Statements shall be certified
annually without qualification, by an independent accounting firm of national
standing or otherwise acceptable to Agent.  Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that an Event of Default has occurred with respect to the
Financial Covenants (or specifying those Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Events of Default, (iii) the annual letters to such accountants
in connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Parent that all such Financial Statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Parent and its Subsidiaries, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Event of Default in existence as of such time or, if an Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Event of Default.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(e)           Management Letters.  To Agent and Lenders, within five (5)
Business Days after receipt thereof by any Credit Party, copies of all
management letters, exception reports or similar letters or reports received by
such Credit Party from its independent chartered accountants.
 
(f)           Default Notices.  To Agent and Lenders, as soon as practicable,
and in any event within five (5) Business Days after an executive officer of a
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event which has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
 
(g)           Securities Filings and Press Releases.  To Agent and Lenders,
promptly upon their becoming available, copies of:  (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; (ii) all regular and periodic reports and
all prospectuses and registration statements, if any, filed by any Credit Party
with any securities exchange or securities commission or any governmental or
private regulatory authority; and (iii) all press releases and other statements
made available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.
 
(h)           Subordinated Indebtedness, First Lien Indebtedness  and Equity
Notices.  To Agent, as soon as practicable, copies of all material written
notices given or received by any Credit Party with respect to any subordinated
Indebtedness, First Lien Indebtedness or Stock of such Person, and, within two
(2) Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any subordinated Indebtedness or
First Lien Indebtedness, notice of such event of default.
 
(i)           Supplemental Schedules.  To Agent, supplemental disclosures, if
any, required by Section 5.6.
 
(j)           Litigation.  To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of US$500,000, (ii) seeks injunctive relief, (iii)
is asserted or instituted against any Canadian Pension Plan or ERISA Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Canadian Pension Plan or ERISA Plan, (iv) alleges criminal
misconduct by any Credit Party, or (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities.
 
(k)           Insurance Notices.  To Agent, (i) disclosure of losses or
casualties required by Section 5.4; (ii) notify Agent promptly if Marsh Canada
Ltd. (“Broker”) ceases to be the Broker for the insurance required by Section
5.4 or in the event of any changes to the insurance which would cause the
insurance to not comply with Section 5.4; (iii) notify Agent promptly and
forward all notices received from the Broker, or any insurance carrier,
regarding change in insurance, renewal or non-renewal of insurance, or
termination of insurance; (iv) notify Agent, within thirty (30) days of renewal
of each insurance required under Section 5.4, of the status of renewal and
within fifteen (15) days notify Agent of confirmation of renewal or status of
negotiation for renewal; (v) provide on a monthly basis a written report
confirming the status of each policy of insurance required under Section 5.4,
and confirming that premium payments have been made with evidence of such
payments, until such time as the Broker provides a letter of undertaking without
a waiver or limitation of liability for negligent failure to perform Broker
undertakings.
 
 
E-3

--------------------------------------------------------------------------------

 
 
(l)           Environmental Notices.  To Agent in writing, promptly upon (i) the
receipt by any Credit Party of any notice of violation of or potential liability
or similar notice under any Environmental Law, (ii) learning of or receipt by
any Credit Party of any notice of (A) unpermitted Releases, (B) the existence of
any condition that could reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, could reasonably be expected to result in Material Environmental
Liabilities, (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv)
learning of or receipt by any Credit Party of any notice of any proposed
acquisition or lease of Real Estate, if such acquisition or lease could have a
reasonable likelihood of resulting in Material Environmental Liabilities.
 
(m)           Lease Default Notices.  To Agent, (i) within two (2) Business Days
after receipt thereof, copies of any and all default notices received under or
with respect to any leased location or public warehouse where Collateral is
located, and (ii) such other notices or documents as Agent may reasonably
request.
 
(n)           Lease Amendments.  To Agent, within two (2) Business Days after
receipt thereof, copies of all material amendments to real estate leases.
 
(o)           Hedging Agreements.  To Agent, within two (2) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
 
(p)           Material Contracts. To Agent, (i) within fifteen (15) Business
Days after entering into any new Material Contract or any amendment,
restatement, extension or renewal of an existing Material Contract, an executed
copy of such Material Contract and (ii) within thirty (30) days after entering
into any new Material Contract or any amendment, restatement, extension or
renewal of an existing Material Contract, a specific assignment to Agent
constituting a first priority Lien (subject only to Permitted Encumbrances) of
the rights, entitlements and benefits of any Credit Party under such Material
Contract and/or the earnings of any Credit Party in respect thereof, duly
acknowledged by each counter-party thereto, in form and substance reasonably
satisfactory to Agent.
 
(q)           Capital Expenditures Reporting Plan.  To Agent and Lenders, on
December 31 of each Fiscal Year and with updated reports due on the fifteenth
day and the final day of each Fiscal Month through and including April 15 of
such Fiscal Year, a capital expenditures, dry-dock and winter work reporting
plan (the "Capital Expenditures Reporting Plan") for Parent and its
Subsidiaries, which shall be in form and substance reasonably satisfactory to
Agent and in the form of Schedule I to this Annex E.
 
 
E-4

--------------------------------------------------------------------------------

 
 
(r)           Manitoulin.  To Agent and Lenders, concurrently with the delivery
of financials specified in clauses (a), (b) or (d) above, a project report and
management discussion and analysis report as to the Manitoulin, in form and
substance satisfactory to Agent; provided, however, that the items required to
be delivered pursuant to this subsection (r) shall not be required to be
delivered at any time from and after the date that all of the following are
satisfied: (i) the Conversion is completed; (ii) the Manitoulin first arrives in
Montreal, Canada; and (iii) the Agent has obtained executed copies of all
documentation reasonably deemed necessary by Agent to obtain a security interest
in the Manitoulin or confirm its prior security interest therein, as the case
may be, which documentation shall also be in form and substance reasonably
satisfactory to the Agent.
 
(s)           Other Documents.  To Agent and Lenders, such other financial and
other information respecting any Credit Party's business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
 
Any materials delivered to Agent pursuant to the foregoing provisions and not
otherwise delivered to the Lenders shall be made available to any Lender by
Agent promptly following its request therefor.
 
 
E-5

--------------------------------------------------------------------------------

 
 
ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Parent shall deliver or cause to be delivered the following:
 
(a)           Reserved.
 
(b)           To Agent, upon its reasonable request, and in any event at least
once every month (together with a copy of all or any part of the following
reports requested by any Lender in writing after the Closing Date), at the time
of delivery of each of the monthly Financial Statements delivered pursuant to
Annex E, each of the following reports, each of which shall be prepared by the
applicable Borrower as of the last day of the immediately preceding month or the
date two (2) days prior to the date of any such request:
 
(i)           a Borrowing Base Certificate with respect to Lower Lakes and LLTC,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; provided, that with respect to the Borrowing
Base Certificate required to be prepared for the Fiscal Month ending June 30th
of each Fiscal Year, such Borrowing Base Certificate shall instead include the
period commencing on June 1st and ending on July 1st of such Fiscal Year and
shall be delivered no later than July 15th of each Fiscal Year;
 
(ii)           with respect to each Borrower, a monthly trial balance showing
Accounts outstanding aged from invoice date as follows:  1 to 30 days past due,
31 to 60 days past due, 61 to 90 days past due and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.
 
(iii)           with respect to each Borrower, a monthly trial balance showing
payables outstanding aged from invoice date as follows:  1 to 30 days past due,
31 to 60 days past due, 61 to 90 days past due and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.
 
(c)           To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E (or as otherwise requested by Agent in
its reasonable discretion):
 
(i)           an aging of accounts payable and a reconciliation of that accounts
payable aging to each Borrower's general ledger and monthly Financial Statements
delivered pursuant to Annex E in the form set out in Exhibit 4.1(b), in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(ii)           an aging of accounts receivable and a reconciliation of that
accounts receivable aging to each Borrower's general ledger and monthly
Financial Statements delivered pursuant to Annex E in the form set out in
Exhibit 4.1(b), in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
 
F-1

--------------------------------------------------------------------------------

 
 
(iii)           a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to each Borrower's general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(d)           To Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E, (i) a list of government
contracts of the Borrowers subject to any of the requirements or procedures
applicable to assignments of accounts under the Financial Administration Act
(Canada), as amended, the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727), as amended, or any similar provincial, local or foreign law; and
(ii) a list of any applications for the registration of any Intellectual
Property with the Canadian or US Industrial Design Office, Canadian or US Patent
and Trademark Office, Canadian or US Intellectual Property Office, Canadian or
US Copyright Office or any similar office or agency in which a Borrower has
filed during the prior Fiscal Month; and a statement as to the amount of each
Account owed by such Account Debtor that is insured by a credit insurance
provider, and if so insured, the name of such insurance provider;
 
(e)           Prior to the occurrence and continuance of a Trigger Period or
Event of Default, the Agent shall be entitled, at the expense of the Borrowers,
to cause two (2) appraisals of the Vessels and other Collateral to be conducted
per calendar year; provided that in each calendar year not more than one full
appraisal and one desktop appraisal shall be conducted at the expense of the
Borrowers. Each appraisal shall determine the Orderly Liquidation Value and Fair
Market Value (and any other valuation as may be required by the Agent) of the
Vessels and other Collateral, which valuations shall remain in effect for the
period from the date on which such appraisal is accepted by the Agent until the
date on which the Agent accepts the next such appraisal. Following the
occurrence and during the continuance of any Trigger Period (other than a
Trigger Period arising as a result of the occurrence of an Event of Default),
the Borrowers shall be responsible for the cost of one (1) additional full
appraisal or desktop appraisal as required by Agent in its sole discretion.
Following the occurrence and during the continuance of an Event of Default or a
Trigger Period arising as a result of the occurrence of an Event of Default, and
during the continuance thereof, the Borrowers shall be responsible for the cost
of all such appraisals and there shall be no limit on the number or frequency of
full appraisals or desktop appraisals that may be conducted at the request of
the Agent in its sole discretion; and
 
(f)           Such other reports, statements and reconciliations with respect to
the Collateral or Obligations of any or all Credit Parties as Agent shall from
time to time request in its reasonable discretion.
 
Any materials delivered to Agent pursuant to the foregoing provisions and not
otherwise delivered to the Lenders shall be made available to any Lender by
Agent promptly following its request therefor.
 
 
F-2

--------------------------------------------------------------------------------

 
 
ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
The Credit Parties shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)           Minimum Fixed Charge Coverage Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending in the periods set
forth below, a Fixed Charge Coverage Ratio for the 12-month period (or other
applicable period) then ended of not less than the following:
 
                  Period
Ratio
   
June 30, 2014
1.00:1.00
   
September 30, 2014
1.00:1.00
   
December 31, 2014
1.00:1.00
   
March 31, 2015
1.00:1.00
   
June 30, 2015
1.05:1.00
   
September 30, 2015
1.10:1.00
   
December 31, 2015
1.10:1.00
   
March 31, 2016
1.10:1.00
   
June 30, 2016
1.10:1.00
   
September 30, 2016
1.10:1.00
   
December 31, 2016
1.10:1.00
   
March 31, 2017 and thereafter
1.15:1.00

 
 
G-1

--------------------------------------------------------------------------------

 
 
(b)           Maximum Senior Funded Debt to EBITDA Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending on the dates set
forth below, a Senior Funded Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of less than the
following:
 
            Fiscal Quarter End Dates
Ratio
   
June 30, 2014
5.00:1.00
   
September 30, 2014
4.75:1.00
   
December 31, 2014
4.50:1.00
   
March 31, 2015
4.25:1.00
   
June 30, 2015
4.50:1.00
   
September 30, 2015
4.00:1.00
   
December 31, 2015
3.50:1.00
   
March 31, 2016
3.50:1.00
   
June 30, 2016
3.75:1.00
   
September 30, 2016
3.50:1.00
   
December 31, 2016
3.50:1.00
   
March 31, 2017
3.25:1.00
   
June 30, 2017
3.25:1.00
   
September 30, 2017
3.25:1.00
   
December 31, 2017
3.25:1.00
   
March 31, 2018
3.25:1.00
   
June 30, 2018 and thereafter
3.00:1.00

 
 
G-2

--------------------------------------------------------------------------------

 
 
(c)           Maximum Total Funded Debt to EBITDA Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending on the dates set
forth below, a Total Funded Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of less than the
following:
 
Fiscal Quarter End Dates
Ratio
   
June 30, 2014
7.50:1.00
   
September 30, 2014
7.50:1.00
   
December 31, 2014
7.50:1.00
   
March 31, 2015
7.50:1.00
   
June 30, 2015
7.50:1.00
   
September 30, 2015
7.00:1.00
   
December 31, 2015
6.25:1.00
   
March 31, 2016
6.25:1.00
   
June 30, 2016
6.25:1.00
   
September 30, 2016
6.25:1.00
   
December 31, 2016
5.50:1.00
   
March 31, 2017
5.50:1.00
   
June 30, 2017
5.50:1.00
   
September 30, 2017
5.50:1.00
   
December 31, 2017
5.50:1.00
   
March 31, 2018
5.50:1.00
   
June 30, 2018 and thereafter
5.25:1.00

 
 
G-3

--------------------------------------------------------------------------------

 
 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase "in accordance with GAAP" shall in no way be
construed to limit the foregoing.  If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then the Borrowers, Agent and Lenders agree to enter into negotiations
in order to amend such provisions of the Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
Rand and its Subsidiaries' financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made; provided,
however, that the agreement of Requisite Lenders to any required amendments of
such provisions shall be sufficient to bind all Lenders.  "Accounting Changes"
means (i) changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board (or successor thereto or any comparable body or agency with similar
functions), (ii) changes in accounting principles concurred in by Rand's
independent chartered accountants; and (iii) the reversal of any reserves
established as a result of purchase accounting adjustments.  All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period.  If
Agent, Borrowers and Requisite Lenders agree upon the required amendments (and
all other Credit Parties shall be deemed to agree to such amendments so agreed
to by Borrowers), then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.  Notwithstanding any other
provision contained herein, (i) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article VI and this Annex G shall be made, without giving effect
to any election under  Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Credit Party or any Subsidiary of any
Credit Party at “fair value” and (ii) any obligations of a Person under a lease
(whether now existing or entered into in the future) that is not (or would not
be) a capitalized lease obligation under GAAP as in effect on the Closing Date,
shall not be treated as a capitalized lease obligation solely as a result of the
adoption of changes in GAAP outlined by the Financial Accounting Standards Board
in its press release dated March 19, 2009.  For purposes of Section 8.1, a
breach of a Financial Covenant contained in this Annex G shall be deemed to have
occurred as of any date of determination by Agent or as of the last day of any
specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.
 
For the purposes of calculating the Financial Covenants, conversions from US
Dollars to Canadian Dollars or from Canadian Dollars to US Dollars, as
applicable, shall be done using the overnight spot rate; provided that with
respect to Interest Expense, EBITDA, Capital Expenditures, preferred dividend
payments, principal amortization and average revolver balance, such conversions
shall be determined using the monthly average exchange rates in accordance with
GAAP.
 
 
G-4

--------------------------------------------------------------------------------

 
 
ANNEX J
 
Collateral
 
On the Closing Date, as continuing collateral security for the payment and
satisfaction of all Obligations of the Borrowers to Agents and the Lenders, each
Borrower and Guarantor shall deliver or cause to be delivered to Agent for
itself and on behalf of the Lenders the following items of Collateral, all of
which shall be in form and substance satisfactory to Agent:
 
 
(a)
a general security agreement from each Borrower and each Guarantor in favor of
Agent constituting a Lien (subject only to Permitted Encumbrances) on all of the
present and future Collateral of such Borrower;

 
 
(b)
a guarantee from each US Borrower, Black Creek Holdings, Parent, Rand and Rand
Finance guaranteeing the due payment and performance to Agent and the Lenders of
all present and future Obligations of the Cdn. Borrower and each other US
Borrower to Agent and the Lenders under the Loan Documents;

 
 
(c)
an assignment by Lower Lakes in favor of Agent constituting a Lien (subject only
to Permitted Encumbrances) in respect of all indebtedness owing to it by LLTC
and all security granted in connection therewith;

 
 
(d)
the preferred fleet mortgage with respect to the US Vessels owned by Grand
River, with such mortgage constituting a Lien (subject only to Permitted
Encumbrances) on each of the US Vessels being so mortgaged;

 
 
(e)
the preferred fleet mortgage with respect to the US Vessels owned by Black
Creek, with such mortgage constituting a Lien (subject only to Permitted
Encumbrances) on each of the US Vessels being so mortgaged;

 
 
(f)
a securities pledge agreement from each of Rand, Parent and Black Creek
Holdings, in favor of Agent constituting a Lien (subject only to the Lien of the
First Lien Agent) on all the shares of its present and future Subsidiaries;
provided, however, that with respect to any Subsidiary of a US Borrower that is
a “controlled foreign corporation” (as defined in Section 957 of the Revenue
Code), not more than sixty-five percent (65%) of the fully diluted issued and
outstanding voting stock of such Subsidiary shall be pledged to secure the
Obligations of such US Borrower;

 
 
(g)
a specific assignment to Agent constituting a Lien (subject only to Permitted
Encumbrances) of the rights, entitlements and benefits of Lower Lakes, Black
Creek and LLTC under any Material Contract and/or the earnings of any such
Credit Party in respect thereof, duly acknowledged by each counter-party
thereto;

 
 
(h)
deposit control agreements delivered by each Credit Party that maintains bank
accounts in the United States and Canada;

 
 
(i)
an assignment by the Credit Parties of all proceeds under their insurance
policies as required hereunder in favor of Agent;

 
 
(j)
an Assignment of Earnings and Charters and an Assignment of Insurance from each
of the Credit Parties that operates vessels.

 
 
J-1

--------------------------------------------------------------------------------

 
 
ANNEX K (Section 5.4)
to
CREDIT AGREEMENT
 
Insurance
 
1.
Non-Marine Insurance  Maintain insurance with reputable insurance companies or
associations reasonably acceptable to the Lenders in such amounts and covering
such risks as are usually carried by corporations with established reputations
engaged in similar businesses and owning similar properties in the same general
areas in which it operates including, without limitation, environmental
insurance and directors and officers liability insurance, and as the Lenders may
reasonably require, such insurance policies shall name Agent for and on behalf
of the Lenders as an additional named insured in respect of all third party
liability insurance and as a loss payee in respect of all other insurance under
a mortgage clause in the standard form which shall contain a requirement that
thirty (30) days prior written notice of the proposed cancellation thereof and
ten (10) days prior written notice of any material amendment thereto be given to
Agent by the underwriter of such policy or policies and shall be assigned to the
Lenders, and the Borrowers shall, upon request by Agent, promptly furnish to
Agent evidence of the maintenance of all such insurance.  Agent reserves the
right at any time, upon review of each Credit Party's risk profile, to require
additional forms and limits of insurance.

 
2.
Marine   Maintain, at its own cost and expense, carry and maintain at least the
minimum insurance coverage set forth in this Annex K, in addition to such other
risks as Agent may specify, placed with brokers, insurers and reinsurers of
recognized responsibility, all being satisfactory to the Lenders.  Such
insurance shall be written on such forms and with terms, conditions, limits and
deductibles acceptable to the Lenders.  All insurance and/or reinsurance
policies shall be assigned to Agent for the benefit of the Lenders pursuant to
an Assignment of Insurances in form and substance acceptable to the Agent.

 
 
(a)
The Borrowers shall keep the Vessels insured against:

 
 
(i)
hull and machinery marine risks for named perils;

 
 
(ii)
war risks; and

 
 
(iii)
marine and war protection and indemnity risks and other third party liability
risks (including, but not limited to, spillage, leakage and pollution).

 
 
(b)
The hull and machinery marine risks and war risks insurances described in
Section 2(a)(i) and 2(a)(ii) of this Annex K, shall be written on a form
acceptable to the Lenders and shall be effected in United States Dollars for US
Vessels and Canadian Dollars for Cdn. Vessels in amounts not less than the
greater of (X) the then current Fair Market Value  of the Vessels (based upon
the most recent appraisal received by the Agent) at the time of loss and (Y) the
amount of the Obligations plus the First Lien Obligations.  Such deductibles
hereunder shall not be greater than US$800,000 for US Vessels or Cdn.$800,000
for Cdn. Vessels.

 
 
K-1

--------------------------------------------------------------------------------

 
 
 
(c)
The protection and indemnity insurance described in Section 2(a)(iii) of this
Annex  K shall be effected in United States Dollars in the full amount available
(including but not limited to, spillage, leakage and pollution to the maximum
amount available but in no case less than US$1,000,000,000) from a protection
and indemnity club that is a member of the International Group Association (an
"IGA Club").

 
 
(d)
Each of the policies of insurance described in Sections 2(a)(i) and (ii) of this
Annex K covering hull and machinery marine risks and war risks shall:

 
 
(i)
name Agent, for itself and the benefit of the Lenders, as additional insured and
Agent as loss payee in the case of the Vessels and provide that all losses will
be paid in accordance with the terms of the loss payable clause endorsed onto
the policies;

 
 
(ii)
if customarily allowed, provide that if such insurance is cancelled, or if any
substantial change is made in the coverage which adversely affects the interests
of Agent or the Lenders, or if such insurance is allowed to lapse for
non-payment of premium, such cancellation, change or lapse shall not be
effective against Agent and the Lenders for thirty (30) days (except seven (7)
days in the case of war risks and allied perils insurance and ten (10) days in
the case of non-payment of premium) after receipt by Agent of written notice
from the insurers of such cancellation, change or lapse;

 
 
(iii)
provide that all payments by or on the behalf of the insurers to Agent shall be
made without set-off, counterclaim, deduction or condition whatsoever;

 
 
(iv)
provide that such insurance is primary without right of contribution from any
other insurance which may be available to Agent and the Lenders;

 
 
(v)
provide that the insurer's rights of subrogation against the Lenders, shall be
waived;

 
 
(vi)
provide that Agent shall have the right but not the obligation to pay premiums
but shall have no responsibility for premiums, commissions, calls, assessments
or advancements;

 
 
(vii)
provide that Agent may make proof of loss and claim if a Borrower refuses; and

 
 
(viii)
provide a notice of assignment as shall be acceptable to Agent ("Notice of
Assignment").

 
 
(e)
For marine and war protection and indemnity associations in which the Vessels
are entered, the Borrowers shall ensure that Agent is provided with (i) a
certificate of entry for each of the Vessels noting the interests of Agent and
the Lenders ("Certificates of Entry") and (ii) a letter of undertaking, in such
form as may from time to time be required by Agent ("Letter of Undertaking"),
giving efficacy to the assignment(s) of insurance and/or reinsurance policies in
favor of Agent, which shall include a loss payable clause in such form and
substance as may from time to time be required by Agent ("Loss Payable
Clause").  (The parties to this Agreement note that the provisions of such
letter of undertaking as respects war protection and indemnity may not be
available for issue depending on the manner of the war protection and indemnity
placement sought by Agent.)

 
 
K-2 

--------------------------------------------------------------------------------

 
 
 
(f)
The Borrowers shall be responsible for and be required to pay punctually all
premiums, calls, contributions or other sums payable in respect of the
insurances and to produce all relevant receipts when required by Agent.

 
 
(g)
The Borrowers shall arrange for the execution of such guarantees as may from
time to time be required by a protection and indemnity or war risks association.

 
 
(h)
On the Closing Date, and at each policy renewal but not less than annually, the
Borrowers shall provide to Agent (i) hull and machinery and war risks
certificates of insurance/cover notes ("Cover Notes") as issued by the
Borrowers' insurance brokers, and Certificates of Entry as issued by an IGA
Club, and (iii) a broker’s letter of undertaking in the form described in
Section 2(i) below.  Such Cover Notes shall identify the underwriters and their
percentages, the type of insurance, the limits, deductibles, and term thereof,
and shall specifically list the special provisions delineated for such insurance
in Section 2(d) of this Annex K.  The Loss Payable Clause and Notice of
Assignment shall also be made part of the Cover Notes.  Such Certificates of
Entry and Letter of Undertaking shall be as described in Section 2(e) of this
Annex K.

 
 
(i)
The Borrowers' hull and machinery and war risks broker's Letters of Undertaking
shall include undertakings by the brokers that:

 
 
(i)
they will hold the instruments of insurance when issued, and any extensions,
renewals or replacements of such instruments together with any subsequent
instruments of insurance substituted with Agent's consent, and the benefit of
the insurances, to the order of the Agent’s;

 
 
(ii)
should the approved brokers be authorized to collect claims from the insurers,
to pay such amounts to the Agent as sole loss payee as arranged in the Loss
Payable Clause;

 
 
(iii)
they will advise Agent immediately of any cancellation or any material changes
which may be made to the terms of the insurances by the insurers (including any
endorsements), and notify Agent not less than 30 days prior to the expiration of
the insurance; in the event of their not having received notice of renewal
instructions from the Borrowers or, in the event of their receiving instructions
to renew, they will advise Agent promptly of the details and deliver to Agent a
status report on the renewal negotiations within 10 days of expiry of the then
applicable insurance, it being understood and agreed that the operation of any
automatic policy conditions dealing with termination or cancellation shall
override any undertakings given by the brokers;

 
 
K-3 

--------------------------------------------------------------------------------

 
 
 
(iv)
subject to renewal instructions having been provided to the brokers no later
than seven (7) days prior to the expiry of the previous insurances, they will
produce to Agent certified copies of renewed certificates of insurance no later
than five (5) Business Days prior to the expiry of the previous insurances;

 
 
(v)
they will advise Agent promptly of any default in the payment of any premium,
commission, club call, assessment or advance required (whether for new insurance
or for insurance extending, replacing or renewing existing insurance) and of any
other act, omission or event of which any of such brokers has knowledge and
which in its sole judgment could reasonably be expected to invalidate or render
unenforceable, or cause the cancellation or lapse or prevent the renewal or
extension, in whole or in part of, any insurance;

 
 
(vi)
they provide such evidence as Agent may reasonably require of the Borrowers'
compliance with their obligations relating to insurance;

 
 
(vii)
subject to their Lien on the policies for premiums due in respect of the Vessels
and their right of cancellation for default in the payment of such premiums,
they undertake (i) to advise Agent immediately of any demand for overdue
premiums from the insurer(s) and (ii) not to exercise such rights of
cancellation by reason of non-payment of such premiums or other amounts without
giving Agent fifteen (15) days prior notice in writing, either by letter or
facsimile, and providing Agent with a reasonable amount of time to pay such
overdue premiums;

 
 
(viii)
they shall state that such insurance is in compliance with the terms of Section
2 of this Annex K and to the best of the applicable broker's knowledge, is
comparable to that carried by other experienced and responsible companies
engaged in operating vessels similar to the Vessels; and

 
 
(ix)
they will arrange for the Loss Payable Clause and Notice of Assignment to be
endorsed on all the appropriate policies.

 
 
(j)
The Borrowers shall procure, at the expense of the Borrowers, and solely for the
Agent and Lenders’ own benefit (in form and substance satisfactory to Agent in
its reasonable discretion consistent with industry standard practice,
mortgagee’s interest insurance and if necessary, mortgagee’s additional
perils—pollution policies, or some such other similar policies, providing for
the indemnification of the Agent and the Lenders for loss under this Agreement
resulting directly or indirectly from loss of or damage to any of the Vessels,
which are covered by any of the Borrower’s insurance policies or protection and
indemnity club entries, but in respect of which there is subsequent non-payment
or reduced payment by the underwriters.

 
 
K-4 

--------------------------------------------------------------------------------

 
 
3.
The Borrowers and the other Credit Parties shall:

 
 
(a)
not employ the Vessels otherwise than in conformity with any of the insurance
policies;

 
 
(b)
not make any alteration in any terms of the insurance which have not been
approved by the Lenders and not make, do, consent or agree to any act or
omission which would or might render any instrument of insurance invalid, void,
voidable or unenforceable;

 
 
(c)
not settle, compromise or abandon any claim under any of the insurances herein
mentioned for compromised or arranged total loss without the prior written
consent of the Lenders and shall, at its own cost and expense, have the duty and
responsibility to make all proofs of loss and take all other steps necessary to
collect from underwriters for any loss under the insurances with respect to the
Vessels; and

 
 
(d)
provide that the Vessels will, at all times, be equipped and accredited with any
required trading documentation and/or authorizations, including but not limited
to, valid certification under the International Convention on Civil Liability
for Oil Pollution Damage, valid US Coast Guard Certificate of Financial
Responsibility (or such other State equivalent), vessel classification
certificate, essential to legitimize the entry of the Vessels into the waters of
any jurisdiction as may be necessary.

 
4.
Industry Practice  In the event that there is a material change in the generally
accepted industry practice with regard to the insurance of vessels of a type
similar to the Vessels, or new or increased risks are identified such that the
insurance described in this Agreement is in the opinion of the Agent
insufficient to protect its interests or the interests of the Lenders, the
insurance requirements may be varied by the Agent to include such modifications
or changes as may be reasonably necessary to ensure that the insurance provides
comparable protection to that which it would have provided if the change in
practice had not occurred, or to meet such new or increased risk.

 
5.
Mortgagee's Interest Insurance  Agent shall procure, at the expense of the
Borrowers, and solely for Agent and Lenders' own benefit, mortgagee's interest
insurance and if necessary, mortgagee's additional perils - pollution policies,
or some such other similar policies, providing for the indemnification of Agent
and the Lenders for loss under this Agreement resulting directly or indirectly
from loss of or damage to any of the Vessels, which are covered by any of the
Borrower's insurance policies or protection and indemnity club entries, but in
respect of which there is subsequent non-payment or reduced payment by the
underwriters.

 
 
K-5 

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(a)(i)
Reserved
 
 
1.1(a)(i)-1

--------------------------------------------------------------------------------

 


Exhibit 1.1(a)(iii)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
1.1(a)(iii)-1

--------------------------------------------------------------------------------

 
 
 
Exhibit 1.1(b)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
1.1(c)(iii)-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.1(c)(iii)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
1.1(b)-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.1(d)(i)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
1.1(d)-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.1(e)(i)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(e)(ii)
to
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION/CONTINUATION - LIBOR
 
Reference is made to that certain Term Loan Credit Agreement, dated as of March
11, 2014, by and among Lower Lakes Towing Ltd., Grand River Navigation Company,
Inc. ("US GR Borrower"), Black Creek Shipping Company, Inc. (“US BC Borrower”)
the other Persons named therein as Credit Parties, Guggenheim Corporate Funding,
LLC, as Agent on behalf of the Secured Parties, the other Persons party thereto
from time to time as Lenders (including all annexes, exhibits and schedules
thereto and as from time to time amended, restated, supplemented or otherwise
modified, the "Credit Agreement").  Capitalized terms used herein without
definition are so used as defined in the Credit Agreement or in Annex A thereto.
 
[US GR Borrower/US BC Borrower] hereby gives irrevocable notice, pursuant to
Section 1.5(e)(ii) of the Credit Agreement, of its request to:
 
 
(a)
on [Date] convert US$___________ of the aggregate outstanding principal amount
of the Term Loans made by way of a US Base Rate Loan into a LIBOR Loan having a
LIBOR Period of [one] [two] [three] month(s) and ending on [Date];

 
 
(b)
on [Date] convert US$___________ of the aggregate outstanding principal amount
of the Term Loans made by way of LIBOR Loan having a LIBOR Period ending on
[Date], into a US Base Rate Loan; and

 
 
(c)
on [Date] continue US$___________ of the aggregate outstanding principal amount
of the Term Loans made by way of LIBOR Loan having a LIBOR Period ending on
[Date], as a LIBOR Loan having a LIBOR Period of [one] [two] [three] months and
ending on [Date].

 
[US GR Borrower/US BC Borrower] hereby represents and warrants as of the date of
the conversion or continuation requested herein all of the conditions contained
in Section 2.1(i) and (j) of the Credit Agreement have been satisfied or waived
by the Lenders on and as of the date hereof, and will continue to be satisfied
on and as of the date of the conversion/continuation requested hereby, before
and after giving effect thereto; and reaffirms the continuance of Agent's Liens,
on behalf of the Secured Parties, pursuant to the Collateral Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, [US GR Borrower/US BC Borrower] has caused this Notice of
Conversion/Continuation - LIBOR be executed and delivered by its duly authorized
officer as of the date first set forth above.
  

 
[GRAND RIVER NAVIGATION COMPANY, INC./BLACK CREEK SHIPPING COMPANY, INC.]
 
By: _________________________________
       Name:
       Title:
 
By: _________________________________
       Name:
       Title:

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 1.1(f)(i)(G)
to
CREDIT AGREEMENT
 
Form of Lender Joinder
 
LENDER JOINDER AND ASSUMPTION AGREEMENT
 
This Lender Joinder and Assumption Agreement (the "Joinder") is made as of
[________, 20__] (the "Effective Date") by [____________________________], (the
"New Commitment Provider").
 
Background
 
Reference is made to the Term Loan Credit Agreement dated as of March 11, 2014
among Lower Lakes Towing Ltd., a Canadian corporation (“Towing”), Grand River
Navigation Company, Inc., a Delaware corporation (“Grand River”), Black Creek
Shipping Company, Inc., a Delaware corporation (“Black Creek”, and together with
Towing and Grand River, the “Borrowers”, and each a “Borrower”), the other
Persons named therein as Credit Parties, Guggenheim Corporate Funding, LLC, as
collateral agent (“Agent”) and co-arranger, Barclays Capital Inc., as
co-arranger, and the Persons signatory thereto from time to time as lenders
(collectively, “Lenders” and each individually a “Lender”) (as the same has been
and may hereafter be modified, supplemented, amended or restated the
"Agreement").  Capitalized terms defined in the Agreement are used herein as
defined therein.
 
Agreement
 
In consideration of Lenders' permitting the New Commitment Provider to become a
Lender under the Agreement, the New Commitment Provider agrees that effective as
of the Effective Date it shall become, and shall be deemed to be, a Lender under
the Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Commitment Provider remains a party to the
Agreement, such New Commitment Provider shall assume the obligations of a Lender
under and perform, comply with and be bound by each of the provisions of the
Agreement which are stated to apply to a Lender and shall be entitled to the
benefits, rights and remedies set forth therein and in each of the other Loan
Documents.  The New Commitment Provider hereby acknowledges that it has
heretofore received a true and correct copy of the Agreement (including any
modifications thereof or supplements or waivers thereto) as in effect on the
Effective Date.
 
The Commitments of the New Commitment Provider and each of the other Lenders are
as set forth on updated Annex I attached to the Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the New Commitment Provider has duly executed and delivered
this Joinder as of the Effective Date.
 

 
[NEW COMMITMENT PROVIDER]
 
By: _____________________________
Name:
Title:

  
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 1.1(g)(ii)
to
CREDIT AGREEMENT
 
Reserved
 
 
 
1.1(g)(ii)-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.5(e)(ii)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
1.5(e)(iii)-1

--------------------------------------------------------------------------------

 


 
EXHIBIT 1.5(e)(iii)
to
CREDIT AGREEMENT
 
Reserved.
 
 
 
1.5(e)(iii)-2

--------------------------------------------------------------------------------

 
 
 
Exhibit 4.1(b)
Reserved.
 
 
 
6.14-1

--------------------------------------------------------------------------------

 
 
 
Exhibit 6.14 – Form of Subordination Provisions
 
Form of Subordination Provisions.
 
The Company, for itself and its successors, covenants and agrees, and each
holder of the Subordinated Indebtedness (as hereinafter defined), by such
holder's acceptance thereof, likewise covenants and agrees, that the payment of
the Subordinated Indebtedness is hereby expressly subordinated, to the extent
and in the manner immediately hereinafter set forth, in right of payment to the
prior payment in full in cash of all Senior Indebtedness (as hereinafter
defined).  For all purposes hereof, a payment or distribution on account of the
Subordinated Indebtedness may consist of cash, property or securities, by
set-off or otherwise, and a payment or distribution on account of the
Subordinated Indebtedness shall include, without limitation, any redemption,
purchase or other acquisition of the Subordinated Indebtedness.  The
subordination provisions herein set forth are made for the benefit of the
holders of the Senior Indebtedness, and such holders may proceed to enforce such
provisions.
 
"Subordinated Indebtedness" means all principal, interest, fees, indemnities and
other amounts owing by the Company pursuant to or in connection with this Note.
 
"Senior Indebtedness" shall mean all indebtedness, obligations and liabilities
of any and every kind and nature now existing or hereafter arising, contingent
or otherwise, of the Company under, in connection with, or evidenced by, that
certain Term Loan Credit Agreement dated as of March 11, 2014, among Lower Lakes
Towing Ltd., Grand River Navigation Company, Inc. and Black Creek Shipping
Company, Inc., as borrowers, the Company and the other Credit Parties signatory
hereto, the lenders party thereto, Guggenheim Corporate Funding, LLC, as agent
(the "Agent"), and Barclays Capital Inc., as Co-Arranger (as from time to time
amended, modified, restated, refunded or replaced, the "Senior Credit
Agreement"), including, without limitation, all principal, premium (if any),
interest (including Post-Petition Interest, as hereafter defined), fees, costs,
expenses and liabilities provided for therein, and including any obligations
arising under Secured Rate Contracts (as defined in the Senior Credit
Agreement), and any renewals, extensions, modifications and refundings of such
indebtedness.  "Post-Petition Interest" shall mean interest accruing in respect
of Senior Indebtedness after the commencement of any bankruptcy, insolvency,
receivership or similar proceedings by or against the Company, at the rate
applicable to such Senior Indebtedness pursuant to the Senior Credit Agreement,
whether or not such interest is allowed as a claim enforceable against the
Company in a bankruptcy case under Title 11 of the United States Code, and any
other interest that would have accrued but for the commencement of such
proceedings.
 
(a)           Distribution on Dissolution, Liquidation and Reorganization.  Upon
any distribution of assets of the Company, upon any foreclosure, dissolution,
winding up or liquidation of the Company, whether voluntary or involuntary, or
upon any reorganization, readjustment, arrangement or similar proceeding
relating to the Company, or any of its property, and whether in bankruptcy,
insolvency or receivership proceedings or otherwise, or upon an assignment for
the benefit of creditors or any other marshalling of the assets and liabilities
of the Company or otherwise or upon any exercise by the holders of the Senior
Indebtedness (the "Senior Creditors") of any of their rights and remedies under
any document evidencing Senior Indebtedness,
 
 
6.14-2

--------------------------------------------------------------------------------

 
 
(i)           the holders of all Senior Indebtedness shall be entitled to
receive payment in full in cash of the Senior Indebtedness before the holder or
holders of the Subordinated Indebtedness are entitled to receive any payment
with respect to the Subordinated Indebtedness; and
 
(ii)           any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities or by set-off or
otherwise, to which the holder or holders of the Subordinated Indebtedness would
be entitled except for the provisions hereof (except for any distribution of
securities which are subordinated, to at least the same extent as the
Subordinated Indebtedness, to the payment of all Senior Indebtedness or
securities issued in exchange for Senior Indebtedness then outstanding
("Exchange Securities")) shall be paid by the liquidating trustee or agent or
other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or otherwise, directly to Agent to
the extent necessary to make payment in full in cash of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness, and, if any holder of Subordinated
Indebtedness does not file a proper claim or proof of debt therefor prior to
thirty (30) days before the expiration of the time to file such claim, then the
Senior Creditors are hereby authorized and empowered to demand, sue for, collect
and receive every such payment or distribution described herein.
 
(b)           Default Under Senior Indebtedness.  Unless the foregoing paragraph
(a) shall be applicable, upon the occurrence and continuance of any event of
default with respect to the Senior Indebtedness or of any event which
constitutes, or after notice or lapse of time or both would constitute such an
event of default, or if the making of any payment on account of the Subordinated
Indebtedness would create such an event of default (an "Event of Default"), then
(i) no payment or distribution of any assets of the Company of any kind or
character, whether in cash, property or securities or by set-off or otherwise,
shall be made by or on behalf of the Company on account of the Subordinated
Indebtedness and (ii) no holder of Subordinated Indebtedness will take action to
accelerate the Subordinated Indebtedness or commence, cause the commencement of,
participate in or support any action or proceeding (whether at law or in equity)
against the Company or any subsidiary to recover all or any part of the
Subordinated Indebtedness or any action to commence or prosecute any bankruptcy
or similar proceedings in respect of the Company or any subsidiary (unless Agent
shall have agreed in writing in advance to, and shall have joined in, such
proceeding), until the date such Event of Default shall have been cured or
waived in writing or shall have ceased to exist and any acceleration of such
Senior Indebtedness shall have been rescinded or annulled or such Senior
Indebtedness shall have been paid in full in cash, after which (subject to the
other provisions of this paragraph (b)) the Company shall resume making any and
all required payments in respect of the Subordinated Indebtedness, including all
accrued and unpaid payments.
 
(c)           Payment Remittance.  In the event that, notwithstanding the
foregoing, any payment or distribution of assets of the Company, or any payment
by or on behalf of the Company, of any kind or character, whether in cash,
property or securities or by set-off or otherwise, prohibited by any of the
foregoing paragraphs (a) or (b) shall be paid to or received by any holder of
Subordinated Indebtedness, then and in such event such payment or distribution
shall be held in trust for the benefit of the Senior Creditors and paid over and
delivered forthwith to Agent, for application to the payment of all Senior
Indebtedness remaining unpaid until all such Senior Indebtedness shall have been
paid in full in cash.
 
 
6.14-3

--------------------------------------------------------------------------------

 
 
(d)           Subrogation.  If any amount payable in respect of the Subordinated
Indebtedness is paid over to the Senior Creditors, then subject to the payment
in full in cash of all Senior Indebtedness, the holder or holders of the
Subordinated Indebtedness shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to Senior Indebtedness until the principal
of and interest on the Subordinated Indebtedness shall be paid in full and, for
the purposes of such subrogation, no such payments or distributions to the
Senior Creditors of cash, property or securities otherwise distributable to the
holder or holders of the Subordinated Indebtedness shall, as between the
Company, its creditors other than the holders of Senior Indebtedness, and the
holder or holders of the Subordinated Indebtedness, be deemed to be a payment by
the Company to or on account of Senior Indebtedness.
 
(e)           Delivery of Instruments; Notice from the Company.  If any holder
of Subordinated Indebtedness does not file a proper claim or proof of debt in
the form required in any proceeding referred to above prior to thirty (30) days
before the expiration of the time to file such claim in such proceeding, then
the holder of any such Senior Indebtedness shall be hereby irrevocably appointed
the agent and attorney-in-fact (in its own name or in the name of any holder of
any Subordinated Indebtedness or otherwise), but shall have no obligation, to
execute, verify, deliver and file any such proofs of claim, consents,
assignments or other instruments for or on behalf of such holder.
 
Each holder of the Subordinated Indebtedness agrees that, while it shall retain
the right to vote its claim and otherwise act in any bankruptcy, insolvency or
similar proceedings related to the Company (including, without limitation, the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), such holder will not
take any acts or vote in any way so as to contest the enforceability of the
subordination provisions set forth herein.
 
(f)           Payments Permitted.  Nothing contained herein shall affect the
obligation of the Company to make, or prevent the Company from making, at any
time except as provided in paragraph (a) or (b) above, payments of interest on
the Subordinated Indebtedness.
 
(g)           Notice of Certain Events.  The Company shall give prompt written
notice to the holders of the Subordinated Indebtedness and the Senior Creditors
of any dissolution, winding up, liquidation, reorganization, readjustment,
arrangement or similar proceeding, assignment for the benefit of creditors, or
any marshalling of assets and liabilities, in respect of the Company, and shall
also give prompt written notice to each such person of any event or condition
which, pursuant to the subordination provisions set forth herein, prevents
payment by the Company on account of the Subordinated Indebtedness.
 
(h)           Reliance re Identification of Persons.  Upon any distribution of
assets of the Company or payments by or on behalf of the Company referred to
herein, the holders of the Subordinated Indebtedness shall be entitled to rely
upon any order or decree of a court of competent jurisdiction in which any
proceedings of the nature referred to in paragraph (a) hereof are pending and
upon a certificate of the debtor in possession, bankruptcy trustee, liquidating
trustee or agent or other Person making any distribution to the holders of the
Subordinated Indebtedness for the purpose of ascertaining the Persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, and
all other facts pertinent thereto.
 
 
6.14-4

--------------------------------------------------------------------------------

 
 
(i)           Reliance on Subordination.  Each holder of the Subordinated
Indebtedness by its acceptance hereof acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Creditor to acquire and continue to hold the Senior
Indebtedness and such holder of the Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold such Senior Indebtedness and shall be deemed a third party
beneficiary of such provisions.
 
(j)           Waiver and Consent.  Each holder of the Subordinated Indebtedness
waives any and all notice of the acceptance of these provisions or of the
creation, renewal, extension or accrual, now or at any time in the future, of
any Senior Indebtedness or of the reliance of the holders of the Senior
Indebtedness on these provisions.  Each holder of the Subordinated Indebtedness
acknowledges and agrees that (i) the subordination  provisions set forth herein
shall be specifically enforceable against such Persons by the holders of the
Senior Indebtedness, and (ii) without notice to or further assent by it, the
Senior Indebtedness may from time to time, in whole or in part, be renewed,
extended, increased, refunded or released by the holders thereof, as they may
deem advisable, that the loan agreements and any other instruments or documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, that any collateral security for any such Senior
Indebtedness may from time to time, in whole or in part, be exchanged, sold, or
surrendered by the holders thereof, as they may deem advisable, and that such
holders may take any other action they may deem necessary or appropriate in
connection with the Senior Indebtedness, all without in any manner or to any
extent impairing or affecting the obligations of the Company to the holders of
the Subordinated Indebtedness.
 
(k)           Subordination Unaffected by Certain Events.  The rights set forth
herein of the holders of the Senior Indebtedness as against each holder of the
Subordinated Indebtedness shall remain in full force and effect without regard
to, and shall not be impaired or affected by:
 
(i)           any act or failure to act on the part of the Company; or
 
(ii)           any extension or indulgence in respect of any payment or
prepayment of the Senior Indebtedness or any part thereof or in respect of any
other amount payable to any holder of the Senior Indebtedness; or
 
(iii)           any amendment, modification or waiver of, or addition or
supplement to, or deletion for, or compromise, release, consent or other action
in respect of, any of the terms of any Senior Indebtedness or any other
agreement which may be made relating to any Senior Indebtedness; or
 
(iv)           any exercise or nonexercise by any holder of Senior Indebtedness
of any right, power, privilege or remedy under or in respect of such Senior
Indebtedness or the Subordinated Indebtedness or any waiver of any such right,
power, privilege or remedy or any default in respect of such Senior Indebtedness
or the Subordinated Indebtedness, or any receipt by any holder of Senior
Indebtedness of any security, or any failure by such holder to perfect a
security interest in, or any release by such holder of, any security for the
payment of such Senior Indebtedness; or
 
 
6.14-5

--------------------------------------------------------------------------------

 
 
(v)           any merger or consolidation of the Company or any of its
subsidiaries into or with any of its subsidiaries or into or with any other
Person, or any sale, lease or transfer of any or all of the assets of the
Company or any of its subsidiaries to any other Person; or
 
(vi)           the absence of any notice to, or knowledge by, any holder of the
Subordinated Indebtedness of the existence or occurrence of any of the matters
or events set forth in the foregoing clauses (i) through (v).
 
(l)           Reinstatement of Subordination.  The obligations of each holder of
the Subordinated Indebtedness under the subordination provisions set forth
herein shall continue to be effective, or be reinstated, as the case may be, as
to any payment in respect of any Senior Indebtedness that is rescinded or must
otherwise be returned by the holder of such Senior Indebtedness upon the
occurrence or as a result of any proceeding, all as though such payment had not
been made.
 
(m)           Annulment of Acceleration.  Any Event of Default under Section
_____ [payment default] above arising out of the Company's observance of its
obligations hereunder shall be deemed waived, and any acceleration of the
Subordinated Indebtedness predicated solely on such Event of Default shall be
automatically rescinded, if, within three (3) Business Days after the
restriction on payment of Subordinated Indebtedness has expired or been
terminated, the Company has made payment in full of all past due amounts
(excluding amounts due solely as a result of acceleration) and no other Event of
Default is then continuing.
 
It is understood that the provisions set forth herein are and are intended
solely for the purpose of defining the relative rights of the holder or holders
of the Subordinated Indebtedness, on the one hand, and the holders of Senior
Indebtedness, on the other hand.  Nothing contained herein is intended to or
shall impair, as between the Company, its creditors other than the holders of
Senior Indebtedness, and the holder or holders of the Subordinated Indebtedness,
the obligation of the Company, which is unconditional and absolute, to pay to
the holder or holders of the Subordinated Indebtedness the principal of and
interest on the Subordinated Indebtedness as and when the same shall become due
and payable in accordance with its terms, or to affect the relative rights of
the holder or holders of the Subordinated Indebtedness and creditors of the
Company other than the holders of Senior Indebtedness.
 
 
6.14-6

--------------------------------------------------------------------------------

 
 
Exhibit 9.1(a) – Form of Assignment Agreement
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this "Agreement") is made as of ____________, 20__
between __________________________________ ("Assignor Lender") and
________________________ ("Assignee Lender") and acknowledged and consented to
by GUGGENHEIM CORPORATE FUNDING, LLC, as agent ("Agent").  All capitalized terms
used in this Agreement and not otherwise defined herein have the respective
meanings set forth in Annex A to the Credit Agreement as hereinafter defined.
 
[DRAFTING NOTE:  THE TERMS OF THIS AGREEMENT MAY VARY SUBSTANTIALLY FOR
ASSIGNMENTS OF 100% OF A LENDER'S LOANS AS OPPOSED TO PARTIAL ASSIGNMENT.]
 
RECITALS
 
WHEREAS Lower Lakes Towing Ltd. ("Lower Lakes"), Grand River Navigation Company,
Inc. ("Grand River") and Black Creek Shipping Company, Inc. (“Black Creek”), as
borrowers ("Borrowers"), the other Credit Parties thereunder from time to time,
Barclays Capital Inc., the other Persons signatory thereto as Lenders from time
to time, and Agent entered into a Term Loan Credit Agreement dated as of March
11, 2014 (as amended, restated, supplemented and otherwise modified from time to
time, the "Credit Agreement") pursuant to which Assignor Lender has agreed to
make certain Loans to Borrowers.
 
WHEREAS Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Loans and the Collateral and to delegate to Assignee Lender
[all/a portion] of its Loans and other duties with respect to the Loans and the
Collateral.
 
WHEREAS Assignee Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assignor Lender.
 
WHEREAS Assignee Lender desires to appoint Agent to serve as Agent for Assignee
Lender under the Credit Agreement.
 
FOR VALUE RECEIVED, Assignor Lender and Assignee Lender agree as follows:
 
SECTION 1  ASSIGNMENT, DELEGATION AND ACCEPTANCE
 
1.1
Assignment

 
Assignor Lender hereby transfers and assigns to Assignee Lender, without
recourse and without representations or warranties of any kind (except as set
forth in [Section 3.2]), [all/such percentage] of Assignor Lender's right,
title, and interest in the [Cdn. Term Loan], [Closing Date/Incremental US GR
Term Loan], [Closing Date/ Incremental US BC Term Loan], [Loans], the Loan
Documents and the Collateral as will result in Assignee Lender having, as of the
Effective Date (as hereinafter defined), a Pro Rata Share thereof, as follows:
 
 
9.1(a)-1

--------------------------------------------------------------------------------

 
 
Assignee
Lender's Loans
Principal Amount
Pro Rata Share
Cdn. Term/Incremental Loan
US$____________
____%
US GR Term/Incremental Loan
US$____________
____%
US BC Term/Incremental Loan
US$____________
____%

 
1.2
Acceptance by Assignee

 
By its execution of this Agreement, Assignee Lender hereby irrevocably
purchases, assumes and accepts such assignment and delegation and agrees to be a
Lender with respect to the delegated interest under the Loan Documents and to be
bound by the terms and conditions thereof.  By its execution of this Agreement,
Assignor Lender agrees, to the extent provided herein, to relinquish its rights
and be released from its obligations and duties under the Credit Agreement.
 
1.3
Effective Date

 
Such assignment and delegation by Assignor Lender and acceptance by Assignee
Lender will be effective, and Assignee Lender will become a Lender under the
Loan Documents, as of [the date of this Agreement] ("Effective Date") and upon
payment of the Assigned Amount and the Assignment Fee (as each term is defined
below).  Interest and Fees accrued prior to the Effective Date are for the
account of Assignor Lender, and interest and Fees accrued from and after the
Effective Date are for the account of Assignee Lender.
 
SECTION 2  INITIAL PAYMENT
 
2.1
Payment of the Assigned Amount

 
Assignee Lender will pay to Assignor Lender, for value not later than 12:00 noon
on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Loans, as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the "Assigned Amount").
 
2.2
Payment of Assignment Fee

 
Assignor Lender and/or Assignee Lender will pay to Agent, for its own account,
for value not later than 12:00 noon (New York time) on the Effective Date, the
assignment fee in the amount of US$3,500 (the "Assignment Fee"), as required
pursuant to Section 9.1(a) of the Credit Agreement.
 
2.3
Execution and Delivery of Notes.

 
Following payment of the Assigned Amount and the Assignment Fee, Assignor Lender
will deliver to Agent the Notes previously delivered to Assignor Lender for
redelivery to the applicable Borrower and Agent will obtain from the applicable
Borrower for delivery to [Assignor Lender and] Assignee Lender, new executed
Notes (replacing the Notes delivered to the applicable Borrower which shall be
cancelled) evidencing Assignee Lender's [and Assignor Lender's respective] Pro
Rata Share[s] in the Loans after giving effect to the assignment described in
Section 1.  Each new Note will be issued in the aggregate maximum principal
amount of the [applicable] Commitment [of the Lender to whom such Note is
issued] OR [the Assignee Lender].
 
 
9.1(a)-2

--------------------------------------------------------------------------------

 
 
SECTION 3  REPRESENTATIONS, WARRANTIES AND COVENANTS
 
3.1
Assignee Lender's Representations, Warranties and Covenants

 
Assignee Lender hereby represents, warrants, and covenants to Assignor Lender
and Agent the following:
 
(1)
this Agreement is a legal, valid, and binding agreement of Assignee Lender,
enforceable against Assignee Lender according to its terms;

 
(2)
the execution and performance by Assignee Lender of its duties and obligations
under this Agreement and the Loan Documents will not require any registration
with, notice to, or consent or approval by any Governmental Authority;

 
(3)
Assignee Lender is familiar with transactions of the kind and scope reflected in
the Loan Documents and in this Agreement;

 
(4)
Assignee Lender has made its own independent investigation and appraisal of the
financial condition and affairs of each Credit Party, has conducted its own
evaluation of the Loans, the Loan Documents and each Credit Party's
creditworthiness, has made its decision to become a Lender to the Borrowers
under the Credit Agreement independently and without reliance upon Assignor
Lender or Agent, and will continue to do so;

 
(5)
Assignee Lender is entering into this Agreement in the ordinary course of its
business, and is acquiring its interest in the Loans for its own account and not
with a view to or for sale in connection with any subsequent distribution;
provided, however, that at all times the distribution of Assignee Lender's
property shall, subject to the terms of the Credit Agreement, be and remain
within its control; and

 
(6)
As of the Effective Date, Assignee Lender, (i) is [not] subject to capital
adequacy or similar requirements under Section 1.16(b) of the Credit Agreement,
(ii) is [not] a non-resident for purposes of Part XIII of the ITA or is [not] a
non-resident of the United States for purposes of the Revenue Code (iii) does
[not] require the payment of any amount on account of increased costs under
Section 1.16(b) of the Credit Agreement, [(iv) is not unable to fund LIBOR Loans
under Section 1.15 of the Credit Agreement] and Assignee Lender will indemnify
Agent from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, or expenses that result from any inaccuracy in
the foregoing; and [NOTE: THE REPS IN CLAUSE (ii) SHOULD BE DELETED IN THE EVENT
THIS FORM IS USED TO EFFECT AN ACTUAL ASSIGNMENT AT A TIME WHEN AN EVENT OF
DEFAULT IS CONTINUING UNDER THE CREDIT AGREEMENT.]

 
 
9.1(a)-3

--------------------------------------------------------------------------------

 
 
3.2
Assignor Lender's Representations, Warranties and Covenants

 
Assignor Lender hereby represents, warrants and covenants to Assignee Lender the
following:
 
(1)
Assignor Lender is the legal and beneficial owner of the Assigned Amount;

 
(2)
this Agreement is a legal, valid and binding agreement of Assignor Lender,
enforceable against Assignor Lender according to its terms;

 
(3)
the execution and performance by Assignor Lender of its duties and obligations
under this Agreement and the Loan Documents will not require any registration
with, notice to or consent or approval by any Governmental Authority;

 
(4)
Assignor Lender has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby;

 
(5)
Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

 
(6)
this Assignment by Assignor Lender to Assignee Lender complies, in all material
respects, with the terms of the Loan Documents.

 
SECTION 4  LIMITATIONS OF LIABILITY
 
Neither Assignor Lender (except as provided in Section 3.2) nor Agent makes any
representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Loan Documents or any other
document or instrument furnished pursuant thereto or the Loans or other
Obligations, (b) the creation, validity, genuineness, enforceability,
sufficiency, value or collectibility of any of them, (c) the amount, value or
existence of the Collateral,  (d) the perfection or priority of any Lien upon
the Collateral, or (e) the financial condition of any Credit Party or other
obligor or the performance or observance by any Credit Party of its obligations
under any of the Loan Documents.  Neither Assignor Lender nor Agent has or will
have any duty, either initially or on a continuing basis, to make any
investigation, evaluation, appraisal of, or any responsibility or liability with
respect to the accuracy or completeness of, any information provided to Assignee
Lender which has been provided to Assignor Lender or Agent by any Credit
Party.  Nothing in this Agreement or in the Loan Documents shall impose upon the
Assignor Lender or Agent any fiduciary relationship in respect of the Assignee
Lender.
 
SECTION 5  FAILURE TO ENFORCE
 
No failure or delay on the part of Agent or Assignor Lender in the exercise of
any power, right, or privilege hereunder or under any Loan Document will impair
such power, right, or privilege or be construed to be a waiver of any default or
acquiescence therein.  No single or partial exercise of any such power, right,
or privilege will preclude further exercise thereof or of any other right,
power, or privilege.  All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
 
 
9.1(a)-4

--------------------------------------------------------------------------------

 
 
SECTION 6  NOTICES
 
Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
 
SECTION 7  AMENDMENTS AND WAIVERS
 
No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
Agent and Assignee Lender.
 
SECTION 8  SEVERABILITY
 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law.  In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.
 
SECTION 9  SECTION TITLES
 
Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.
 
SECTION 10  SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
SECTION 11  APPLICABLE LAW
 
This Agreement will be construed in accordance with and governed by the laws of
the State of New York applicable to contracts made and performed in that State.
 
SECTION 12  COUNTERPARTS
 
This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
 
9.1(a)-5

--------------------------------------------------------------------------------

 
 
ASSIGNEE LENDER:
 
ASSIGNOR LENDER:
         
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:

 
 
Notice Address:
 
Notice Address:
           

 
 
ACKNOWLEDGED AND CONSENTED TO:
 
GUGGENHEIM CORPORATE FUNDING, LLC, as Agent
     
By:
     
Name:
   
Duly Authorized Signatory
 

 
 
9.1(a)-6

--------------------------------------------------------------------------------